



Exhibit 10.1


Execution Version



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of June 9, 2020

among

GEYSERS POWER COMPANY, LLC,
as Borrower,
THE GUARANTORS PARTY HERETO,
as Guarantors,
MUFG BANK, LTD. 
as Administrative Agent,
MUFG UNION BANK, N.A. 
as First Lien Collateral Agent,
and
THE LENDERS AND ISSUING BANKS PARTIES HERETO
with
MIZUHO BANK, LTD., MUFG UNION BANK, N.A., NATIONAL BANK OF CANADA, SUMITOMO
MITSUI BANKING CORPORATION, and SUNTRUST ROBINSON HUMPHREY, INC.
as Coordinating Lead Arrangers and Bookrunners,


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and 
NATIXIS, NEW YORK BRANCH
as Coordinating Lead Arrangers, Bookrunners, and Green Loan Coordinators,


BNP PARIBAS,
as Coordinating Lead Arranger, Bookrunner, and Syndication Agent,


COBANK, ACB, COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH and ING CAPITAL LLC,
as Joint Lead Arrangers,




geyserscreditagmt_image1a01.jpg [geyserscreditagmt_image1a01.jpg]

--------------------------------------------------------------------------------

Geysers Geothermal Projects
$1,100,000,000 Senior Secured Credit Facilities



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page


 
 
 
 
1.
DEFINITIONS
7


 
 
 
 
 
1.1
Definitions.
7


 
1.2
Rules of Interpretation
7


 
 
 
 
2.
THE CREDIT FACILITIES
 
 
 
 
 
 
2.1
Term Loan Facility
7


 
2.2
Letter of Credit Facilities
17


 
2.3
Fees
26


 
2.4
Other Payment Terms
28


 
2.5
Pro Rata Treatment
36


 
2.6
Change of Circumstances
36


 
2.7
Funding Losses
40


 
2.8
Alternate Office; Minimization of Costs; Replacement of Lenders
40


 
 
 
 
3.
CONDITIONS PRECEDENT
41


 
 
 
 
 
3.1
Conditions Precedent to the Closing Date
41


 
3.2
Conditions Precedent to Credit Events
45


 
 
 
 
4.
REPRESENTATIONS AND WARRANTIES
45


 
 
 
 
 
4.1
Organization
46


 
4.2
Authorization; No Conflict
46


 
4.3
Enforceability
47


 
4.4
Energy Regulatory
47


 
4.5
Adverse Change
48


 
4.6
Investment Company Act
48


 
4.7
ERISA
48


 
4.8
Permits
48


 
4.9
Environmental Matters
48


 
4.10
Litigation
48


 
4.11
Labor Disputes
49


 
4.12
Major Project Contracts
49


 
4.13
Disclosures
49


 
4.14
Taxes
50


 
4.15
Governmental Regulation
50


 
4.16
Regulation U, Etc
51


 
4.17
Projections
51


 
4.18
Financial Statements
51


 
4.19
No Default
51


 
4.20
Title and Liens
51


 
4.21
Intellectual Property
52


 
4.22
Collateral
52


 
4.23
Sanctions and Anti-Corruption Laws
53


 
4.24
Solvency
54





i





--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page


 
4.25
Insurance
54


 
4.26
Beneficial Ownership Regulation
54


 
 
 
 
5.
AFFIRMATIVE COVENANTS
54


 
 
 
 
 
5.1
Use of Proceeds and Letters of Credit
54


 
5.2
Special Purpose Entity
55


 
5.3
Operating Plan and Reports
55


 
5.4
Financial Reports
56


 
5.5
Debt Service Coverage Ratio
57


 
5.6
Additional Consents
57


 
5.7
Lender Meetings
57


 
5.8
Interest Rate Hedging
57


 
5.9
Insurance
58


 
5.10
Notices
58


 
 
 
 
6.
NEGATIVE COVENANTS
59


 
 
 
 
 
6.1
Regulations
59


 
6.2
Amendments to Major Project Contracts
59


 
 
 
 
7.
EVENTS OF DEFAULT; REMEDIES
60


 
 
 
 
 
7.1
Events of Default
60


 
7.2
Remedies
63


 
 
 
 
8.
SCOPE OF LIABILITY
65


 
 
 
 
9.
AGENTS; SUBSTITUTION
66


 
 
 
 
 
9.1
Appointment, Powers and Immunities
66


 
9.2
Reliance
69


 
9.3
Non-Reliance
69


 
9.4
Defaults; Material Adverse Effect
69


 
9.5
Indemnification
70


 
9.6
Successor Agent
71


 
9.7
Authorization
72


 
9.8
Other Roles
72


 
9.9
Amendments; Waivers
73


 
9.10
Withholding Tax
75


 
9.11
General Provisions as to Payments
75


 
9.12
Substitution of Lender
76


 
9.13
Participation
76


 
9.14
Transfer of Commitment
77


 
9.15
Laws
78


 
9.16
Assignability as Collateral
79


 
9.17
Notices to Lenders
79


 
9.18
First Lien Collateral Agent
79


 
9.19
Right to Realize on Collateral
79





ii





--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page


 
9.20
Depositary Agent
80


 
 
 
 
10.
INDEPENDENT CONSULTANTS
80


 
 
 
 
 
10.1
Removal and Fees
80


 
10.2
Certification of Dates
80


 
 
 
 
11.
MISCELLANEOUS
81


 
 
 
 
 
11.1
Addresses
81


 
11.2
Right to Set-Off
82


 
11.3
Delay and Waiver
83


 
11.4
Costs, Expenses and Attorneys' Fees; Syndication
83


 
11.5
Entire Agreement
84


 
11.6
Governing Law
84


 
11.7
Severability
84


 
11.8
Headings
84


 
11.9
Accounting Terms
84


 
11.10
No Partnership, Etc.
85


 
11.11
Mortgage/Collateral Documents
85


 
11.12
Limitation on Liability
85


 
11.13
Indemnity
86


 
11.14
Waiver of Jury Trial
87


 
11.15
Consent to Jurisdiction
87


 
11.16
Knowledge and Attribution
88


 
11.17
Successors and Assigns
88


 
11.18
Counterparts
88


 
11.19
Usury
88


 
11.20
Survival
88


 
11.21
Patriot Act Notice
88


 
11.22
Treatment of Certain Information; Confidentiality
89


 
11.23
Communications
90


 
11.24
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
91


 
11.25
Certain ERISA Matters
91


 
11.26
Keepwell
92


 
11.27
Security Agreement and Intercreditor Agreement
93


 
11.28
Acknowledgement Regarding Any Supported QFCs
93


 
11.29
Climate Bonds Standard and Certification Scheme
94


 
11.30
Electronic Execution
94


 
11.31
Climate Loan Disclaimer
94






Index of Schedules and Exhibits
 
Disclosure Schedules
Schedule 2.2(a)
Lenders; Proportionate Shares
Schedule 2.1(b)(ii)(C)
Amortization Schedule
Schedule 3.1(o)
Base Case Projections



iii





--------------------------------------------------------------------------------





Schedule 3.1(p)
Post-Reorganization Structure Chart
Schedule 4.9
Non-compliances with Environmental Law
Schedule 4.10(a)
Pending Litigation
Schedule 4.10(b)
Orders, Judgements, and Decrees
Schedule 4.21
Intellectual Property
Schedule 4.22
Security Filings
 
 
 
Definitions
Exhibit A
Definitions and Rules of Interpretation
 
 
 
Notes and Letters of Credit
Exhibit B-1
Form of Term Loan Note
Exhibit B-2
Form of Revolving LC Note
Exhibit B-3
Form of DSR LC Note
Exhibit B-4
Form of PPA LC Note
Exhibit B-5
Form of Revolving Letter of Credit / PPA Letter of Credit
Exhibit B-6
Form of DSR Letter of Credit
 
 
 
Loan Disbursement Procedures
Exhibit C-1
Form of Notice of Borrowing
Exhibit C-2
Form of Notice of Confirmation of Interest Period Selection
Exhibit C-3
Form of Notice of Conversion of Loan Type
Exhibit C-4
Form of Notice of LC Activity
 
 
 
Credit and Security‑Related Documents
Exhibit D-1
Form of First Lien Pledge and Security Agreement
Exhibit D-2
Form of Depositary Agreement
Exhibit D-3
Form of Intercreditor Agreement
 
 
 
Consents
Exhibit E
Form of Consent for Contracting Party
 
 
 
Closing Certificates
Exhibit F
Form of Borrower’s Closing Certificate
 
Project Description
Exhibit G-1
Template Operating Report
 
 
 
Other
Exhibit H-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships)
Exhibit H-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships)
Exhibit H-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships)



iv



--------------------------------------------------------------------------------





Exhibit H-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships)
Exhibit I
Form of Lender Joinder Agreement
Exhibit J
Form of Reliance Agreement
Exhibit K
Insurance Requirement







v



--------------------------------------------------------------------------------






This CREDIT AGREEMENT, dated as of June 9, 2020 (this “Agreement”), is entered
into among GEYSERS POWER COMPANY, LLC, a Delaware limited liability company, as
borrower (“Borrower”), GEYSERS INTERMEDIATE HOLDINGS LLC, a Delaware limited
liability company, as Holdings (“Holdings”), GEYSERS COMPANY, LLC, a Delaware
limited liability company (“Geysers Company”), WILD HORSE GEOTHERMAL, LLC, a
Delaware limited liability company (“Wild Horse”) and CALISTOGA HOLDINGS, LLC, a
Delaware limited liability company (“Calistoga”, and, together with Holdings,
Geysers Company, Wild Horse, and each subsidiary of an Obligor that becomes a
“Guarantor” from time to time in accordance with the terms hereof, each a
“Guarantor” and together, the “Guarantors”), THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 2.2(a) OR WHO LATER BECOME A PARTY HERETO, as Lenders and Issuing
Banks (the financial institutions party to this Agreement being collectively
referred to as the “Lenders”), MUFG BANK, LTD., as administrative agent for the
Lenders (together with its permitted successors and assigns in such capacity,
“Administrative Agent”) and MUFG UNION BANK, N.A. as First Lien Collateral Agent
for the First Lien Secured Parties (together with its permitted successors and
assigns in such capacity appointed pursuant to the Intercreditor Agreement,
“First Lien Collateral Agent”) with MIZUHO BANK, LTD., MUFG UNION BANK, N.A.,
NATIONAL BANK OF CANADA, SUMITOMO MITSUI BANKING CORPORATION and SUNTRUST
ROBINSON HUMPHREY, INC., as Coordinating Lead Arrangers and Bookrunners, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK and NATIXIS, NEW YORK BRANCH, as
Coordinating Lead Arranger, Bookrunners, and Green Loan Coordinators, BNP
PARIBAS, as Coordinating Lead Arranger, Bookrunner, and Syndication Agent,
COBANK, ACB, COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH and ING CAPITAL LLC,
as Joint Lead Arrangers.


WHEREAS:
(A)
Borrower is the owner of thirteen geothermal electric generating facilities
located in the Geysers area of Northern California (Sonoma and Lake Counties);

(B)
Borrower desires that the Lenders, Issuing Banks and the other parties hereto
agree to provide, upon the terms and subject to the conditions set forth herein
and in the other Credit Documents, certain credit facilities, consisting of (i)
a term loan facility of the Borrower in an aggregate principal amount of up to
$900,000,000 (the loans thereunder, the “Term Loans”), (ii) a senior secured
revolving letter of credit facility of the Borrower (the “Revolving LC
Facility”) in an aggregate principal amount up to $130,622,000 (the commitments
under Revolving LC Facility, the “Revolving LC Commitments”; the loans
thereunder, the “Revolving LC Loans”), the full amount thereof shall be
available for the issuance of Revolving Letters of Credit, (iii) a senior
secured letter of credit facility of the Borrower (the “DSR LC Facility”) in an
aggregate principal amount up to $53,000,000 (the commitments under the DSR LC
Facility, the “DSR LC Commitments”), the full amount thereof shall be available
for the issuance of DSR Letters of Credit and (iv) a senior secured letter of
credit facility of the Borrower (the “PPA LC Facility”) in an aggregate
principal amount up to $16,378,000 (the commitments under the PPA LC Facility,
the “PPA LC Commitments” (together with the Revolving LC Commitments and the DSR
LC Commitments, the “LC Commitments”)) the full amount thereof shall be
available for the issuance of PPA Letters of Credit;

(C)
The credit facilities provided hereunder will be secured by, among other things,
the grant to First Lien Collateral Agent, for the benefit of the First Lien
Secured Parties, of a first priority Lien on the Collateral (subject to
Permitted Liens); and



6



--------------------------------------------------------------------------------





(D)
The Lenders are willing to provide the credit facilities described herein upon
the terms and subject to the conditions set forth herein and in the other Credit
Documents, and the Lenders have, on or prior to the Closing Date, unanimously
approved the execution of this Agreement.

NOW, THEREFORE, in consideration of the agreements herein and in the other
Credit Documents and in reliance upon the representations and warranties set
forth herein and therein, the parties hereto agree as follows:
1.DEFINITIONS
1.1    Definitions
Unless otherwise defined in Exhibit A or otherwise expressly provided in this
Agreement, capitalized terms used herein shall have the meanings provided in the
First Lien Common Terms Agreement or, if not in the First Lien Common Terms
Agreement, in the Intercreditor Agreement.
1.2
Rules of Interpretation

Except as otherwise expressly provided, the rules of interpretation set forth in
Exhibit A shall apply to this Agreement and the other Credit Documents.
2.    THE CREDIT FACILITIES
2.1
Term Loan Facility

(a)
Term Loans; Term Loan Commitments.

(i)
The aggregate amount of the Term Loan Commitments on the Closing Date is
$900,000,000 (the “Total Term Loan Commitment”). Each Lender holding a Term Loan
Commitment (a “Term Lender”) severally agrees, on the terms and conditions
hereinafter set forth, to make a Loan to the Borrower on the Closing Date in an
amount not to exceed such Lender’s Term Loan Commitment at such time. Amounts
borrowed under this Section 2.1(a), when repaid or prepaid, may not be
reborrowed.

(ii)
Notice of Borrowing. Borrower shall request any Loans to be funded on the
Closing Date or Borrowing Date, as applicable, by delivering to Administrative
Agent a written notice in the form of Exhibit C-1, appropriately completed (a
“Notice of Borrowing”), at or before 1:00 p.m. (New York City time) at least one
Banking Day prior to the Closing Date or Borrowing Date, as applicable.

(A)
Each Lender shall, before 12:00 noon (New York City time) on the date of such
Borrowing, make available by wire transfer for the account of its Lending Office
to the account of the Administrative Agent, in same day funds, such Lender’s
ratable portion of such Borrowing, in accordance with the respective Commitments
of such Lender. After the Administrative Agent’s receipt of such funds and upon
fulfillment or waiver of the applicable conditions set forth in Section 3.2, the
Administrative Agent shall make such funds available to the Borrower (1) in the
case of a Borrowing of Term Loans to be made on the Closing Date, as directed by
the Borrower pursuant to the terms of, and in accordance with, the Funds Flow
Memorandum and (2) in the case of a Borrowing of Incremental Term



7





--------------------------------------------------------------------------------





Loans, as directed by the Borrower pursuant to the terms and in accordance with,
the funds flow memorandum relating to the Incremental Term Loans.
(B)
Each Notice of Borrowing shall be irrevocable and binding on the Borrower from
and after the Banking Day prior to the Borrowing. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of LIBOR
Loans, the Borrower shall indemnify each applicable Lender against any actual
and documented out-of-pocket loss, cost or expense (excluding loss of
anticipated profits and indirect losses) incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Section 3.2,
including any loss (excluding loss of anticipated profits and indirect losses),
cost or expense incurred by reason of the liquidation or redeployment of
deposits or other funds acquired by such Lender to fund the Loans to be made by
such Lender as part of such Borrowing when such Loan, as a result of such
failure, is not made on such date.

(C)
Unless the Administrative Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
clause (A) of this Section 2.1(a)(ii) and the Administrative Agent may, in its
sole discretion and in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such date of Borrowing until the date such amount is paid to
the Administrative Agent, at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest thereon, for each day from the date of such Borrowing
until the date such amount is paid to the Administrative Agent, at the rate
payable hereunder for Base Rate Loans.

(D)
The failure of any Lender to make the Loans to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing. Nothing in this Section
2.1(a)(ii) shall prejudice any rights that the Borrower may have against a
Defaulting Lender.

(b)
Incremental Term Loan Facilities.



8





--------------------------------------------------------------------------------





(i)
The Borrower may, at its sole discretion, by written notice to the
Administrative Agent, from time to time after the Closing Date, on one or more
occasions, arrange or request from one or more Lenders, other banks or other
entities an incremental facility for term loans (“Incremental Term Loans”) in an
aggregate principal amount not to exceed the Incremental Term Loan Cap at the
time of incurrence (each new facility, an “Incremental Term Loan Facility”)
and/or an increase in the total Term Loan Commitments in an aggregate principal
amount not to exceed the Incremental Term Loan Cap at the time of incurrence
(each, an “Incremental Term Loan Commitment”), used solely for the purposes set
forth in Section 5.1(b) or to make a distribution to the Sponsor. Upon the
receipt of such notice by the Administrative Agent, the Administrative Agent
shall deliver a copy thereof to each Lender. Each such Lender may, in its sole
discretion, either agree to provide all or a portion of the offered amount of
such Incremental Term Loan Facility or Incremental Term Loan Commitment, as
applicable or decline to provide such Incremental Term Loan Facility or
Incremental Term Loan Commitment (and any Lender that does not deliver a notice
within a period of fifteen days after the date of notice by the Borrower shall
be deemed to have declined to provide such Incremental Term Loan Facility or
Incremental Term Loan Commitment, as applicable), it being acknowledged and
agreed that no Lender is required to provide any such Incremental Term Loan
Facility or Incremental Term Loan Commitment. Any Incremental Term Loan Facility
or Incremental Term Loan Commitment may be incurred in an amount that is less
than the amount set forth by the Borrower in its notice.

(ii)
Notwithstanding the foregoing, no increase under clause (i) above shall become
effective under this Section 2.1(b) unless the following the conditions have
been satisfied:

(A)
no Event of Default shall have occurred and be continuing or would result after
giving effect to the incurrence of such Incremental Term Loans;

(B)
such Incremental Term Loans, shall have a maturity date no earlier than the Term
Maturity Date;

(C)
the Borrower shall have delivered to the Administrative Agent an updated
amortization schedule reasonably satisfactory to the Administrative Agent which
amortization schedule shall replace the amortization then set forth in Schedule
2.1(b)(ii)(C) and shall provide that the Incremental Term Loans shall (1)
amortize on the same dates as the Term Loans and (2) amortize at the same
amortization percentage applicable to amortization on the Term Loans;

(D)
the principal amount of the Incremental Term Loans remaining outstanding on the
Maturity Date, taken together with the principal amount of the Term Loans
outstanding on the Maturity Date, shall equal the (1) the payment on the
Maturity Date in respect of the Term Loans under the amortization schedule set
forth on Schedule 2.1(b)(ii)(C) as of the date of the incurrence of the
applicable Incremental Term Loan Facility multiplied by (2) a fraction, (x) the
numerator of which shall be the sum of the Term Loans



9





--------------------------------------------------------------------------------





and any Incremental Term Loans outstanding as of the date of incurrence of the
Incremental Term Loan Facility plus the applicable Incremental Term Loan
Facility incurred and (y) the denominator of which shall be the Term Loans and
any Incremental Term Loans outstanding as of the date of incurrence of the
applicable Incremental Term Loan Facility; provided that in no event shall the
payment on the Term Maturity Date in respect of the Term Loans under the
amortization schedule set forth on Schedule 2.1(b)(ii)(C) as of the date of the
incurrence of any Incremental Term Loan Facility exceed $525,000,000;
(E)
the representations, covenants, defaults and other provisions relating to such
Incremental Term Loan Facility shall be no more favorable in any material
respect to the Incremental Term Loan Lenders as the representations, covenants,
defaults and other provisions applying in favor of the Term Loans (other than
administrative provisions and conditions precedent relating to the incurrence
thereof) (or this Agreement shall be amended by the Borrower and the
Administrative Agent (without the consent of any Lender) to add such
representations, covenants, defaults and other provisions applicable to such
Incremental Term Loan Facility);

(F)
the Administrative Agent shall have received a certificate of an authorized
officer of the Borrower certifying that the conditions set forth in this
clause (ii) have been satisfied; and

(G)
all other terms and documentation in respect thereof, to the extent not
materially consistent with the existing Term Loans shall otherwise be reasonably
satisfactory to the Administrative Agent.

(iii)
Any Indebtedness incurred pursuant to this Section 2.1(b) shall be effected
pursuant to one or more joinder agreements (substantially in the form of Exhibit
I hereto, a “Lender Joinder Agreement”) executed and delivered by the Borrower,
each entity providing such Indebtedness (or its representative) and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the First Lien Collateral Documents as may
be necessary or appropriate, to effect the provisions of this Section 2.1(b),
including any amendments necessary to implement the increased Term Loan
Commitment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Lender Joinder Agreement delivered pursuant to this Section
2.1(b), this Agreement and the First Lien Collateral Documents shall be deemed
amended to the extent contemplated by the Lender Joinder Agreement (and to the
extent not materially consistent with the then existing Term Loans in a manner
reasonably satisfactory to the Administrative Agent) in order to reflect the
existence of such Indebtedness.

(c)
Provisions Relating to all Credit Facilities.

(i)
Loan Interest. Subject to Section 2.4(c), Borrower shall pay interest on the
unpaid principal amount of each Loan from the Closing Date until the repayment
or prepayment thereof at one of the following rates per annum:

(A)
With respect to the principal portion of a Term Loan which is, and during such
periods as such Term Loan is, a Base Rate Term Loan, at a rate per



10





--------------------------------------------------------------------------------





annum equal to the Base Rate (such rate to change from time to time as the Base
Rate shall change) plus the Applicable Margin.
(B)
With respect to the principal portion of an LC Loan which is, and during such
periods as such LC Loan is, a Base Rate LC Loan, at a rate per annum equal to
the Base Rate (such rate to change from time to time as the Base Rate shall
change) plus the Applicable Margin.

(C)
With respect to the principal portion of such Term Loan which is, and during
such periods as such Term Loan is, a LIBOR Term Loan, at a rate per annum during
each Interest Period for such LIBOR Term Loan equal to the LIBO Rate plus the
Applicable Margin.

(D)
With respect to the principal portion of such LC Loan which is, and during such
periods as such LC Loan is, a LIBOR LC Loan, at a rate per annum during each
Interest Period for such LIBOR LC Loan equal to the LIBO Rate plus the
Applicable Margin.

(d)
Loan Principal Payment.

(i)
On each Principal Repayment Date commencing on the Principal Repayment Date
occurring on September 30, 2020, Borrower shall repay to Administrative Agent,
for the account of each Term Lender, the aggregate unpaid principal amount of
the Term Loan made by such Term Lender in installments in accordance with the
amortization schedule set forth on Schedule 2.1(b)(ii)(C) (as updated from time
to time in accordance with Section 2.1(b)(ii)(C)), with any remaining unpaid
principal, interest, fees and costs due and payable on the Maturity Date.

(ii)
The Borrower shall repay to the Administrative Agent for the ratable account of
each of the LC Lenders on the LC Maturity Date the aggregate principal amount of
the LC Loans then outstanding owing to such LC Lender, together with accrued and
unpaid interest to the date of such repayment on the aggregate principal amount
repaid.

(e)
Interest Provisions Relating to All Loans.

(i)
Applicable Interest Rate. The basis for determining the interest rate with
respect to any Loan may be changed from time to time as specified in a Notice of
Conversion of Loan Type delivered pursuant to Section 2.1(g). If on any day a
Loan is outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall bear interest determined by reference to the Base Rate. Borrower
shall not request, and the Lenders shall not be obligated to make, LIBOR Loans
at any time an Event of Default exists. Administrative Agent shall promptly
notify each Lender of the contents of each Notice of Conversion of Loan Type.

(ii)
Interest Payment Dates. Borrower shall pay accrued interest on the unpaid
principal amount of each Loan (A) in the case of each Base Rate Loan, on each
Quarterly Date, (B) in the case of each LIBOR Loan, on the last day of each
Interest Period



11





--------------------------------------------------------------------------------





related to such LIBOR Loan and, with respect to Interest Periods longer than
three months, the last Banking Day of each third month in which such LIBOR Loan
is outstanding, and (C) in all cases, upon repayment or prepayment (to the
extent thereof and including any Optional Prepayments or Mandatory Prepayments),
upon conversion from one Type of Loan to another Type of Loan and at maturity
(whether by acceleration or otherwise).
(iii)
LIBOR Loan Interest Periods.

(A)
Each Interest Period selected by Borrower for all LIBOR Loans shall be one,
three or six months. Notwithstanding anything to the contrary in the preceding
sentence, (1) any Interest Period which would otherwise end on a day which is
not a Banking Day shall be extended to the next succeeding Banking Day unless
such next Banking Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Banking Day, (2) any
Interest Period which begins on the last Banking Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Banking Day of a
calendar month, (3) Borrower may not select Interest Periods which would leave a
greater principal amount of Loans subject to Interest Periods ending after a
date upon which Loans are or may be required to be repaid (including the
Maturity Date and each Principal Repayment Date) than the principal amount of
Loans scheduled to be outstanding after such date, (4) any Interest Period for a
Term Loan which would otherwise end after the Maturity Date shall end on the
Maturity Date, (5) LIBOR Loans for each Interest Period shall be in the minimum
amount of $500,000 or an integral multiple of $100,000 in excess thereof, (6)
Borrower may not at any time have outstanding more than six different Interest
Periods relating to LIBOR Loans, (7) Borrower and the Administrative Agent (at
the direction of the Incremental Term Loan Lenders) may mutually agree to have
an initial non-standard Interest Period with respect to Incremental Term Loans
solely to maintain fungibility with existing applicable Term Loans in connection
with the enactment of an Incremental Term Loan Facility, and (8) the Interest
Period applicable to the Loans borrowed on the Closing Date may have an initial
non-standard Interest Period ending on June 30, 2020.

(B)
Borrower may contact Administrative Agent at any time prior to the end of an
Interest Period for a quotation of Interest Rates in effect at such time for
given Interest Periods, and Administrative Agent shall promptly provide such
quotation. Subject to Section 2.1(e)(iii)(A), Borrower may select an Interest
Period telephonically within the time periods specified in Section 2.1(g), which
selection shall be irrevocable on and after commencement of the applicable
Minimum Notice Period. Borrower shall confirm such telephonic notice to
Administrative Agent by hand delivery or facsimile or other electronic
transmission on the day such notice is given by delivery to Administrative Agent
of a notice in substantially the form of Exhibit C‑2, appropriately completed (a
“Confirmation of Interest Period Selection”). If Borrower fails to notify
Administrative Agent of the next



12





--------------------------------------------------------------------------------





Interest Period for any LIBOR Loans in accordance with this
Section 2.1(e)(iii)(B), such Loans shall automatically convert to Base Rate
Loans on the last day of the current Interest Period therefor. Administrative
Agent shall as soon as practicable (and, in any case, within two Banking Days
after delivery of a Confirmation of Interest Period Selection) notify Borrower
of each determination of the Interest Rate applicable to each Loan.
(iv)
Interest Computations. All computations of interest on Base Rate Loans shall be
based upon a year of 365 days or, in the case of a leap year, 366 days, shall be
payable for the actual days elapsed (including the first day but excluding the
last day), and shall be adjusted in accordance with any changes in the Base Rate
to take effect on the beginning of the day of such change in the Base Rate. All
computations of interest on LIBOR Loans shall be based upon a year of 360 days
and shall be payable for the actual days elapsed (including the first day but
excluding the last day). Borrower agrees that all computations by Administrative
Agent of interest shall be conclusive and binding in the absence of manifest
error.

(f)
Promissory Notes. The obligation of Borrower to repay the Loans made by a Lender
and to pay interest thereon at the rates provided herein shall, upon the written
request of such Lender, be evidenced by promissory notes in the form of
Exhibit B‑1 (individually, a “Term Note” and, collectively, the “Term Notes”),
Exhibit B-2 (individually, a “Revolving LC Note” and, collectively, the
“Revolving LC Notes”), Exhibit B-3 (individually, a “DSR LC Note” and,
collectively, the “DSR LC Notes”), and Exhibit B-4 (individually, a “PPA LC
Note” and, collectively, the “PPA LC Notes”) each payable to such requesting
Lender (or its registered assigns) and in the principal amount of such Lender’s
Term Loan Commitment, Revolving LC Commitment, DSR LC Commitment or PPA LC
Commitment, respectively. Borrower authorizes each such requesting Lender to
record on the schedule annexed to such Lender’s Note or Notes, the date and
amount of each Loan made by such requesting Lender, and each payment or
prepayment of principal thereunder and agrees that all such notations shall
constitute prima facie evidence of the matters noted; provided, that in the
event of any inconsistency between the records or books of Administrative Agent
and any Lender’s records or Notes, the records of Administrative Agent shall be
conclusive and binding in the absence of manifest error. Borrower further
authorizes each such requesting Lender to attach to and make a part of such
requesting Lender’s Note or Notes continuations of the schedule attached thereto
as necessary. No failure to make any such notations, nor any errors in making
any such notations, shall affect the validity of Borrower’s obligations to repay
the full unpaid principal amount of the Loans or the duties of Borrower
hereunder or thereunder. Upon the payment in full in cash of the aggregate
principal amount of, and all accrued and unpaid interest on, the Loans, the
Lenders holding such Notes shall promptly mark the applicable Notes cancelled
and return such cancelled Notes to Borrower.

(g)
Conversion of Loans. Subject to Section 2.1(e)(e)(i), Borrower may convert Loans
from one Type of Loan to another Type of Loan; provided, that (x) any conversion
of LIBOR Loans into Base Rate Loans shall be effective on, and only on, the
first day after expiration of an Interest Period for such LIBOR Loans, and
(y) Loans shall be converted only in amounts of $500,000 and increments of
$100,000 in excess thereof. Borrower shall request such a conversion by
delivering to Administrative Agent a written notice in the form of Exhibit C‑3,
appropriately completed (a “Notice of Conversion of Loan Type”), which contains
or specifies, among other things:

(i)
the Loans, or portion thereof, which are to be converted;



13





--------------------------------------------------------------------------------





(ii)
the Type of Loans into which such Loans, or portion thereof, are to be
converted;

(iii)
if such Loans are to be converted into LIBOR Loans, the initial Interest Period
selected by Borrower for such Loans (which Interest Period shall be selected in
accordance with Section 2.1(e)(iii));

(iv)
the proposed date of the requested conversion (which shall be a Banking Day and
otherwise in accordance with this Section 2.1(g)); and

(v)
if Base Rate Loans are to be converted to LIBOR Loans, a certification by
Borrower that no Event of Default has occurred and is continuing.

Borrower shall so deliver each Notice of Conversion of Loan Type so as to
provide at least the applicable Minimum Notice Period. Any Notice of Conversion
of Loan Type may be modified or revoked by Borrower through the Banking Day
prior to the Minimum Notice Period, and shall thereafter be irrevocable. Each
Notice of Conversion of Loan Type shall be delivered in the manner provided in
Section 11.1. Administrative Agent shall promptly notify each Lender of the
contents of each Notice of Conversion of Loan Type.
(h)
Prepayments.

(i)
Terms of All Prepayments.

(A)
Upon the prepayment of any Loan (whether such prepayment is an Optional
Prepayment or a Mandatory Prepayment), Borrower shall pay to Administrative
Agent for the account of the Lender which made such Loan or Hedge Bank, as
applicable, (1) all accrued interest to the date of such prepayment on the
amount of such Loan prepaid, (2) all accrued fees to the date of such prepayment
relating to the amount of such Loan being prepaid, (3) to the extent required by
the terms of the applicable Interest Rate Agreement, all Hedge Breaking Fees
owed by Borrower to such Hedge Bank as a result of such prepayment, and (4) if
such prepayment is the prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period for such LIBOR Loan, all Liquidation Costs incurred by
such Lender as a result of such prepayment (pursuant to the terms of
Section 2.7).

(B)
Notwithstanding the foregoing, but only in respect of any Mandatory Prepayment,
Borrower shall have the right, by giving five Banking Days’ notice to
Administrative Agent, in lieu of prepaying a LIBOR Loan on a day other than the
last day of an Interest Period for such LIBOR Loan, to deposit or cause
Administrative Agent to deposit into an account to be held by Depositary Agent
(which account shall be subjected to the Lien of the First Lien Collateral
Documents) an amount equal to the LIBOR Loans to be prepaid. Such funds shall be
held in such account until the expiration of the Interest Period applicable to
the LIBOR Loan to be prepaid at which time the amount deposited in such account
shall be used to prepay such LIBOR Loan and any interest accrued on such amount
shall be deposited into the Revenue Account. The deposit of amounts into such
account shall not constitute a prepayment of Loans and all Loans to be prepaid
using the proceeds from such account shall continue to accrue interest at the
then



14





--------------------------------------------------------------------------------





applicable interest rate for such Loans until actually prepaid. All amounts in
such account shall only be invested in Permitted Investments as directed by and
at the expense and risk of Borrower.
(C)
Except as otherwise specifically set forth herein (including Section 2.5(a)),
(1) all prepayments of Term Loans shall be applied to reduce the remaining
payments required under Section 2.1(d)(i) (I) with respect to Mandatory
Prepayments, on a pro rata basis to remaining amortization payments and the
payments at the final maturity thereof and (II) with respect to Optional
Prepayments, as directed by the Borrower, (2) any prepayment of Term Loans or LC
Loans of any class or tranche, respectively, shall be applied first to any Term
Loans or LC Loans of any class or tranche, as applicable, that are Base Rate
Loans and then to any Term Loans or LC Loans of any class or tranche, as
applicable, that are LIBOR Loans.

(ii)
Optional Prepayments.

(A)
Borrower may, at its option and without premium or penalty, upon three Banking
Days’ notice to Administrative Agent (which notice may state that it is
conditioned upon the effectiveness of another credit facility or facilities or
other agreement(s) providing the source of funds for such Optional Prepayment,
in which case such notice may be revoked by Borrower by providing written notice
to Administrative Agent at least one Banking Day prior to the proposed date of
the Optional Prepayment if one or more of such conditions is not satisfied),
prepay (1) any Term Loans in whole or from time to time in part in minimum
amounts of $1,000,000 or an incremental multiple of $1,000,000 in excess thereof
(provided, that such minimum amounts shall not apply to a prepayment of all
outstanding Term Loans) or (2) any LC Loans of any class or tranche in whole or
from time to time in part in minimum amounts of $500,000 or an incremental
multiple of $100,000 in excess thereof (provided, that such minimum amounts
shall not apply to a prepayment of all LC Loans of any class or tranche or
except to the extent that such LC Loan of any class or tranche is being repaid
pursuant to clause Twelfth of Section 3.1(b) (Revenue Account Waterfall) of the
Depositary Agreement) (each, an “Optional Prepayment”).

(B)
Any Optional Prepayments shall be applied (1) first, ratably to any outstanding
LC Loans, if any, until all LC Loans have been repaid in full; and (2) second,
subject to Section 2.1(h)(i) and Section 2.1(h)(ii)(A), as Borrower may elect in
its sole discretion.

(iii)
Mandatory Prepayments. Borrower shall make the following mandatory prepayments
(each, a “Mandatory Prepayment”):

(A)
as and when contemplated by (1) Section 3.4(d) of the Depositary Agreement,
within thirty days after the date on which the balance on deposit in the Excess
LP Prepayment Sub-Account (as defined in the Depositary Agreement) equals or
exceeds $10,000,000, (2) Section 3.5(d) of the Depositary Agreement, within
thirty days after the date on which the balance



15





--------------------------------------------------------------------------------





on deposit in the Excess ADP Prepayment Sub-Account (as defined in the
Depositary Agreement) equals or exceeds $10,000,000, and (3) Section 3.6(b) of
the Depositary Agreement, within thirty days after receipt of Excess Contract
Termination Proceeds (as defined in the Depositary Agreement); and
(B)
in the event of any termination of all the LC Commitments in accordance with
this Agreement, Borrower shall, on the date of such termination, terminate any
outstanding Revolving Letter of Credit, PPA Letter of Credit or DSR Letter of
Credit, as applicable, and/or cash collateralize any outstanding Revolving
Letter of Credit, PPA Letter of Credit or DSR Letter of Credit, as applicable,
in the amount of the applicable LC Exposure. If, as a result of any partial
reduction of the LC Commitments, the aggregate Revolving LC Exposure, DSR LC
Exposure or PPA LC Exposure, as applicable, would exceed the aggregate Revolving
LC Commitments, DSR LC Commitments or PPA LC Commitments, as applicable, after
giving effect thereto, then Borrower shall, on the date of such reduction, cash
collateralize the applicable Letters of Credit in an amount equal to the amount
of such excess.

Any Mandatory Prepayments shall be applied (x) first, to outstanding Term Loans
and Incremental Term Loans and outstanding LC Loans and outstanding Drawing
Payments, pro rata, until all Term Loans, LC Loans and Drawing Payments have
been repaid in full, (y) second, to the Cash Collateralization of any
outstanding Letters of Credit and (z) third, to all other First Lien Obligations
due and payable under the Credit Documents.
(iv)
Reduction of Commitments.

(A)
Borrower may at any time permanently terminate, or from time to time permanently
reduce, the LC Commitments; provided, that (1) each reduction of the LC
Commitments shall be in an amount that is an integral multiple of $100,000 and
not less than $1,000,000 (or, if less, the remaining amount of the LC
Commitments) and (2) Borrower shall not voluntarily terminate or reduce the LC
Commitments, if, after giving effect to any concurrent prepayment of LC Loans in
accordance with this Section 2.1(h), the Revolving LC Exposure, DSR LC Exposure
or PPA LC Exposure would exceed the Total Revolving LC Commitments, Total DSR LC
Commitments or Total PPA LC Commitments.

(B)
Borrower shall notify Administrative Agent in writing of any election to
terminate or reduce Commitments under the foregoing clauses (A) at least three
Banking Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by Borrower pursuant to this clause (B)
shall be irrevocable. Any termination or reduction of Commitments shall be
permanent; provided, that a notice of termination of Commitments delivered by
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case



16





--------------------------------------------------------------------------------





such notice may be revoked by Borrower (by notice to Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Each
reduction of Commitments shall be made ratably among the Lenders participating
in the applicable Loan facility in accordance with their respective
Proportionate Shares.
(i)
Register. Administrative Agent on behalf of Borrower shall maintain, at its
address referred to in Section 11.1, a register for the recordation of the names
and addresses of the Lenders, the Commitments and Loans of each Lender from time
to time and the name of each Lender which holds a Note (the “Register”). The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record in the Register (i) the Commitments and the
Loans from time to time of each Lender, (ii) the interest rates applicable to
all Loans and the effective dates of all changes thereto, (iii) the Interest
Period for each LIBOR Loan, (iv) the date and amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, (v) each repayment or prepayment in respect of the principal
amount of the Loans of each Lender, (vi) the amount of any sum received by
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (vii) such other information as Administrative Agent may
determine is necessary for the administering of the Loans and this Agreement.
Any such recording shall be conclusive and binding in the absence of manifest
error; provided, that neither the failure to make any such recordation, nor any
error in such recordation, shall affect Borrower’s First Lien Obligations in
respect of any applicable Loans or otherwise; and provided, further, that in the
event of any inconsistency between the Register and any Lender’s records, the
Register shall govern absent manifest error.

(j)
Re-Borrowing. Borrower may not re-borrow the principal amount of any Term Loan
repaid or prepaid pursuant to this Agreement. Any prepaid LC Loans may be
re-borrowed. The LC Commitments shall not be reduced as a result of any
prepayment. To the extent that any LC Commitment was reduced as a result of any
issuance of LC Loans, and so long as the Borrower shall have satisfied the
requirements of for LC Loans, Section 3.2 and Section 2.2(c)(ii), (b)(ii) or
(c)(ii), such LC Commitment shall be reinstated as a result of any prepayment of
such LC Loans made in accordance with Section 2.1(h)(ii).

2.2
Letter of Credit Facilities

(a)
Revolving LC Commitments; Issuance of Revolving Letters of Credit. The initial
Dollar amount of each Lender’s Revolving LC Commitment on the Closing Date is
set forth under the caption “Revolving LC Commitments” on Schedule 2.2(a). The
aggregate amount of the Revolving LC Commitments on the Closing Date is
$130,622,000 (the “Total Revolving LC Commitment”, and each Lender holding such
Revolving LC Commitments, a “Revolving LC Lender”). All of the Revolving LC
Commitments shall be available for the issuance of standby letters of credit.
Subject to the terms and conditions set forth in this Agreement, Borrower may
request the issuance of an irrevocable standby letter of credit substantially in
the forms set forth in Exhibit B-5 or otherwise reasonably satisfactory to such
Revolving Issuing Bank (a “Revolving Letter of Credit”) for its own account, at
any time and from time to time prior to the applicable Maturity Date.

(i)
Notice of Issuance of Revolving Letter of Credit, Amendment, Renewal, Extension;
Certain Conditions.



17





--------------------------------------------------------------------------------





(A)
To request the issuance of a Revolving Letter of Credit (or the amendment,
renewal (other than an automatic renewal in accordance with clause (B) below) or
extension of an outstanding Revolving Letter of Credit), Borrower shall hand
deliver or transmit by telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Revolving Issuing
Bank) to such Revolving Issuing Bank and Administrative Agent (three Banking
Days in advance of the requested date of issuance, amendment, renewal or
extension or, with respect to any issuance to take place on the Closing Date,
one Banking Day in advance of the Closing Date) a Notice of LC Activity
requesting the issuance of a Revolving Letter of Credit, or identifying the
Revolving Letter of Credit to be amended, renewed or extended, and specifying
the date of issuance, amendment, renewal or extension (which shall be a Banking
Day at least three Banking Days after the form of such Revolving Letter of
Credit or amendment, renewal or extension has been agreed by Borrower, the
applicable Revolving Issuing Bank and Administrative Agent or, with respect to
any issuance, amendment, renewal or extension to take place on the Closing Date,
one Banking Day in advance of the Closing Date), the date on which such
Revolving Letter of Credit is to expire and such other information as shall be
necessary to issue, amend, renew or extend such Revolving Letter of Credit. If
requested by a Revolving Issuing Bank, Borrower also shall submit a letter of
credit application on such Revolving Issuing Bank’s standard form in connection
with any request for a Revolving Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the applicable
Revolving Issuing Bank relating to a Revolving Letter of Credit, the terms and
conditions of this Agreement shall control.

(B)
Each Revolving Letter of Credit shall expire at or prior to the close of
business on the earlier of (1) the date one year after the date of the issuance
of such Revolving Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) or such other date as the
Revolving Issuing Bank may agree, and (2) five Banking Days prior to the
Revolving Maturity Date; provided, that any Revolving Letter of Credit with a
one-year tenor shall provide for the automatic renewal thereof for additional
one-year periods (which, in no event, shall extend beyond the date referred to
in clause (2) of this clause (B)), and provided, further, that a Revolving
Letter of Credit may expire after the Revolving Maturity Date to the extent that
such Revolving Letter of Credit is Cash Collateralized to a mutually agreed
level as between the Borrower and such Revolving Issuing Bank or back-stopped
pursuant to arrangements acceptable to the relevant Revolving Issuing Bank
during the period commencing on such Revolving Maturity Date until such later
stated expiry date occurring after such Revolving Maturity Date. For the
avoidance of doubt, the obligation of the Revolving LC Lenders to make Revolving
LC Loans shall terminate on the Revolving Maturity Date.

(ii)
Revolving LC Loans.



18





--------------------------------------------------------------------------------





(A)
If a Revolving Issuing Bank makes any Drawing Payment, Borrower shall reimburse
such Drawing Payment by paying to Administrative Agent an amount equal to such
Drawing Payment in Dollars, not later than 12:00 p.m., New York City time, on
the second Banking Day following the date Borrower receives notice of such
Drawing Payment; provided, that so long as no Event of Default under Section
7.1(a) or Section 6.1(i) (Bankruptcy) of the First Lien Common Terms Agreement
has occurred and is continuing, to the extent Borrower does not so reimburse the
Drawing Payment within one Banking Day, the Revolving LC Lenders shall be
irrevocably and unconditionally obligated to fund participations in the
Revolving LC Reimbursement Obligations on a pro rata basis based on their
respective Revolving LC Commitments. Such amount shall be reduced, if necessary,
such that the aggregate amount of applicable Revolving LC Exposure does not
exceed the aggregate applicable Total Revolving LC Commitments of such Revolving
LC Lender, with the amount of such Drawing Payment that is not covered by
Revolving LC Loans becoming due and payable on demand. With respect to any
Revolving LC Reimbursement Obligation that is not financed with a Revolving LC
Loan because an Event of Default under Section 7.1(a) or Section 6.1(i)
(Bankruptcy) of the First Lien Common Terms Agreement (with respect to Borrower)
has occurred and is continuing, such Revolving LC Reimbursement Obligation shall
be due and payable on demand (together with interest) and shall bear interest as
provided in Section 2.4(c). The Revolving LC Loans made pursuant to this
Section 2.2(a)(ii)(A) shall initially be Base Rate Loans.

(B)
If Borrower fails to reimburse any Drawing Payment not covered or financed by
Revolving LC Loans as contemplated by clause (A), then Administrative Agent
shall promptly notify the applicable Revolving Issuing Bank(s) of the applicable
Drawing Payment and the payment then due from Borrower. Promptly following
receipt by Administrative Agent of any payment from Borrower pursuant to this
paragraph, Administrative Agent shall distribute such payment to the applicable
Revolving Issuing Bank(s).

(C)
On the Revolving Maturity Date, the Borrower shall repay to Administrative
Agent, for the account of each applicable Revolving LC Lender, the aggregate
unpaid principal amount of the Revolving LC Loans (including all fees, interest
and other amounts accrued in connection therewith).

(b)
DSR LC Commitments; Issuance of DSR Letters of Credit. The initial Dollar amount
of each Lender’s DSR LC Commitment on the Closing Date is set forth under the
caption “DSR LC Commitments” on Schedule 2.2(a). The aggregate amount of the DSR
LC Commitments on the Closing Date is $53,000,000 (the “Total DSR LC
Commitment”, and each Lender holding such DSR LC Commitments, a “DSR LC
Lender”). Subject to the terms and conditions set forth in this Agreement,
Borrower may request the issuance of an irrevocable letter of credit
substantially in the form of Exhibit B-6 (the “DSR Letter of Credit”) for its
own account, at any time and from time to time prior to the applicable DSR
Maturity Date. The Stated Amount of the DSR Letters of Credit shall never exceed
the Total DSR LC Commitment.



19





--------------------------------------------------------------------------------





(i)
Notice of Issuance of DSR Letter of Credit, Amendment, Renewal, Extension;
Certain Conditions.

(A)
To request the issuance of a DSR Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with clause (B) below) or
extension of an outstanding DSR Letter of Credit), Borrower shall hand deliver
or transmit by telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable DSR Issuing Bank)
to such DSR Issuing Bank and Administrative Agent (three Banking Days in advance
of the requested date of issuance, amendment, renewal or extension or, with
respect to any issuance to take place on the Closing Date, one Banking Day in
advance of the Closing Date) a Notice of LC Activity requesting the issuance of
a DSR Letter of Credit, or identifying the DSR Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Banking Day at least three Banking Days after the
form of such DSR Letter of Credit or amendment, renewal or extension has been
agreed by Borrower, the applicable DSR Issuing Bank and Administrative Agent or,
with respect to any issuance to take place on the Closing Date, one Banking Day
in advance of the Closing Date), the date on which such DSR Letter of Credit is
to expire and such other information as shall be necessary to issue, amend,
renew or extend such DSR Letter of Credit. If requested by a DSR Issuing Bank,
Borrower also shall submit a DSR Letter of Credit application on such DSR
Issuing Bank’s standard form in connection with any request for a DSR Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the applicable DSR Issuing Bank relating to a DSR Letter of
Credit, the terms and conditions of this Agreement shall control.

(B)
A DSR Letter of Credit shall be issued, amended, renewed or extended only if,
after giving effect to such issuance, amendment, renewal or extension, the total
DSR LC Exposure shall not exceed the Total DSR LC Commitment and the DSR LC
Exposure of such DSR Issuing Bank shall not exceed the DSR LC Commitments of
such DSR Issuing Bank.

(C)
Each DSR Letter of Credit shall expire at or prior to the close of business on
the earlier of (x) the date one year after the date of the issuance of such DSR
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension), and (y) the applicable DSR Maturity Date;
provided that any DSR Letter of Credit with a one-year tenor may provide for the
automatic renewal thereof for additional one-year periods (which, in no event,
shall extend beyond the date referred to in clause (y) of this clause (C));
provided, further, that upon the date of such expiry (taking into account the
preceding proviso), each such DSR Letter of Credit shall be surrendered by the
beneficiary or transferee of such DSR Letter of Credit to the applicable DSR
Issuing Bank for cancellation, all DSR LC Loans (including all fees, interest
and other amounts accrued in



20





--------------------------------------------------------------------------------





connection therewith) made or deemed to have been made with respect to such DSR
Letter of Credit shall be repaid in full, and all DSR LC Commitments of such DSR
Issuing Bank shall be terminated.
(ii)
DSR LC Loans

(A)
If a DSR Issuing Bank makes any Drawing Payment, Borrower shall reimburse such
Drawing Payment by paying to Administrative Agent an amount equal to such
Drawing Payment in Dollars, not later than 12:00 p.m., New York City time, on
the Banking Day immediately following the date Borrower receives notice of such
Drawing Payment; provided, that so long as no Event of Default under Section
7.1(a) or Section 6.1(i) (Bankruptcy) of the First Lien Common Terms Agreement
has occurred and is continuing any Drawing Payment shall be deemed to be a
request by Borrower for a Borrowing in an aggregate amount equal to the amount
of DSR LC Reimbursement Obligations with respect to the DSR Letters of Credit (a
“DSR LC Loan”) and, to the extent so financed, such DSR LC Reimbursement
Obligations shall be discharged and replaced by the resulting DSR LC Loan owing
to the DSR LC Lender which issued the Letter of Credit giving rise to such DSR
LC Reimbursement Obligation in its capacity as the DSR Issuing Bank. Such
requested amount shall be reduced, if necessary, such that the aggregate amount
of applicable DSR LC Exposure does not exceed the aggregate applicable Total DSR
LC Commitments of such DSR Issuing Bank, with the amount of such Drawing Payment
that is not covered by DSR LC Loans becoming due and payable on demand. With
respect to any DSR LC Reimbursement Obligation that is not financed with a DSR
LC Loan because an Event of Default under Section 7.1(a) or Section 6.1(i)
(Bankruptcy) of the First Lien Common Terms Agreement has occurred and is
continuing, such DSR LC Reimbursement Obligation shall be due and payable on
demand (together with interest) and shall bear interest as provided in
Section 2.4(c). The DSR LC Loans made pursuant to this Section 2.2(b)(ii)(A)
shall initially be Base Rate Loans.

(B)
If Borrower fails to reimburse any Drawing Payment not covered or financed by
DSR LC Loans as contemplated by Section 2.2(b)(ii)(A), then Administrative Agent
shall promptly notify the applicable DSR Issuing Bank(s) of the applicable
Drawing Payment and the payment then due from Borrower. Promptly following
receipt by Administrative Agent of any payment from Borrower pursuant to this
paragraph, Administrative Agent shall distribute such payment to the applicable
DSR Issuing Bank(s).

(C)
In the event that multiple DSR Issuing Banks have issued DSR Letters of Credit,
Administrative Agent shall allocate any DSR LC Loan in respect of the DSR
Letters of Credit among the DSR Letters of Credit such that such DSR LC Loan is
borne pro rata among the DSR Issuing Banks based on the relative Stated Amount
(immediately prior to the making of such DSR LC Loan) of DSR Letters of Credit
held by each such DSR Issuing Bank.



21





--------------------------------------------------------------------------------





(D)
On the Maturity Date, the Borrower shall repay to Administrative Agent, for the
account of each applicable DSR LC Lender, the aggregate unpaid principal amount
of the DSR LC Loans (including all fees, interest and other amounts accrued in
connection therewith).



(c)
PPA LC Commitments; Issuance of PPA Letters of Credit. The initial Dollar amount
of each Lender’s PPA LC Commitment on the Closing Date is set forth under the
caption “PPA LC Commitments” on Schedule 2.2(a). The aggregate amount of the PPA
LC Commitments on the Closing Date is $16,378,000 (the “Total PPA LC
Commitment”, and each Lender holding such PPA LC Commitments, a “PPA LC Lender”,
and together with the Revolving LC Lenders and the DSR LC Lenders, the “LC
Lenders”). Subject to the terms and conditions set forth in this Agreement,
Borrower may request the issuance of an irrevocable letter of credit
substantially in the form of Exhibit B-5 or otherwise reasonably satisfactory to
such PPA Issuing Bank (the “PPA Letter of Credit”, and together with the
Revolving Letters of Credit and the DSR Letters of the Credit, the “Letters of
Credit”) for its own account, at any time and from time to time prior to the
applicable PPA Maturity Date.

(i)
Notice of Issuance of PPA Letter of Credit, Amendment, Renewal, Extension;
Certain Conditions.

(A)
To request the issuance of a PPA Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with clause (B) below) or
extension of an outstanding PPA Letter of Credit), Borrower shall hand deliver
or transmit by telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable PPA Issuing Bank)
to the PPA Issuing Bank and Administrative Agent (three Banking Days in advance
of the requested date of issuance, amendment, renewal or extension or, with
respect to any issuance to take place on the Closing Date, one Banking Day in
advance of the Closing Date) a Notice of LC Activity requesting the issuance of
a PPA Letter of Credit, or identifying the PPA Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Banking Day at least three Banking Days after the
form of such PPA Letter of Credit or amendment, renewal or extension has been
agreed by Borrower, the PPA Issuing Bank and Administrative Agent or, with
respect to any issuance to take place on the Closing Date, one Banking Day in
advance of the Closing Date), the date on which such PPA Letter of Credit is to
expire and such other information as shall be necessary to issue, amend, renew
or extend such PPA Letter of Credit. If requested by the PPA Issuing Bank,
Borrower also shall submit a PPA Letter of Credit application on the PPA Issuing
Bank’s standard form in connection with any request for a PPA Letter of Credit.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the PPA Issuing Bank relating to a PPA Letter of Credit, the
terms and conditions of this Agreement shall control.



22





--------------------------------------------------------------------------------





(B)
A PPA Letter of Credit shall be issued, amended, renewed or extended only if,
after giving effect to such issuance, amendment, renewal or extension, the PPA
LC Exposure shall not exceed the Total PPA LC Commitment and the PPA LC Exposure
of the PPA Issuing Bank shall not exceed the PPA LC Commitments of the PPA
Issuing Bank.

(C)
Each PPA Letter of Credit shall expire at or prior to the close of business on
the earlier of (1) the date one year after the date of the issuance of such PPA
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) or such other date as the PPA Issuing Bank may
agree, and (2) the applicable PPA Maturity Date; provided that any PPA Letter of
Credit with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which, in no event, shall extend beyond the date
referred to in clause (2) of this clause (C)); provided, further, that a PPA
Letter of Credit may expire after the PPA Maturity Date to the extent that such
PPA Letter of Credit is Cash Collateralized to a mutually agreed level as
between the Borrower and such PPA Issuing Bank or back-stopped pursuant to
arrangements acceptable to the relevant PPA Issuing Bank during the period
commencing on such PPA Maturity Date until such later stated expiry date
occurring after such PPA Maturity Date.



(ii)
PPA LC Loans

(A)
If the PPA Issuing Bank makes any Drawing Payment, Borrower shall reimburse such
Drawing Payment by paying to Administrative Agent an amount equal to such
Drawing Payment in Dollars, not later than 12:00 p.m., New York City time, on
the second Banking Day following the date Borrower receives notice of such
Drawing Payment; provided, that so long as no Event of Default under Section
7.1(a) or Section 6.1(i) (Bankruptcy) of the First Lien Common Terms Agreement
has occurred and is continuing, any Drawing Payment shall be deemed to be a
request by Borrower for a Borrowing in an aggregate amount equal to the amount
of PPA LC Reimbursement Obligations with respect to the PPA Letters of Credit (a
“PPA LC Loan”) and, to the extent so financed, such PPA LC Reimbursement
Obligations shall be discharged and replaced by the resulting PPA LC Loan owing
to the PPA LC Lender which issued the Letter of Credit giving rise to such PPA
LC Reimbursement Obligation in its capacity as the PPA Issuing Bank. Such
requested amount shall be reduced, if necessary, such that the aggregate amount
of applicable PPA LC Exposure does not exceed the aggregate applicable Total PPA
LC Commitments of the PPA Issuing Bank, with the amount of such Drawing Payment
that is not covered by PPA LC Loans becoming due and payable on demand. With
respect to any PPA LC Reimbursement Obligation that is not financed with a PPA
LC Loan because an Event of Default under Section 7.1(a) or Section 6.1(i)
(Bankruptcy) of the First Lien Common Terms Agreement has occurred and is
continuing, such PPA LC Reimbursement Obligation shall be due and payable on
demand (together with interest) and shall bear



23





--------------------------------------------------------------------------------





interest as provided in Section 2.4(c). The PPA LC Loans made pursuant to this
Section 2.2(c)(ii)(A) shall initially be Base Rate Loans.
(B)
If Borrower fails to reimburse any Drawing Payment not covered or financed by
PPA LC Loans as contemplated by Section 2.2(c)(ii)(A), then Administrative Agent
shall promptly notify the PPA Issuing Bank of the applicable Drawing Payment and
the payment then due from Borrower. Promptly following receipt by Administrative
Agent of any payment from Borrower pursuant to this paragraph, Administrative
Agent shall distribute such payment to the PPA Issuing Bank.

(C)
On the Maturity Date, the Borrower shall repay to Administrative Agent, for the
account of the PPA LC Lender, the aggregate unpaid principal amount of the PPA
LC Loans (including all fees, interest and other amounts accrued in connection
therewith).

(d)
Reimbursement Obligations Absolute. The obligation of Borrower to reimburse any
Drawing Payment as provided in Section 2.2 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) any amendment or waiver of or any consent to
departure from all or any terms of any of the Credit Documents, (v) the
existence of any claim, setoff, defense or other right which Borrower may have
at any time against the beneficiary of such Letter of Credit (or any Persons for
whom such beneficiary may be acting), the applicable Issuing Bank,
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby, by any other Credit
Document or by any unrelated transaction, (vi) any breach of contract or dispute
among or between Borrower, an Issuing Bank, Administrative Agent, any Lender or
any other Person, (vii) any non‑application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any Drawing Payment or any other act or
omission of such beneficiary in connection with such Letter of Credit,
(viii) any failure to preserve or protect any Collateral, any failure to perfect
or preserve the perfection of any Lien thereon, or the release of any of the
Collateral securing the performance or observance of the terms of this Agreement
or any of the other Credit Documents, or (ix) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.2(d), constitute a legal or equitable discharge
of, or provide a right of setoff against, Borrower’s obligations hereunder;
provided, that in each case, payment by an Issuing Bank shall not have
constituted gross negligence or willful misconduct. Neither Administrative
Agent, the Lenders nor the applicable Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided, that nothing contained herein shall



24





--------------------------------------------------------------------------------





be construed to excuse an Issuing Bank from liability to Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by Borrower to the extent permitted by applicable law)
suffered by Borrower that are determined by a court having jurisdiction to have
been caused by (x) such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, or (y) such Issuing Bank’s refusal to issue a Letter of
Credit in accordance with the terms of this Agreement. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank, such Issuing Bank shall be deemed to have
exercised care in each such determination and each refusal to issue a Letter of
Credit. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, an Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(e)
Disbursement Procedures. An Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. Each Issuing Bank shall promptly notify Administrative
Agent and Borrower by telephone (confirmed by telecopy or other electronic
transmission) of such demand for payment and whether such Issuing Bank has made
or shall make a Drawing Payment thereunder; provided, that any failure to give
or delay in giving such notice shall not relieve Borrower of its obligation to
reimburse the applicable Issuing Bank with respect to any such Drawing Payment.

(f)
Interim Interest. If an Issuing Bank shall make any Drawing Payment, then,
unless Borrower shall reimburse such Drawing Payment in full by 4:00 p.m. (New
York time) on the second Banking Day after the date such Drawing Payment is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such Drawing Payment is made to but excluding the date that
Borrower reimburses such Drawing Payment (including by the making of a
Borrowing), at the rate per annum then applicable to Base Rate LC Loans or LIBOR
LC Loans, at the election of Borrower, for Drawing Payments under a Letter of
Credit; provided, that if such Drawing Payment is not reimbursed by Borrower
when due or otherwise discharged pursuant to Section 2.22.2(c)(a)(ii), (b)(ii)
or (c)(ii), then Section 2.4(c) shall apply. Interest accrued pursuant to this
Section 2.2(f) shall be for the account of the applicable Issuing Bank.

(g)
Additional Issuing Banks. From time to time, Borrower may by notice to
Administrative Agent designate one or more other Lenders or other financial
institutions (in addition to the Issuing Banks and their respective Affiliates)
that agree (in their sole discretion) to act in such capacity and is reasonably
satisfactory to Administrative Agent as a Revolving Issuing Bank, DSR Issuing
Bank or PPA Issuing Bank, as applicable. Each such additional Issuing Bank shall
execute a counterpart of this Agreement in such capacity upon the approval of
Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and shall thereafter be a Revolving Issuing Bank, DSR Issuing Bank or
PPA Issuing Bank, as applicable, hereunder for all purposes. The Register shall
be updated following such execution.



25





--------------------------------------------------------------------------------





(h)
Reporting. Unless otherwise requested by Administrative Agent, each Issuing Bank
shall (i) provide to Administrative Agent copies of any notice received from
Borrower pursuant to Section 2.2 no later than the next Banking Day after
receipt thereof, and (ii) report in writing to Administrative Agent (A) on or
prior to each Banking Day on which such Issuing Bank expects to issue, amend,
renew or extend any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Letters of Credit to
be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension occurred (and whether
the amount thereof changed), and such Issuing Bank shall be permitted to issue,
amend, renew or extend such Letter of Credit if Administrative Agent shall not
have advised such Issuing Bank that such issuance, amendment renewal or
extension would not be in conformity with the requirements of this Agreement,
(B) on each Banking Day on which such Issuing Bank makes any Drawing Payment,
the date of such Drawing Payment and the amount of such Drawing Payment, and
(C) on any other Banking Day, such other information as Administrative Agent
shall reasonably request, including but not limited to prompt verification of
such information as may be requested by Administrative Agent.

(i)
Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time by
written agreement among Borrower, Administrative Agent and the successor Issuing
Bank. Administrative Agent shall notify the Lenders of any such replacement of
an Issuing Bank. At the time any such replacement shall become effective,
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.3(c), (f) or (h), as applicable, and any
unreimbursed obligations and other First Lien Obligations owed to such Issuing
Bank in its capacity as such. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter by such successor Issuing Bank, and
(ii) references herein to the term “Issuing Bank”, and, as applicable,
“Revolving Issuing Bank,” “DSR Issuing Bank” or “PPA Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. Upon the
replacement of an Issuing Bank hereunder, (x) all outstanding Letters of Credit
issued by the replaced Issuing Bank shall be cancelled and returned to the
replaced Issuing Bank and (y) any Cash Collateral pledged to the First Lien
Collateral Agent for the account of any such Issuing Bank shall be released by
the First Lien Collateral Agent upon written confirmation from the Issuing Bank
of the Issuing Bank’s receipt of originals of all Letters of Credit and any and
all amendments thereto issued by such Issuing Bank and payment by the Borrower
of all First Lien Obligations owing to such Issuing Bank as contemplated by this
Section 2.2(i).

(j)
Non-Fronted Obligations. For certainty, each of the PPA Letters of Credit and
the DSR Letters of Credit are intended to be non-fronted letters of credit, such
that the PPA LC Lender or the DSR LC Lender, as applicable, with respect to any
PPA Letter of Credit or DSR Letter of Credit, as applicable, is the same entity
as, or an Affiliate of, the PPA Issuing Bank or DSR Issuing Bank, as applicable,
that has issued such PPA Letter of Credit or such DSR Letter of Credit.

2.3
Fees

(a)
Agents’ and Arranger’s Fees. Borrower shall pay to Administrative Agent, First
Lien Collateral Agent, and Depositary Agent, as applicable, solely for (i)
Administrative Agent’s account the fees and other amounts described in the
Agency Fee Letter, and (ii) Depositary



26





--------------------------------------------------------------------------------





Agent’s and First Lien Collateral Agent’s account the fees and other amounts
described in the schedule of fees agreed among Borrower, First Lien Collateral
Agent and Depositary Agent (the “Depositary and Collateral Agency Fee Letter”).
(b)
Revolving LC Commitment Fees. On each Quarterly Date, Borrower shall pay to
Administrative Agent the following commitment fees, in each case, payable
quarterly in arrears, and for the benefit of the Revolving LC Lenders, accruing
from the Closing Date or the first day of the Payment Period, as the case may
be, a commitment fee for such quarter (or portion thereof) then ending equal to
0.50% per annum on the average daily balance of the aggregate undrawn Revolving
LC Commitments (calculated on an actual/360-day basis).

(c)
Revolving LC Fees. On each Quarterly Date, Borrower shall pay to Administrative
Agent, for the benefit of the Revolving LC Lenders, accruing from the Closing
Date or the first day of the Payment Period, as the case may be, a letter of
credit participation fee on all outstanding Revolving Letters of Credit (the
“Revolving LC Fee”) for such quarter (or portion thereof) then ending at a per
annum rate equal to the Applicable Margin then in effect with respect to LIBOR
Loans under the Revolving LC Commitments, on the face amount of each such
Revolving Letter of Credit. Such fee shall be shared ratably among the Revolving
LC Lenders holding Revolving LC Commitments (other than Defaulting Lenders) and
calculated on an actual/360-day basis, payable quarterly in arrears.

(d)
Revolving Letter of Credit Fronting Fee. The Borrower shall pay to the
Administrative Agent for the account of each Issuing Bank a fronting fee (the
“Revolving Letter of Credit Fronting Fee”) until the Revolving Maturity Date,
payable quarterly in arrears on each Quarterly Date occurring after the Closing
Date, and the Revolving Maturity Date at the rate per annum on the difference
between the average daily Stated Amount of all undrawn Revolving Letters of
Credit issued by such Issuing Bank for such quarter (or portion thereof), minus
such Issuing Bank’s pro rata portion of such Stated Amount that corresponds to
its pro rata portion of the Revolving LC Commitments, as agreed to between the
Borrower and such Issuing Bank.

(e)
DSR LC Commitment Fees. On each Quarterly Date, Borrower shall pay to
Administrative Agent the following commitment fees, in each case, payable
quarterly in arrears, and for the benefit of the DSR LC Lenders, accruing from
the Closing Date or the first day of the Payment Period, as the case may be, a
commitment fee for such quarter (or portion thereof) then ending equal to 0.50%
per annum on the average daily balance of the aggregate undrawn DSR LC
Commitments (calculated on an actual/360-day basis).

(f)
DSR LC Fees. On each Quarterly Date, Borrower shall pay to Administrative Agent,
for the benefit of the DSR LC Lenders, accruing from the Closing Date or the
first day of the Payment Period, as the case may be, a letter of credit
participation fee on all outstanding DSR Letters of Credit (the “DSR LC Fee”)
for such quarter (or portion thereof) then ending at a per annum rate equal to
the Applicable Margin then in effect with respect to LIBOR Loans under the DSR
LC Commitments, on the face amount of each such DSR Letter of Credit. Such fee
shall be shared ratably among the DSR LC Lenders holding DSR LC Commitments
(other than Defaulting Lenders) and calculated on an actual/360-day basis,
payable quarterly in arrears.

(g)
PPA LC Commitment Fees. On each Quarterly Date, Borrower shall pay to
Administrative Agent the following commitment fees, in each case, payable
quarterly in arrears, and for the benefit of the PPA LC Lenders, accruing from
the Closing Date or the first day of the



27





--------------------------------------------------------------------------------





Payment Period, as the case may be, a commitment fee for such quarter (or
portion thereof) then ending equal to 0.50% per annum on the average daily
balance of the aggregate undrawn PPA LC Commitments (calculated on an
actual/360-day basis).
(h)
PPA LC Fees. On each Quarterly Date, Borrower shall pay to Administrative Agent,
for the benefit of the PPA LC Lender, accruing from the Closing Date or the
first day of the Payment Period, as the case may be, a letter of credit
participation fee on all outstanding PPA Letters of Credit (the “ PPA LC Fee”)
for such quarter (or portion thereof) then ending at a per annum rate equal to
the Applicable Margin then in effect with respect to LIBOR Loans under the PPA
LC Commitments, on the face amount of each such PPA Letter of Credit. Such fee
shall be shared ratably among the PPA LC Lenders holding PPA LC Commitments
(other than Defaulting Lenders) and calculated on an actual/360-day basis,
payable quarterly in arrears.

2.4
Other Payment Terms

(a)
Place and Manner. Except as otherwise provided in the Agency Fee Letter,
Depositary and Collateral Agency Fee Letter or any other provision contained in
any of the Credit Documents, Borrower shall make all payments due to any Lender,
any Issuing Bank, First Lien Collateral Agent, Depositary Agent or
Administrative Agent hereunder to Administrative Agent, for the account of such
Lender, such Issuing Bank, First Lien Collateral Agent, Depositary Agent or
Administrative Agent (as the case may be), to the account in the name of MUFG
Bank, Ltd., Bank Name: MUFG Bank, Ltd., ABA No. 026-009-632, Account No:
9777-0191, Account Name: Loan Operations Department, Attention: Agency Desk,
Reference: Geysers or such other account as Administrative Agent shall notify
Borrower from time to time, in Dollars and in immediately available funds not
later than 12:00 p.m., New York City time, on the date on which such payment is
due. Any payment made after such time on any day shall be deemed received on the
Banking Day after such payment is received. Administrative Agent shall disburse
to each Lender, each Issuing Bank, First Lien Collateral Agent or Depositary
Agent (as the case may be) each such payment received by Administrative Agent
for such Lender, such Issuing Bank or First Lien Collateral Agent (as the case
may be), such disbursement to occur on the day such payment is received if
received by 12:00 p.m., New York City time, or if otherwise reasonably possible,
or otherwise on the next Banking Day.

(b)
Date. Whenever any payment due hereunder shall fall due on a day other than a
Banking Day, such payment shall be made on the next succeeding Banking Day, and
such extension of time shall be included in the computation of interest or fees,
as the case may be, without duplication of any interest or fees so paid in the
next subsequent calculation of interest or fees payable.

(c)
Default Interest. Notwithstanding anything to the contrary herein, upon the
occurrence and during the continuation of any Event of Default, the outstanding
principal amount of overdue Loans and amounts due under outstanding Letters of
Credit (without duplication) and, to the extent permitted by applicable Legal
Requirements, any accrued and overdue but unpaid interest payments thereon and
any accrued and overdue but unpaid fees, and other overdue amounts hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under applicable Bankruptcy Laws) payable upon demand, and the LC
Fees shall be increased, at a rate that is (i)  2% per annum in excess of the
interest rate or LC Fee, as applicable, then otherwise payable under this
Agreement with respect to the LC Loans,



28





--------------------------------------------------------------------------------





or (ii) in the case of any such fees and other amounts, at a rate that is 2% per
annum in excess of the interest rate then otherwise payable under this Agreement
for Base Rate Loans (the “Default Rate”); provided, that in the case of LIBOR
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective, such LIBOR Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
that is 2% per annum in excess of the interest rate then otherwise payable under
this Agreement for Base Rate Loans, (it being understood that from and after the
date on which all continuing Events of Default have been waived by the Lenders
pursuant to Section 9.9, the Default Rate shall no longer apply).
(d)
Net of Taxes, Etc.

(i)
Taxes. Any and all payments to or for the benefit of any Lender Party by or on
behalf of any Obligor hereunder or under any other Credit Document shall be made
free and clear of and without deduction or withholding, setoff or counterclaim
of any kind whatsoever, except as required by applicable law. If any Taxes are
required to be deducted or withheld from or in respect of any sum payable by or
on behalf of any Obligor hereunder or under any other Credit Document to any
Lender Party, (A) if such Tax is an Indemnified Tax, the sum payable shall be
increased as may be necessary so that after all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.4(d)), such Lender Party receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made, (B) the relevant Obligor shall make (or cause to be made) such deductions
or withholdings, and (C) the relevant Obligor shall pay (or cause to be paid)
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable Legal Requirements. In addition,
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(ii)
Tax Indemnity. Borrower shall indemnify each Lender Party for and hold it
harmless against the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.4(d)) paid by any Lender Party or its Affiliates,
or any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally asserted. Payments by Borrower pursuant to this
indemnification shall be made within thirty days from the date such Lender Party
makes written demand therefor (submitted through Administrative Agent), which
demand shall be accompanied by a certificate describing in reasonable detail the
basis thereof.

(iii)
Notice. As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by or on behalf of Borrower pursuant to this Section 2.4(d), Borrower
shall furnish to Administrative Agent, at its address referred to in
Section 11.1, the original or a certified copy of a receipt evidencing payment
thereof or, if such receipt is not obtainable, other evidence of such payment
reasonably satisfactory to Administrative Agent.



29





--------------------------------------------------------------------------------





(iv)
Conduit Financing. Notwithstanding anything to the contrary contained in this
Section 2.4(d), if a Lender Party is a conduit entity participating in a conduit
financing arrangement (as defined in Section 7701(l) of the Code and the
Treasury Regulations issued thereunder) with respect to any payments made by
Borrower under this Agreement and under any Note, Borrower shall not be
obligated to pay additional amounts to such Lender Party pursuant to this
Section 2.4(d) to the extent that the amount of Indemnified Taxes exceeds the
amount that would have otherwise been payable were such Lender Party not a
conduit entity participating in a conduit financing arrangement.

(v)
Reimbursement by Lender Parties. If any Lender Party receives an indemnification
payment pursuant to Section 2.4(d)(ii) and if such Lender Party is able, in its
sole discretion exercised in good faith, to apply or otherwise take advantage of
any refund or tax credit arising out of or in conjunction with any Indemnified
Taxes or Other Taxes which give rise to such indemnification, such Lender Party
shall, to the extent that in its sole discretion exercised in good faith, it can
do so without prejudice to the retention of the amount of such refund or credit
and without any other adverse tax consequences for such Lender Party, reimburse
to Borrower at such time as such tax refund or credit shall have actually been
received by such Lender Party such amount as the Lender Party shall, in its sole
discretion exercised in good faith, have determined to be attributable to the
relevant Taxes or Other Taxes and as will leave such Lender Party in no better
or worse position than it would have been in if the payment of such Taxes or
Other Taxes had not been required; provided, that if the Lender Party is
required to repay all or any portion of any refund or any interest thereon to
such Governmental Authority or to forfeit all or any portion of such credit,
then, upon the request of such Lender Party, Borrower agrees to repay such
Lender Party, as soon as reasonably practicable, the amount of the refund
required to be paid to such Governmental Authority by such Lender Party or the
amount of such credit that is required to be forfeited, in each case plus any
penalties, interest or other charges imposed by such Governmental Authority with
respect to such refund or credit, as the case may be. Nothing in this
Section 2.4(d)(v) shall oblige any Lender Party to disclose to Borrower or any
other Person any information regarding its tax affairs or tax computations, or
shall interfere with Lender Party’s absolute discretion to arrange its tax
affairs in whatever manner it thinks fit. In particular, no Lender Party shall
be under any obligation to claim relief from its corporate profits or similar
tax liability in credits or deductions available to it and, if it does claim,
the extent, order and manner in which it does so shall be at its absolute
discretion.

(vi)
Survival of Obligations. The obligations of Obligors under this Section 2.4(d)
shall survive the termination of this Agreement and the repayment of Borrower’s
First Lien Obligations hereunder.

(e)
Application of Payments. Except as otherwise expressly provided herein or in the
other Credit Documents, payments made under this Agreement or the other Credit
Documents and other amounts received by Administrative Agent, First Lien
Collateral Agent, Depositary Agent, the Issuing Banks or the Lenders under this
Agreement or the other Credit Documents shall first be applied to any fees,
costs, charges or expenses payable to Administrative Agent, First Lien
Collateral Agent, Depositary Agent, the Issuing Banks or the Lenders hereunder
or under the other Credit Documents, next to any accrued but unpaid interest
then due and



30





--------------------------------------------------------------------------------





owing, then to outstanding principal then due and owing or otherwise to be
prepaid, and to all ordinary course settlement payments and termination payments
then due and payable under any Interest Rate Agreement and Cash Collateralize
outstanding LC Exposure (in each case, such application to be made on a pro rata
basis among such applicable Persons), and any surplus then remaining shall be
paid to Borrower or its successors or assigns or to whomsoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
direct.
(f)
Withholding Exemption Certificates.

(i)
Any Lender Party that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Credit Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender Party, if
reasonably requested by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by Legal Requirements or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.4(f)(ii)(A), 2.4(f)(ii)(B), and 2.4(f)(ii)(D) below)
shall not be required if in the Lender Party’s reasonable judgment such
completion, execution or submission would subject such Lender Party to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)
Without limiting the generality of the foregoing,

(A)
any Lender Party that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender Party becomes
a Lender Party under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender Party is exempt from U.S. federal
backup withholding tax;

(B)
any Non-U.S. Lender Party shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the Recipient) on or prior to the date on which such
Non-U.S. Lender Party becomes a Lender Party under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)
in the case of a Non-U.S. Lender Party claiming the benefits of an income tax
treaty to which the United States is a party (I) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W‑8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “interest” article of such tax treaty,



31





--------------------------------------------------------------------------------





and (II) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or W‑8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)
executed copies of IRS Form W-8ECI;

(3)
in the case of a Non-U.S. Lender Party claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (I) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
Party is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower (or if the Borrower is an entity that is
disregarded as separate from its regarded owner for U.S. federal income tax
purposes, such regarded owner) within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”), and (II) executed copies of IRS
Form W-8BEN or W-8BEN-E; or

(4)
to the extent a Non-U.S. Lender Party is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Non-U.S. Lender Party is
a partnership and one or more direct or indirect partners of such Non-U.S.
Lender Party are claiming the portfolio interest exemption, such Non-U.S. Lender
Party may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(C)
any Lender Party shall, to the extent it is legally entitled to do so, deliver
to Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Recipient) on or prior to the date on which such Lender Party
becomes a Lender Party under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or the Administrative Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D)
if a payment made to a Lender Party under any Credit Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender Party shall deliver to Borrower and the



32





--------------------------------------------------------------------------------





Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender Party has complied with such Lender
Party’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)
Defaulting Lender. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.

(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 7 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.2 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to Cash Collateralize each Issuing Bank’s LC Exposure (if any) with
respect to such Defaulting Lender in accordance with Section 2.4(g)(iii); third,
as Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Term Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fourth, if so determined by the Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Term Loans under this Agreement and (B) Cash
Collateralize any Issuing Bank’s future LC Exposure (if any) with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; fifth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; sixth, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such



33





--------------------------------------------------------------------------------





Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is a payment of the principal amount of any Term
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, such payment shall be applied solely to pay the Term Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Term Loans
are held by the Lenders pro rata in accordance with the Term Loan Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)
Cash Collateral. At any time that there shall exist a Defaulting Lender, within
one Banking Day following the written request of the Administrative Agent or a
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize each Issuing Bank’s LC Exposure (other than the LC Exposure of any
Issuing Bank that is the Defaulting Lender or its Affiliate) with respect to
such Defaulting Lender (determined after giving effect to Section 2.4(g)(iii)(B)
and any Cash Collateral provided by such Defaulting Lender).

(A)
Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the First Lien
Collateral Agent, for the benefit of the applicable Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (B) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the First Lien Collateral Agent and
an Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than 102.5% of the Stated Amount of such Letters of Credit,
the Borrower shall, promptly upon demand by the Administrative Agent, pay or
provide to the First Lien Collateral Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(B)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.4(g) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(C)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the applicable Issuing Bank’s LC Exposure shall not be held
as Cash Collateral pursuant to this Section 2.4(g) following (1) the elimination
of the LC Exposure (including by the termination of Defaulting Lender status of
the applicable Lender) or (2) the determination



34





--------------------------------------------------------------------------------





by the Administrative Agent and the applicable Issuing Bank that there exists
excess Cash Collateral; provided, that, subject to the other provisions of this
Section 2.4(g), the Person providing Cash Collateral and the applicable Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
LC Exposure or other obligations; provided, further, that to the extent that
such Cash Collateral was provided by the Borrower, such Cash Collateral shall
remain subject to the security interest granted pursuant to the Credit
Documents.
(iv)
Certain Fees. Notwithstanding anything herein to the contrary, no Defaulting
Lender shall be entitled to receive any Commitment Fee for any period during
which that Lender is a Defaulting Lender (and Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(v)
Termination or Transfer of Interest Rate Agreements. During the period that any
Lender is a Defaulting Lender, such Lender (or any of its Affiliates) shall, at
Borrower’s option, not be permitted to be a Hedge Bank with respect to any
Permitted Interest Rate Agreement, and to the extent such Lender (or its
Affiliate) is a Hedge Bank, Borrower may, at its sole option, require such Hedge
Bank to terminate or transfer its Permitted Interest Rate Agreements to an
existing Lender (or its Affiliate). Any transfer of a Permitted Interest Rate
Agreement, if required by the Borrower, shall be subject to the following
conditions: (A) the Lender (or its Affiliate) as Hedge Bank and as transferor
(the “Transferor Hedge Provider”) and the transferee (the “Transferee Hedge
Provider”) shall enter into a novation agreement (based on the ISDA standard
form novation agreement); (B) the calculation of the pricing of such novation
(including any payment to be made between the Transferor Hedge Provider and the
Transferee Hedge Provider) shall be acceptable to the Transferor Hedge Provider
(unless it, or its Affiliates is a Defaulting Lender) and Transferee Hedge
Provider in their reasonable discretion; and (C) the Transferor Hedge Provider
shall bear all costs and expenses (including legal costs and expenses) in
relation to any such transfer.

(vi)
Defaulting Lender Cure. If Borrower, the Administrative Agent and each Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Term Loans
to be held pro rata by the Lenders in accordance with the Term Loan Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.



35





--------------------------------------------------------------------------------





2.5
Pro Rata Treatment

(a)
Borrowings, Commitment Reductions, Etc. Except as otherwise provided herein,
(i) each Borrowing consisting of Loans or each Drawing Payment under any Letters
of Credit or each reduction of Commitments shall be made or allocated among the
Lenders pro rata according to their respective Proportionate Shares of such
Loans or Commitments, as the case may be, (ii) each payment of principal of and
interest on Term Loans and LC Loans shall be made or shared among the Lenders
holding such Loans pro rata according to their respective unpaid principal
amounts of such Loans held by such Lenders, (iii) each payment of commitment
fees shall be shared among the Lenders pro rata according to (A) their
respective Proportionate Shares of the Commitments held by such Lenders to which
such fees apply, and (B) in respect of each Lender which becomes a party to this
Agreement hereunder after the Closing Date, the date upon which such Lender so
became a party hereunder, and (iv) each payment of LC Fees shall be made or
shared among the Lenders holding such Loans pro rata according to their
respective Proportionate Shares of the Commitments held by such Lenders to which
such fees apply.

(b)
Sharing of Payments, Etc. If any Lender or Issuing Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of its Loans or participations in Drawing Payments
resulting in such Lender or Issuing Bank receiving payment of a greater
proportion of the aggregate amount of its Loans or participations in Drawing
Payments and accrued interest thereon under the applicable facility than the
proportion received by any other Lender or Issuing Bank with respect to such
facility (other than the application of funds arising from the existence of a
Defaulting Lender), then the Lender or Issuing Bank receiving such greater
proportion shall forthwith purchase from the other Lenders or Issuing Bank such
participations in the Loans or Drawing Payments, as the case may be, as shall be
necessary to cause such purchasing Lender or Issuing Bank to share the excess
payment ratably with each of them; provided, that (i) the foregoing shall not
apply to any assignments by a Lender or Issuing Bank in accordance with Section
9.14, (ii) the foregoing shall not apply to any upfront fees, arranging fees or
agency fees and (iii) if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender or Issuing Bank, such purchase from such
Lender or Issuing Bank shall be rescinded and each other Lender or Issuing Bank
shall repay to the purchasing Lender of Issuing Bank the purchase price to the
extent of such recovery together with an amount equal to such other Lender’s or
Issuing Bank’s proportionate share of the applicable facility (according to the
proportion of (A) the amount of such other Lender’s or Issuing Bank’s required
repayment to (B) the total amount so recovered from the purchasing Lender or
Issuing Bank) of any interest or other amount paid or payable by the purchasing
Lender or Issuing Bank in respect of the total amount so recovered. Borrower
agrees that any Lender or Issuing Bank so purchasing a participation from
another Lender or Issuing Bank pursuant to this Section 2.5(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender or Issuing Bank was the direct creditor of Borrower in the amount of such
participation.

2.6
Change of Circumstances

(a)
Inability to Determine Rates; Effect of Benchmark Transition Event.

(i)
Benchmark Replacement. Notwithstanding anything to the contrary herein or in any
other Credit Document, upon the occurrence of a Benchmark Transition Event



36





--------------------------------------------------------------------------------





or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may, by mutual agreement, amend this Agreement by replacing the LIBO
Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
Banking Day after the Administrative Agent has posted such proposed amendment to
all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBO
Rate with a Benchmark Replacement pursuant to this Section 2.6(a) will occur
prior to the applicable Benchmark Transition Start Date.
(ii)
Benchmark Replacement Conforming Changes. In connection with the implementation
of a Benchmark Replacement, the Administrative Agent, with the written consent
of the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), will have the right to make Benchmark Replacement Conforming Changes
from time to time and, notwithstanding anything to the contrary herein or in any
other Credit Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

(iii)
Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.6(a), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their commercially
reasonable discretion, except, in each case, as expressly required pursuant to
this Section 2.6(a).

(iv)
Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any
request for a LIBOR Loan of, conversion to or continuation of LIBOR Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the LIBO
Rate will not be used in any determination of Base Rate.

(b)
Illegality. If any Lender reasonably determines that, after the Closing Date,
the adoption of any Governmental Rule, any change in any Governmental Rule or
the application or requirements thereof (whether such change occurs in
accordance with the terms of such Governmental Rule as enacted, as a result of
amendment, or otherwise), any change in the



37





--------------------------------------------------------------------------------





interpretation or administration of any Governmental Rule by any Governmental
Authority, or compliance by any Lender or Borrower with any request or directive
(whether or not having the force of law, but if not having the force of law,
being of a type with which a Lender customarily complies) of any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, (regardless of the date enacted, adopted or issued, a
“Change in Law”) shall make it unlawful or impossible for any Lender to make or
maintain any LIBOR Loan, or results in a Governmental Authority imposing
material restrictions on the authority of the Lenders to purchase, sell or take
deposits of Dollars in the pursuant to the preceding sentence prior to the
notice thereof by such Lender to Borrower through Administrative Agent,
(1) Borrower’s right to request the making of or conversion to, and the Lender’s
obligations to make or convert to, LIBOR Loans shall be suspended until such
Lender notifies Borrower and Administrative Agent that the circumstances giving
rise to such determination no longer exist, and (2) Borrower shall, upon demand
from such Lender (with a copy to Administrative Agent), either (I) pursuant to
Section 2.1(g) convert any then outstanding LIBOR Loans into Base Rate Loans at
the end of the current Interest Periods for such Loans, or (II) immediately
repay LIBOR Loans pursuant to Section 2.1(h) or convert LIBOR Loans into Base
Rate Loans if such Lender shall notify Borrower that such Lender may not
lawfully continue to fund and maintain such Loans. Upon any such conversion,
Borrower shall also pay accrued interest on the amount so converted. Any
conversion or prepayment of LIBOR Loans made pursuant to the preceding sentence
prior to the last day of an Interest Period for such Loans shall be deemed a
prepayment thereof for purposes of Section 2.7.
(c)
Increased Costs. If any Change in Law shall:

(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement) or any Issuing Bank; or

(ii)
impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letters of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost (other than
any cost relating to any Taxes) to such Lender or such other Recipient of
making, converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, such
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letters of Credit (or of maintaining its obligation to participate in or to
issue any Letters of Credit), or to reduce the amount of any sum received or
receivable by such Lender, Issuing Bank or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender,
Issuing Bank or other Recipient, Borrower shall pay to such Lender, Issuing Bank
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, Issuing Bank or other


38





--------------------------------------------------------------------------------





Recipient, as the case may be, for such additional costs incurred or reduction
suffered (without duplication and after netting out the effect of any benefits
resulting therefrom).
(d)
Capital Requirements.

(i)
If any Lender or Issuing Bank reasonably determines that any Change in Law
affecting such Lender or Issuing Bank or any Lending Office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time
Borrower shall pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered
(without duplication and after netting out the effect of any benefits resulting
therefrom).

(ii)
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities” in Regulation D), additional interest on the unpaid principal
amount of each LIBOR Loan equal to the actual costs of such reserves allocated
to such Loan by such Lender; provided, that such costs shall be applied
consistently across all other similar loans of such Lender, as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error. Such additional interest shall be due upon the occurrence of
event giving rise to, or the imposition of, as applicable, the reserve
requirement, and payable on each date on which interest is payable on such Loan;
provided, that such Lender shall provide Borrower at least ten days’ prior
notice (with a copy to the Administrative Agent) of such additional interest. If
a Lender fails to give notice ten days prior to the relevant interest payment
date, such failure shall not excuse Borrower’s obligation to pay such additional
interest, however, such additional interest shall be only payable ten days from
receipt of such notice.

(e)
Notice; Participating Lenders’ Rights. Each Lender shall notify Borrower of any
event occurring after the date of this Agreement that will entitle such Lender
to compensation pursuant to this Section 2.6(e), promptly, and in no event later
than 180 days after the principal officer of such Lender responsible for
administering this Agreement obtains knowledge thereof; provided, that any
Lender’s failure to notify Borrower within such 180 day period shall not relieve
Borrower of its obligation under this Section 2.6(e) with respect to claims
arising prior to the end of such period, but shall relieve Borrower of its
obligations under this Section 2.6(e) with respect to the time between the end
of such period and such time as Borrower receives notice from the applicable
Lender as provided herein; and provided, further, that if the Change in Law
giving rise to such increased costs or



39





--------------------------------------------------------------------------------





reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof. No Person
purchasing from a Lender a participation in any Commitment (as opposed to an
assignment) shall be entitled to any payment from or on behalf of Borrower
pursuant to Section 2.6(c) or Section 2.6(d) which would be in excess of the
applicable proportionate amount (based on the portion of the Commitment in which
such Person is participating) which would then be payable to such Lender if such
Lender had not sold a participation in that portion of the Commitment.
2.7
Funding Losses

If Borrower shall (a) repay or prepay any LIBOR Loans on any day other than the
last day of an Interest Period for such Loans (whether an Optional Prepayment or
a Mandatory Prepayment), (b) fail to convert any Loans into LIBOR Loans in
accordance with a Notice of Conversion of Loan Type delivered to Administrative
Agent (whether as a result of the failure to satisfy any applicable conditions
or otherwise) after such Notice of Conversion of Loan Type has become
irrevocable, (c) fail to continue a LIBOR Loan in accordance with a Confirmation
of Interest Period Selection delivered to Administrative Agent, or (d) fail to
make any prepayment in accordance with any notice of prepayment delivered to
Administrative Agent, then Borrower shall, within ten days after demand by any
Lender, reimburse such Lender for all reasonable costs and losses incurred by
such Lender as a result of such repayment, prepayment or failure (“Liquidation
Costs”). Borrower understands that such costs and losses may include losses
incurred by a Lender as a result of funding and other contracts entered into by
such Lender to fund LIBOR Loans (other than non‑receipt of the margin applicable
to such LIBOR Loans). Each Lender demanding payment under this Section 2.7 shall
deliver to Borrower a certificate setting forth in reasonable detail the basis
for and the amount of costs and losses for which demand is made. Such a
certificate so delivered to Borrower shall, in the absence of manifest error, be
conclusive and binding as to the amount of such loss for purposes of this
Agreement.
2.8
Alternate Office; Minimization of Costs; Replacement of Lenders

(a)
To the extent reasonably possible, each Lender shall designate an alternative
Lending Office with respect to its LIBOR Loans and otherwise take any reasonable
actions to reduce any liability of Borrower to any Lender under Sections 2.4(d),
2.6(c), 2.6(d) or Section 2.7, or to avoid the unavailability of any Type of
Loans under Section 2.6(b) so long as (in the case of the designation of an
alternative Lending Office) such Lender, in the reasonable judgment of such
Lender, determines that (i) such designation would not subject the Lender to any
unreimbursed cost or otherwise be disadvantageous to such Lender in any material
respect, and (ii) such actions would eliminate or reduce liability to such
Lender; provided, that no Lender shall be required to designate an alternative
Lending Office if such designation requires internal credit approval until such
time as such Lender receives such internal credit approval. Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or actions within ten Banking Days of
demand thereof to Borrower.

(b)
If and with respect to each occasion that any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 9.9 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, a Lender
either makes a demand for compensation pursuant to Sections 2.4(d), 2.6(c) or
2.6(d) or is unable to fund LIBOR Loans pursuant to Section 2.6(b) or is a
Defaulting Lender, then Borrower may, upon at least five Banking Days’ prior
irrevocable written notice to each of such Lender and Administrative Agent, in
whole permanently replace the Loans and Commitments of such Lender. Such
replacement



40





--------------------------------------------------------------------------------





Lender shall upon the effective date of replacement purchase Borrower’s First
Lien Obligations hereunder owed to such replaced Lender for the aggregate amount
thereof and shall thereupon for all purposes become a “Lender” hereunder. Such
notice from Borrower shall specify an effective date for the replacement of such
Lender’s Loans and Commitments, which date shall not be later than the
fourteenth day after the day such notice is given. On the effective date of any
replacement of such Lender’s Loans and Commitments pursuant to this Section
2.8(b), Borrower shall pay to Administrative Agent for the account of such
Lender (i) any fees due to such Lender to the date of such replacement, (ii) the
principal of and accrued interest on the principal amount of outstanding Loans
held by such Lender to the date of such replacement (such amount to be
represented by the purchase of Borrower’s First Lien Obligations hereunder of
such replaced Lender by the replacing Lender and not as a prepayment of such
Loans), and (iii) the amount or amounts due to such Lender pursuant to each of
Sections 2.4(c), 2.6(c) or 2.6(d), as applicable, and any other amount then
payable hereunder to such Lender. Borrower shall remain liable to such replaced
Lender for any Liquidation Costs that such Lender sustains or incurs as a
consequence of the purchase of such Lender’s Loans (unless such Lender has
defaulted on its obligation to fund a Loan hereunder). Upon the effective date
of the purchase of any Lender’s Loans owed to such Lender and termination of
such Lender’s Commitments pursuant to this Section 2.8(b), such Lender shall
cease to be a Lender hereunder. No such termination of any such Lender’s
Commitments and the purchase of such Lender’s Loans pursuant to this
Section 2.8(b) shall affect (x) any liability or obligation of Borrower or any
other Lender to such terminated Lender, or any liability or obligation of such
terminated Lender to Borrower or any other Lender, which accrued on or prior to
the date of such termination, or (y) such terminated Lender’s rights hereunder
in respect of any such liability or obligation. Nothing in this Section 2.8(b)
shall be deemed to prejudice any rights that Borrower may have against any
Lender that is a Defaulting Lender.
(c)
Upon written notice to Administrative Agent, any Lender may designate a Lending
Office other than the Lending Office most recently designated to Administrative
Agent and may assign all of its interests under the Credit Documents and its
Notes (if any) to such Lending Office; provided, that, such designation and
assignment do not at the time of such designation and assignment increase the
reasonably foreseeable liability of Borrower under Sections 2.4(d), 2.6(c) or
2.6(d) or make an Interest Rate option unavailable pursuant to Section 2.6(b).

3.    CONDITIONS PRECEDENT
3.1
Conditions Precedent to the Closing Date

The obligation of the Lenders to make the Term Loans or LC Loans on the Closing
Date, as applicable, under this Agreement, and the obligation of any Issuing
Bank to issue any Letter of Credit hereunder on the Closing Date is subject to
the prior satisfaction of each of the following conditions (unless waived in
writing by Administrative Agent with the consent of the Lenders) (the date such
conditions precedent are so satisfied or waived being referred to as the
“Closing Date”):
(a)
Resolutions. Delivery to the Administrative Agent of a copy of one or more
resolutions or other authorizations, in form and substance reasonably
satisfactory to the Administrative Agent, of the Obligors certified by a
Responsible Officer of Holdings or Borrower, as applicable, as being in full
force and effect on the Closing Date, authorizing, as applicable and among other
things, the Borrowings herein provided for, the granting or continuation



41





--------------------------------------------------------------------------------





of the Liens under the First Lien Collateral Documents, delivery and performance
of this Agreement and the other Closing Date Credit Documents and any
instruments or agreements required hereunder or thereunder to which any of the
Obligors is a party.
(b)
Incumbency. Delivery to the Administrative Agent and the Depositary Agent of a
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, from the Obligors, signed by the appropriate authorized officer or
manager of the Obligors and dated as of the Closing Date, as to the incumbency
of the natural Persons authorized to execute and deliver this Agreement and the
other Closing Date Credit Documents and any instruments or agreements required
hereunder or thereunder to which an Obligor is a party.

(c)
Formation Documents. Delivery to the Administrative Agent of (i) copies of the
articles of incorporation, certificate of incorporation, charter or other state
certified constituent documents of each Obligor, certified by the secretary of
state of such Obligor’s state of formation, and (ii) copies of the limited
liability company operating agreement or other comparable constituent documents,
if applicable, of each Obligor, certified by an authorized officer of such
Obligor, as applicable, as being true, correct and complete on the Closing Date.

(d)
Good Standing Certificates. Delivery to the Administrative Agent of good
standing certificates in a form customarily issued by (i) the secretary of state
of the state in which the Obligors are formed or incorporated, as applicable,
and (ii) in the case of Borrower, the Secretary of State of the State of
California.

(e)
Third Party Approvals. Delivery to the Administrative Agent of copies of any
approval by any Governmental Authority reasonably required in connection with
any transaction herein contemplated or contemplated in any other Credit
Document, which the Administrative Agent may reasonably have requested in
connection herewith.

(f)
Credit Documents and Major Project Contracts. Delivery to the Administrative
Agent of (i) executed copies of this Agreement, the First Lien Common Terms
Agreement, and each other Credit Document (other than the Interest Rate
Agreements) to be executed on the Closing Date and any supplements or amendments
thereto and (ii) a certified list of, and true, correct and complete copies of,
each Major Project Contract executed on or prior to the Closing Date (together
with any supplements or amendments thereto), in the case of each of clauses (i)
and (ii), all of which shall have been duly authorized, executed and delivered
by the parties thereto, and all of which shall be certified by a Responsible
Officer of Borrower as being true, complete and correct and in full force and
effect (to the extent provided therein) on the Closing Date pursuant to the
certificate delivered pursuant to Section 3.1(g).

(g)
Closing Certificate. Delivery to the Administrative Agent of a certificate,
dated as of the Closing Date, duly executed by a Responsible Officer of
Borrower, in substantially the form of Exhibit F-1.

(h)
Legal Opinions. Delivery to the Administrative Agent of legal opinions of
counsel to the Obligors entering into Financing Documents entered into as of the
Closing Date, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

(i)
Insurance. Insurance complying with terms and conditions set forth in Exhibit K
shall be in full force and effect and the Administrative Agent and the Insurance
Consultant shall have



42





--------------------------------------------------------------------------------





received (i) a certificate from Borrower’s insurance broker(s), dated as of the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, (A) identifying underwriters, type of insurance, insurance
limits and policy terms, (B) listing the special provisions required as set
forth in Exhibit K, (C) describing the insurance obtained, and (D) stating that
such insurance is in full force and effect and that all premiums then due
thereon have been paid and that, in the opinion of such broker(s), such
insurance complies with the terms and conditions set forth in Exhibit K, and
(ii) certified copies of all policies evidencing such insurance (or a binder,
commitment or certificates signed by the insurer or a broker authorized to bind
the insurer).
(j)
Consultant Reports. Delivery to the Administrative Agent of the Independent
Engineer, Insurance Consultant, Reserve Consultant, Environmental Consultant and
Market Consultant’s reports, together with a reliance letter from each such
Person in form and substance reasonably satisfactory to the Administrative
Agent.

(k)
Depositary Accounts. The Depositary Accounts shall have been established and the
Debt Service Reserve Account and shall have been funded in an amount equal to
the Debt Service Reserve Requirement, with cash or a letter of credit.

(l)
Payment of Taxes, Interest and Fees. All taxes, fees and other costs payable in
connection with the execution, delivery, recordation and filing of the documents
and instruments referred to in this Section 3.1 and due on the Closing Date
shall have been paid in full or, as approved by the Lenders, provided for.
Borrower shall have paid (or caused to be paid) all outstanding amounts due, as
of the Closing Date, and owing to (i) the Lenders, Administrative Agent, First
Lien Collateral Agent, the Issuing Banks, Coordinating Lead Arrangers or the
Joint Lead Arrangers under any fee or other letter, including without limitation
the Agency Fee Letter, the Depositary and Collateral Agency Fee Letter or
pursuant to Section 2.3(a), (ii) the Lenders’ attorneys and consultants
(including the Independent Consultants) for all services rendered and billed at
least one Banking Day prior to the Closing Date, (iii) the Depositary Agent
under the Depositary Agreement and the Depositary and Collateral Agency Fee
Letter and (iv) Administrative Agent for any other amounts required to be paid
or deposited by Borrower on the Closing Date. In addition, Borrower shall have
provided, to any Lender that has so requested in writing at least one Banking
Day prior to the Closing Date, documentation reasonably satisfactory to Borrower
and such Lender regarding the description or designation of any fees payable to
such Lender pursuant to the foregoing clause (i); provided, that Borrower shall
not be responsible for making any determination or verification with respect to
the description or designation of fees requested by any such Lender, and shall
not have any liability to any such Lender as a result of the delivery of such
documentation.

(m)
Financial Statements. Delivery to the Administrative Agent of (i) accurate and
complete copies of (A) the audited balance sheets of the Borrower for the years
ended December 31, 2017, December 31, 2018 and December 31, 2019, and (B)
audited statements of cash flows of the Borrower for the years ended December
31, 2016, December 31, 2017, December 31, 2018 and December 31, 2019, and (ii)
together with a certificate from the appropriate Responsible Officer of
Borrower, dated as of the Closing Date, stating that, since December 31, 2019,
there has occurred no event or circumstance which could reasonably be expected
to have a Material Adverse Effect.

(n)
UCC Reports. Delivery to the Administrative Agent of a UCC report of a date no
less recent than ten days before the Closing Date for each of the jurisdictions
in which the UCC‑1 financing statements and the fixture filings are intended to
be filed in respect of the Collateral,



43





--------------------------------------------------------------------------------





showing that upon due filing or recordation (assuming such filing or recordation
occurred on the date of such respective reports), as the case may be, the
security interests created under the First Lien Collateral Documents, with
respect to such Collateral, will be prior to all other financing statements,
future filings or other security documents wherein the security interest is
perfected by filing or recording in respect of the Collateral, together with
evidence of release of the Projects from all liens other than Permitted Liens
and payoff of any debt for borrowed money of the Obligors.
(o)
Base Case Projections. Delivery to the Administrative Agent of the Base Case
Projections of operating expenses and cash flow for the Projects in the form of
Schedule 3.1(o), which Base Case Projections shall be in form and substance
satisfactory to the Administrative Agent.

(p)
Reorganization. Delivery to the Administrative Agent of a certificate by the
Borrower certifying that the structure set forth in Schedule 3.1(p) is the
Obligor’s corporate structure as of the Closing Date, together with documents
evidencing that such corporate structure has been effectuated.

(q)
Flood Determination. Delivery to the Administrative Agent of a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination for the real property relating to each of the Projects.

(r)
Representations and Warranties. Each representation and warranty of Borrower and
each other Obligor under the Credit Documents shall be true and correct as of
the Closing Date, except to the extent that such representations and warranties
are stated to be made as of a specific date, in which case they shall be true
and correct as of such date.

(s)
Absence of Litigation. The absence of any action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

(t)
No Default. No Default or Event of Default shall have occurred and be continuing
as of the Closing Date.

(u)
Annual Operating Budget. The Lenders shall have received a copy of the Annual
Operating Budget for calendar year 2020.

(v)
Notice of Borrowing. Borrower shall have delivered the Notice of Borrowing to
Administrative Agent in accordance with the procedure specified in Section
2.1(a)(ii).

(w)
Know-your-Customer. At least three Banking Days prior to the Closing Date, the
Agents and the Lenders shall have received (i) all documentation and other
information required by bank regulatory authorities or reasonably requested by
any Agent or any Lender, at least seven Banking Days prior to the Closing Date,
under or in respect of applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and (ii) to the extent that
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, Borrower shall deliver a Beneficial Ownership Certification.

(x)
Release Letter. Substantially concurrently with the transactions contemplated
hereby, all Indebtedness of the Obligors (other than Permitted Debt), together
with all accrued and



44





--------------------------------------------------------------------------------





unpaid interest thereon and all applicable make-whole or other premiums payable
in connection therewith, concurrently with the consummation of the transactions
contemplated hereby, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished, in each case, on terms reasonably satisfactory to
the Administrative Agent, and all commitments relating thereto terminated and
all Liens on security interests related thereto shall have been terminated or
released, in each case, on terms reasonably satisfactory to the Administrative
Agent.
(y)
Consents. Delivery to the Administrative Agent of executed copies of the Consent
for the (i) Administrative Services Agreement, dated as of the date hereof,
between Calpine Administrative Services Company, Inc. and the Borrower, Geysers
Company, Wild Horse and Calistoga, (ii) the O&M Agreement, and (iii) the Third
Amended and Restated Power Purchase and Sale Agreement.  

3.2
Conditions Precedent to Credit Events

The obligation of any Lenders to make the LC Loans after the Closing Date or to
issue, amend or renew Letters of Credit after the Closing Date is subject to the
prior satisfaction of each of the following conditions (unless waived in writing
by Administrative Agent with the consent of the Lenders) (any date such
conditions precedent are so satisfied or waived being referred to as a
“Borrowing Date”):
(a)
Representations and Warranties. Each representation and warranty made by or on
behalf of Borrower or any Obligor in any of the Credit Documents shall be true
and correct in all material respects (or, in the case of any such
representations and warranties qualified as to materiality, in all respects) as
if made on the date of such Credit Event, unless such representation or warranty
expressly relates solely to an earlier date; provided, that this Section 3.2(a)
shall not be a condition to reinstating the Stated Amount of any Letter of
Credit upon remibursement thereof.

(b)
No Default. No Event of Default shall have occurred and be continuing or shall
result from such Credit Event.

(c)
Borrowing Notice; Notice of LC Activity. In respect of any Borrowing of Term
Loans, Borrower shall have delivered a Notice of Borrowing to Administrative
Agent in accordance with the procedures specified in Section 2.1(a)(ii). In
respect of any Letter of Credit issuance, amendment or renewal, Borrower shall
have delivered a Notice of LC Activity to Administrative Agent in accordance
with the procedures specified in Section 2.2.

4.    REPRESENTATIONS AND WARRANTIES
Each Obligor makes each representation and warranty set forth in Article 3
(Representations and Warranties) of the First Lien Common Terms Agreement and
each of the following supplemental representations and warranties set forth in
this Article 4, on the Closing Date and as of the date of each Credit Event
(unless such representation and warranty is stated to be made as of a specific
date), in favor of, the First Lien Collateral Agent, each of the Lender Parties
and each other party hereto:


45





--------------------------------------------------------------------------------





4.1
Organization

(a)
Each Obligor is (i) a limited liability company duly formed, validly existing
and in good standing under the laws of the state of its formation, and (ii) is
duly qualified as a foreign limited liability company, in each other
jurisdiction in which such qualification is required by law in light of the
business it conducts and the property it owns or leases and in light of the
transactions contemplated by this Agreement, except where the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect.

(b)
Borrower and each Obligor has all requisite limited liability company power and
authority to (i) own or hold under lease and operate the property it purports to
own or hold under lease, (ii) carry on its business as now being conducted and
as now proposed to be conducted in respect of the Projects, and (iii) execute,
deliver and perform each Credit Document to which it is a party and perform its
obligations thereunder.

4.2
Authorization; No Conflict

Each Obligor has duly authorized, executed and delivered each Credit Document to
which such Obligor is a party (or such Credit Documents have been duly and
validly assigned to such Obligor and such Obligor has authorized the assumption
thereof, and has assumed the obligations of the assignor thereunder) and neither
any Obligor’s execution and delivery thereof nor its consummation of the
transactions contemplated thereby nor its compliance with the terms thereof
(a)
violate in any material respect any of its Governing Documents,

(b)
violate any Legal Requirement applicable to or binding on such Obligor or any of
such Obligor’s properties in a manner which could reasonably be expected to
result in a Material Adverse Effect,

(c)
violate in any respect or result in any breach of or constitute any default
under, or result in or require the creation of any Lien (other than Permitted
Liens) upon any of its property under, any agreement or instrument to which it
is a party or by which it or any of its properties may be bound or affected
which, in each case, could reasonably be expected to result in a Material
Adverse Effect, or

(d)
require any consent or approval of any Person, and with respect to any
Governmental Authority, does or will require any registration with, or notice
to, or any other action of, with or by any applicable Governmental Authority, in
each case which has not already been obtained and disclosed in writing to
Administrative Agent (except (i) any Permits that are not yet Applicable
Permits, (ii) for those that are required by securities, regulatory or
applicable law in connection with an exercise of remedies, (iii) as set forth on
Schedule 3.2(d) of the First Lien Common Terms Agreement and the filing of any
required continuation statements, (iv) for those that, by the terms of the First
Lien Collateral Documents, are not required to be obtained or completed or are
required to be obtained or completed only after the Closing Date, or (v) for
those the absence of which could not reasonably be expected to have a Material
Adverse Effect).



46





--------------------------------------------------------------------------------





4.3
Enforceability

Each of the Credit Documents and, except as otherwsie permitted by Section 6.2,
the Major Project Contracts to which each Obligor is a party is a legal, valid
and binding obligation of such Obligor, enforceable against such Obligor in
accordance with its terms, except to the extent that enforceability may be
limited by (a) applicable bankruptcy, insolvency, moratorium, reorganization or
other similar laws affecting the enforcement of creditors’ rights, (b) the
effect of general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law), or (c)
implied covenants of good faith and fair dealing.
4.4
Energy Regulatory

(a)
Each of the Obligors is in compliance with the FPA and PUHCA, except to the
extent such Obligor is not subject to, or is exempt from, the FPA or PUHCA or
where failure to be in such compliance could not reasonably be expected to have
a Material Adverse Effect. Borrower is a “public utility” within the meaning of
the FPA, and has authorization from FERC under Section 205 of the FPA to engage
in wholesale sales of electric energy, capacity, and certain ancillary services
at market-based rates and has received such waivers and authorizations as are
customarily granted to market-based rate sellers by FERC, including blanket
authorization to issue securities and assume liabilities pursuant to Section 204
of the FPA. No Obligor is, nor solely as a result of the execution, delivery and
performance of, and the consummation of the transactions contemplated by the
Credit Documents shall be or become, a “public utility,” a “transmitting
utility,” or an “electric utility” within the meaning of the FPA. No Obligor is,
nor solely as a result of the execution, delivery and performance of, and the
consummation of the transactions contemplated by the Credit Documents shall be
or become, subject to state regulation of rates or to state financial or
organizational requirements for utilities.

(b)
Borrower is an Exempt Wholesale Generator with respect to its ownership and
operation of all of the Projects and such status remains in effect. Each of the
Obligors is not a “holding company” under PUHCA or is a “holding company” under
PUHCA solely with respect to one or more Exempt Wholesale Generators,
“qualifying facilities” (as defined in 18 C.F.R § 292.101(b)(1)) or “foreign
utility companies” (as defined under PUHCA), and each of the Obligors is not
subject to, or is exempt from, regulation under the federal access to books and
records, accounting and recordkeeping and reporting requirements under PUHCA.

(c)
None of the Lender Parties or any of their respective “affiliates” (as defined
in PUHCA and applicable FERC regulations), solely by virtue of the Obligors’ or
any of their respective Subsidiaries’ ownership or operation of the Projects,
the sale or transmission of electricity therefrom or the execution, delivery and
performance of or the consummation of the transactions contemplated by any
Credit Document or Major Project Contracts, shall be or become subject to, or
not exempt from, regulation under PUHCA, the FPA or any state law or regulation
respecting the rates of electric utilities or the financial and organizational
regulation of electric utilities; provided, that any exercise of remedies under
the First Lien Collateral Documents that results in the direct or indirect
ownership or control of the Projects or of a Project by any Lender Party or any
of its “affiliates” (as defined in PUHCA and applicable FERC regulations) may
subject such Lender Party and its “affiliates” (as defined in PUHCA and
applicable FERC regulations) to regulation under PUHCA, the FPA or any state law
or regulation respecting the rates of electric utilities or the financial and
organizational regulation of electric utilities.



47





--------------------------------------------------------------------------------





4.5
Adverse Change

As of the Closing Date, since December 31, 2019 there has occurred no event or
circumstance which could reasonably be expected to have a Material Adverse
Effect.
4.6
Investment Company Act

Borrower is not an investment company or a company controlled by an investment
company, within the meaning of the Investment Company Act of 1940, as amended.
Borrower is not a “covered fund” under Section 13 of the Bank Holding Company
Act of 1956, as amended, as such term is defined in the final regulations issued
on December 10, 2013 implementing Section 619 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (commonly known as the “Volcker Rule”).
4.7
ERISA

As of the Closing Date, except as would not (individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect, no ERISA Event has
occurred or is reasonably expected to occur. Except as would not (individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect,
(a) neither Holdings or its Subsidiaries has incurred or reasonably expect to
incur liability under Title IV of ERISA with respect to the termination of or
withdrawal from any ERISA Plan or Multiemployer Plan and (b) each ERISA Plan
that is intended to be qualified under Section 401 of the Code is so qualified
and nothing has occurred, whether by action or failure to act, which would
reasonably be expected to result in the loss of such qualification.
4.8
Permits

(a)
As of the Closing Date, other than the Permits required under Section 3.2(d) of
the First Lien Common Terms Agreement, the Obligors currently have all material
Permits under existing Legal Requirements.

(b)
Each Obligor is in compliance with all of its Applicable Permits except to the
extent such noncompliance could not reasonably be expected to have a Material
Adverse Effect.

4.9
Environmental Matters

Except as set forth in Schedule 4.9 and as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Holdings,
and each of its Subsidiaries are in compliance with all applicable Environmental
Laws and Applicable Permits required under Environmental Laws to conduct their
businesses and operations as currently conducted.
4.10
Litigation

(a)
Except as set forth on Schedule 4.10(a), as of the Closing Date, no action,
suit, proceeding or investigation has been instituted or, to Borrower or any
Obligor’s knowledge, threatened in writing against Borrower or any Obligor that
could reasonably be expected to have a Material Adverse Effect.

(b)
Except as set forth on Schedule 4.10(b), Borrower has no knowledge of any order,
judgment or decree that has been issued or proposed to be issued by any
Governmental Authority that, as a result of the leasing, ownership, operation or
maintenance of the Projects by any Obligor, the sale of electricity or steam
therefrom by any Obligor or the entering into of any Credit



48





--------------------------------------------------------------------------------





Document or any transaction contemplated hereby or thereby, could reasonably be
expected to cause or deem the Lenders, Administrative Agent, First Lien
Collateral Agent, the Issuing Banks, Coordinating Lead Arrangers, Joint Lead
Arrangers or any Affiliate of any of them to be subject to, or not exempted
from, regulation under PUHCA, the FPA or treated as a public utility under the
laws of the State of California as presently constituted and as construed by the
courts of California respecting the rates or the financial or organizational
regulation of electric utilities.
(c)
As of the date of each Credit Event occurring after the Closing Date, no action,
suit, proceeding or investigation has been instituted or, to Borrower’s
knowledge, threatened in writing against any Obligor, which could reasonably be
expected to have a Material Adverse Effect and which have not been disclosed by
Borrower to Administrative Agent.

4.11
Labor Disputes.

No labor dispute with the employees of the Borrower or any Subsidiary exists or,
to the knowledge of the Borrower, is imminent that would reasonably be expected
to have a Material Adverse Effect.
4.12
Major Project Contracts

As of the Closing Date, copies of all of the Major Project Contracts executed on
or prior to such date have been delivered to Administrative Agent. As of the
Closing Date, there are no services or materials required for development,
construction, operation and maintenance of the Projects in accordance with the
Specified Major Project Contracts, other than those (a) to be provided under the
Project Contracts, (b) that are not material to the development, construction,
operation and maintenance of the Projects or (c) that can reasonably be expected
to be commercially available at or for delivery to the Projects on commercially
reasonable terms. As of the Closing Date, there is no default or event of
default under the Material Project Contracts (other than any such default or
event of default arising from or relating to the bankruptcy filing by Pacific
Gas & Electric Company in the Northern District of California under Chapter 11
of the Bankruptcy Law), which could reasonably be expected to have a Material
Adverse Effect.
4.13
Disclosures

(a)
None of this Agreement, the other Credit Documents, any certificate or other
information or documentation (other than the Annual Operating Budget or the Base
Case Projections and other forward-looking statements, the Market Consultant’s
report, the conclusions drawn by the Independent Engineer in its report, the
conclusions drawn by the Insurance Consultant in its report and the information
contained in any other reports provided by the Coordinating Lead Arrangers’
consultants (it being understood and agreed that Borrower will be solely
responsible for the contents of any information, documentation or other
materials delivered by it or on its behalf to the preparers of such study and/or
reports) and any other forward-looking statements) furnished or verified by
Borrower to the Coordinating Lead Arrangers, Joint Lead Arrangers,
Administrative Agent, First Lien Collateral Agent, or the Lenders, or to any
consultant submitting a report to Administrative Agent, Coordinating Lead
Arrangers, Joint Lead Arrangers or the Lenders, by or, to Borrower’s knowledge,
on behalf of Borrower with respect to the Projects, in connection with the
transactions contemplated by this Agreement or the other Credit Documents,
contained (when taken as a whole and at the time of delivery or verification
thereof) any untrue statement of a material fact or omitted (when taken as a
whole and at the time of delivery or verification thereof) to state a material
fact



49





--------------------------------------------------------------------------------





necessary in order to make the statements contained herein or therein not
misleading under the circumstances in which they were made at the time such
statements were made (other than any information that was corrected or updated
in writing to the Coordinating Lead Arrangers, or Joint Lead Arrangers prior to
the Closing Date).
(b)
The Annual Operating Budget or the Base Case Projections and the other
forward-looking statements and pro forma financial information contained in the
materials provided by the Borrower and referenced in paragraph (a) above (other
than, in each case, any assumptions or projections therein provided by any
third-party consultant) are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable in light of the
conditions existing at the time they were made, it being recognized by the
Coordinating Lead Arrangers, Joint Lead Arrangers, Administrative Agent, First
Lien Collateral Agent, or the Lenders, that such information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

4.14
Taxes

Holdings and its Subsidiaries have accurately prepared and timely filed all
federal, state and other tax returns that are required to be filed by them and
have paid or made provision for the payment of all taxes, assessments,
governmental or other similar charges, including without limitation, all sales
and use taxes and all taxes which they are obligated to withhold from amounts
owing to their respective employees, creditors and third parties, with respect
to the periods covered by such tax returns (whether or not such amounts are
shown as due on any tax return), except any amounts that an Obligor is
contesting in good faith for which appropriate reserves have been provided in
accordance with GAAP or where the failure to so accurately prepare, file or pay
would not reasonably be expected to have a Material Adverse Effect. No
deficiency assessment with respect to a proposed adjustment of the Borrower’s or
any of the Subsidiaries’ federal, state, or other taxes is pending or, to the
Borrower’s knowledge, threatened, which would reasonably be expected to have a
Material Adverse Effect. There is no material tax Lien, whether imposed by any
federal, state, or other taxing authority, outstanding against the assets,
properties or business of the Borrower or any of its Subsidiaries, which would
reasonably be expected to have a Material Adverse Effect.
As of the date hereof, Borrower is an entity that is disregarded as separate
from its regarded owner for U.S. federal income tax purposes.
4.15
Governmental Regulation

No consent, approval, authorization or order of, or registration, qualification
or filing with any court or regulatory authority or other governmental agency or
instrumentality (including but not limited to, prior authorization from FERC
under Sections 203 or 204 of the FPA) is required in connection with the
consummation by the Borrower and the other Obligors of the transactions
contemplated by the Credit Documents, except such consents, approvals,
authorizations, registrations or qualifications (a) as have been obtained or
made, (b) as may be required under state securities or “blue sky” laws in
connection with the transactions contemplated by the Credit Documents, (c) as
may be required in connection with an exercise of remedies under the First Lien
Collateral Documents, or (d) the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect.


50





--------------------------------------------------------------------------------





4.16
Regulation U, Etc.

No Obligor is engaged principally, or as one of its principal activities, in the
business of extending credit for the purpose of “buying”, “carrying” or
“purchasing” margin stock (each as defined in Regulations T, U or X of the
Federal Reserve Board), and no part of the proceeds of the Loans shall be used
by any Obligor for the purpose of “buying”, “carrying” or “purchasing” any such
margin stock or for any other purpose which violates the provisions of the
regulations of the Federal Reserve Board.
4.17
Projections

Borrower has prepared the Annual Operating Budget and the Base Case Projections
and is responsible for developing the assumptions on which such Annual Operating
Budget and the Base Case Projections are based; and such Annual Operating Budget
and the Base Case Projections (a) as of the date delivered, updated or
supplemented are based on reasonable assumptions (including as to all legal and
factual matters material to the estimates set forth therein), and (b) as of the
date delivered, updated or supplemented are consistent in all material respects
with the provisions of the Project Contracts executed on or prior to such date
(it being understood that such Annual Operating Budget and the Base Case
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Borrower, and Borrower makes no representation
or warranty as to (a) the attainability of such Annual Operating Budget and the
Base Case Projections or as to whether such Annual Operating Budget and the Base
Case Projections shall be achieved and (b) any assumptions or projections
therein provided by any third-party consultant).
4.18
Financial Statements

In the case of each financial statement of Holdings and its Subsidiaries and
accompanying information delivered by Borrower under (a) Section 3.1(m), each
such financial statement and information has been prepared in conformity with
GAAP and fairly presents, in all material respects, the financial position of
Holdings and its Subsidiaries described therein for each of the periods then
ended, subject, if applicable, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments, the
absence of footnote disclosure and the exclusion of income tax impacts, and (b)
Section 5.3, each such financial statement and information has been prepared in
conformity with GAAP and fairly presents, in all material respects, the
financial position of Holdings and its Subsidiaries described therein for each
of the periods then ended, subject, if applicable, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments, the absence of footnote disclosure and the exclusion of
income tax impacts.
4.19
No Default

No Default or Event of Default which has not been disclosed to Administrative
Agent in writing has occurred and is continuing.
4.20
Title and Liens

The Obligors have good title in fee simple to all real property owned by them
and good title to all personal property owned by them, in each case free and
clear of all liens, encumbrances and defects (other than Permitted Liens),
except where the failure to possess such title would not reasonably be expected
to have a Material Adverse Effect. The Obligors have a good leasehold interest
in any real property held under lease by the Obligors, in each case free and
clear of all liens, encumbrances and defects (other than Permitted Liens),
except where the failure to possess such interests would not


51





--------------------------------------------------------------------------------





reasonably be expected to have a Material Adverse Effect. The Borrower and the
Guarantors have a good and valid interest in any real property held by the
Borrower and the Guarantors under easements, rights-of-way, permits or licenses,
in each case free and clear of all liens, encumbrances and defects (other than
Permitted Liens), except where the failure to possess such interests would not
reasonably be expected to have a Material Adverse Effect. The Borrower and the
Guarantors possess all real property rights and interests necessary to operate
and maintain all of the electrical generation facilities of the Borrower and the
Guarantors as currently operated and maintained, except where the failure to
possess such rights and interests would not reasonably be expected to have a
Material Adverse Effect.
4.21
Intellectual Property

Except as disclosed in Schedule 4.21, Holdings and its Subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted, in each case, except where the failure to own or possess such
Intellectual Property Rights would not reasonably be expected to have a Material
Adverse Effect, and the expected expiration of any of such Intellectual Property
Rights would not reasonably be expected to have a Material Adverse Effect.
Neither Holdings nor any of its Subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which could reasonably be expected to have a Material Adverse Effect.
4.22
Collateral

The respective liens and security interests granted to First Lien Collateral
Agent (for the benefit of the First Lien Secured Parties) pursuant to the First
Lien Collateral Documents (a) constitute as to personal property included in the
Collateral a valid security interest, and (b) constitute as to real property
included in the Collateral, upon the execution of the Mortgages in accordance
with Section 4.13 (Post-Closing Covenant) of the First Lien Common Terms
Agreement and the recording of the Mortgages in the appropriate filing office, a
valid lien of record and security interest in such Collateral. The security
interest granted to First Lien Collateral Agent (for the benefit of the First
Lien Secured Parties) pursuant to the First Lien Collateral Documents in the
Collateral consisting of personal property shall be perfected (x) with respect
to any property that can be perfected by filing, upon the filing of financing
statements in the filing offices identified in Schedule 4.22, (y) with respect
to any property that can be perfected by control, upon execution of the Control
Agreements (as defined in the Depositary Agreement) or the Depositary Agreement,
as applicable, and (z) with respect to any property (if any) that can be
perfected by possession, upon First Lien Collateral Agent receiving possession
thereof, and in each case such security interest shall be, as to Collateral
perfected under the UCC or otherwise as aforesaid and to the extent provided
therein, superior and prior to the rights of all third Persons now existing or
hereafter arising whether by way of mortgage, lien, security interests,
encumbrance, assignment or otherwise, except for Permitted Liens. Except to the
extent possession of portions of the Collateral is required for perfection and
except for the Collateral covered by the Mortgages, all such action as is
necessary has been taken to establish and perfect First Lien Collateral Agent’s
rights in and to the Collateral in existence on such date to the extent First
Lien Collateral Agent’s security interest can be perfected by filing, including
any recording, filing, registration, giving of notice or other similar action.
As of the Closing Date, no filing, recordation, re-filing or re‑recording other
than those listed on Schedule 4.22 hereto is necessary to perfect and maintain
the perfection of the interest, title or Liens of the First Lien Collateral
Documents, and as soon as reasonably practicable after the Closing Date all such
filings or recordings shall have been made to the extent First Lien Collateral
Agent’s security interest can be perfected by filing except for the Collateral
secured by the Mortgages, which filings in respect of the Mortgages shall be
made


52





--------------------------------------------------------------------------------





in accordance with Section 4.13 (Post-Closing Covenant) of the First Lien Common
Terms Agreement. Borrower has properly delivered or caused to be delivered, or
provided control (to the extent providing control is possible using commercially
reasonable efforts), to First Lien Collateral Agent with respect to all
Collateral that permits perfection of the Lien and security interest described
above by possession or control.
4.23
Sanctions and Anti-Corruption Laws

(a)
Neither Holdings nor any of its Subsidiaries, nor any director, officer,
employee or, to the knowledge of the Borrower or any of its Subsidiaries, an
Affiliate of the same is an individual or entity (i) located, organized or
resident in a country or territory that is the subject of Sanctions (including,
currently, Crimea, Cuba, Iran, North Korea and Syria (each a “Sanctioned
Country”)); (ii) on any applicable U.S. sanctions list administered or enforced
by the Office of Foreign Assets Control of the U.S. Department of Treasury;
(iii) currently listed by the European Union sanctions laws and regulations as
they appear in the following link (as the same may be updated from time to time
upon ten days’ notice from the Administrative Agent to Borrower if such link no
longer displays such then-current European Union sanctions laws and
regulations):
https://eeas.europa.eu/topics/common-foreign-security-policy-cfsp/8442/consolidated-list-of-sanctions_en;
(iv) currently listed by United Nations sanctions laws and regulations as they
appear in the following link (as the same may be updated from time to time upon
ten days’ notice from the Administrative Agent to Borrower if such link no
longer displays such then-current United Nations sanctions laws and
regulations):
https://www.un.org/securitycouncil/content/un-sc-consolidated-list, or on any
applicable U.S. sanctions list administered or enforced by the Office of Foreign
Assets Control of the U.S. Department of Treasury (collectively, “Sanctions”);
or (v) individually or in the aggregate owned 50% or greater by or, as relevant
under applicable Sanctions, controlled by the foregoing ((i) through (v)
collectively, “Sanctioned Persons”).

(b)
(i) None of Holdings nor its Subsidiaries or Affiliates, nor any of their
respective officers, directors or employees, in their capacities as such, or any
representative or agent thereof, have violated, and the Borrower’s and
Guarantors’ participation in the transactions contemplated by the Credit
Documents shall not violate, the Foreign Corrupt Practices Act of 1977 (the
“FCPA”) as amended, the Bribery Act 2010 of the United Kingdom, any law, rule,
or regulation promulgated to implement the OECD Convention on Combating Bribery
of Foreign Public Officials in International Business Transactions, signed on
December 17, 1997, or any other applicable anti-bribery or anti-corruption law
(collectively, the “Anti‑Corruption Laws”); (ii) Holdings and its Subsidiaries
have instituted, maintain and enforce, and shall continue to maintain and
enforce, policies and procedures designed to promote and ensure compliance with
Anti-Corruption Laws; and (iii) neither Holdings nor its Subsidiaries shall use,
directly or indirectly the proceeds of the offering in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value to any person in violation of any applicable
Anti-Corruption Laws. The operations of Holdings and its Subsidiaries are and
have been conducted at all times in material compliance with all applicable
anti-money laundering laws, including applicable federal, state, international,
foreign or other laws or regulations regarding anti‑money laundering, including
Title 18 U.S. Code Sections 1956 and 1957, the Patriot Act and the Bank Secrecy
Act, as amended by Title III of the Patriot Act (collectively, the “Anti-Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving Holdings or
any of its



53





--------------------------------------------------------------------------------





Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
Holdings or any of its Subsidiaries’ knowledge, threatened.
4.24
Solvency

Immediately after giving effect to the transactions to occur on the Closing Date
and immediately following the occurrence of each other Credit Event, (a) the
fair value of the assets of the Obligors, on a consolidated basis, shall exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of the
Obligors, (b) the present fair saleable value of the property of the Obligors
shall be greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of the Obligors on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Obligors shall, on a
consolidated basis, be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured (after giving effect to any guarantees and credit support),
and (d) the Obligors shall, on a consolidated basis, not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date. For purposes of this Section 4.24 (x) “able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured (after giving effect to any guarantees
and credit support)” means that such Person shall be able to generate enough
cash from operations, asset dispositions or refinancings, or a combination
thereof, to meet its obligations as they become due, and (y) the amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
4.25
Insurance

Holdings has caused its Subsidiaries to have insurance coverage in at least the
amounts and against such risks as required by Section 4.11 (Maintenance of
Insurance) of the First Lien Common Terms Agreement.
4.26
Beneficial Ownership Regulation

To the extent that Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the information included in the Beneficial
Ownership Certification is true and correct.
5.
AFFIRMATIVE COVENANTS

Each Obligor covenants and agrees that until the Discharge of First Lien
Obligations under this Agreement and the other Credit Documents (other than
those contingent First Lien Obligations that are intended to survive the
termination of this Agreement and the other applicable Credit Documents), it
shall perform or observe or cause to be performed or observed (as applicable)
each of the obligations set forth in Article 4 (Affirmative Covenants) of the
First Lien Common Terms Agreement and each of the following supplemental
obligations set forth in this Article 5:
5.1
Use of Proceeds and Letters of Credit

(a)
Borrower shall not request any Credit Event, and Borrower shall not use, and
shall take reasonable steps to ensure that its directors, officers, and
employees shall not use, the proceeds of any Credit Event, directly or
indirectly (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in material violation of any Anti-Corruption Laws and Anti-Money



54





--------------------------------------------------------------------------------





Laundering Laws or (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country in violation of any applicable Sanctions.
(b)
The Obligors will use the net proceeds from the Term Loans to (i) make a
distribution to the Sponsor, including to repay existing Indebtedness of the
Sponsor in order to cause the release of Liens on Holdings, Borrower, the
Project Companies (other than Permitted Liens), (ii) pay costs and expenses
incurred in connection with the Loan Transactions, (iii) working capital and
general corporate purposes of the Obligors (including to purchase the CoBank
Service Share) and (iv) fund the Debt Service Reserve Account and the Major
Maintenance Reserve Account.

(c)
Revolving Letters of Credit shall be available to provide credit support in
respect of the working capital needs of any Obligors and the other obligations
of the Obligors associated with the Projects (including credit support
obligations of the Obligors under the PPAs) and fund the Debt Service Reserve
Account and the Major Maintenance Reserve Account.

(d)
DSR Letters of Credit shall be available to fund the Debt Service Reserve
Account.

(e)
PPA Letters of Credit shall be available to provide credit support in respect of
the working capital needs of any Obligors and the other obligations of the
Obligors associated with the Projects (including credit support obligations of
the Obligors under the PPAs).

5.2
Special Purpose Entity

(a)
Each Obligor shall conduct in all material respects its business solely in its
own name (or the name of another Obligor) through its duly authorized directors,
officers or agents so as not to mislead others as to the identity of such
Obligor with which those other entities (other than any Obligor) are concerned,
and particularly shall avoid the appearance of conducting business on behalf of
any other entity (other than any other Obligor) or that such Obligor’s assets
are available to pay the creditors of such other entity (other than any other
Obligor) or the assets of any other entity (other than any other Obligor) are
available to pay the creditors of such Obligor. Without limiting the generality
of the foregoing, all material written communications of each Obligor shall be
made solely in the name of such Obligor (or another Obligor).

(b)
Each Obligor shall comply in all material respects with all organizational
formalities to maintain its existence separate from that of the Sponsor, each
Affiliate of the Sponsor and any unaffiliated entity.  

(c)
Except to the extent provided in the Depositary Agreement, each Obligor shall
keep its assets and its liabilities wholly separate from those of all other
entities (other than any other Obligor).

5.3
Operating Plan and Reports

(a)
On the Closing Date (as delivered pursuant to Section 3.1(u) (in the case of the
calendar year 2020), and on or before sixty days prior to the beginning of each
calendar year commencing on calendar year 2021), Borrower shall submit a budget
to the Administrative Agent, detailed by month, of anticipated revenues and
anticipated expenditures under all applicable waterfall levels set forth in
clauses First through Fourth of Section 3.1(b)



55





--------------------------------------------------------------------------------





(Revenue Account Waterfall) of the Depositary Agreement, each such budget to
include Debt Service, proposed dividend distributions, Major Maintenance,
Capital Expenditures, reserves and all anticipated O&M Costs (including
reasonable allowance for contingencies) for the ensuing calendar year (or, in
the case of the initial Annual Operating Budget, partial calendar year) (each
such annual operating plan and budget, including the initial Annual Operating
Budget, an “Annual Operating Budget”). Notwithstanding the foregoing, this
Agreement shall not restrict any deviation by the Obligors from the Annual
Operating Budget.
(b)
Borrower shall deliver to Administrative Agent within sixty days of the end of
each fiscal quarter, a summary operating report with respect to the Projects,
which shall include, with respect to the period most recently ended, the
information set forth on the Template Operating Report, which information shall
include a level of detail on a month-by-month basis and consolidated revenue
generated.

5.4
Financial Reports

(a)
The Borrower shall deliver to the Administrative Agent:

(i)
within 120 days after the end of each fiscal year (commencing with fiscal year
ending on December 31, 2020), audited annual financial statements of Borrower
and its consolidated Subsidiaries prepared in accordance with GAAP as in effect
from time to time;

(ii)
within ninety days after the end of each of the first three fiscal quarters of
each fiscal year (commencing on the fiscal quarter ending June 30, 2020),
unaudited quarterly financial statements (comprised of a balance sheet, income
statement, and cash flow statement) of the Borrower and its consolidated
Subsidiaries (but, with respect to the fiscal quarter ending June 30, 2020, such
financial statements may exclude the results of operations of, or the assets
held by, Geysers Company, Wild Horse and Calistoga, which will become direct
wholly owned Subsidiaries of the Borrower on the Closing Date) prepared in
accordance with GAAP as in effect from time to time (subject to changes
resulting from audit and normal year-end adjustments and the absence of footnote
disclosure);

(iii)
at the time of providing the information required by Section 5.4(a)(i), a
certificate signed by a Responsible Officer of the Borrower certifying that to
such Responsible Officer’s knowledge, no Default, Event of Default, CTA Default
or CTA Event of Default has occurred and is continuing or, if any Default, Event
of Default, CTA Default or CTA Event of Default has occurred and is continuing,
a brief description of the nature thereof and the corrective actions that the
Borrower or Guarantor, as applicable, has taken or proposes to take with respect
thereto (other than litigation strategy).

(b)
Notwithstanding the foregoing, the financial information and other documents
referred to in the preceding paragraph may be those of any direct or indirect
parent of the Borrower; provided, that if there are material differences (as
determined in good faith by the Borrower) between the consolidated results of
operations and financial condition of such parent and its consolidated
Subsidiaries, on the one hand, and of the Borrower and its consolidated
Subsidiaries, on the other hand, the quarterly and annual information required
by the preceding paragraph will include a discussion of such material
differences in reasonable detail as determined in good faith by the Borrower.



56





--------------------------------------------------------------------------------





(c)
The Borrower shall be deemed to have satisfied its obligation to deliver
information referred to in this Section 5.4 by (i) filing or furnishing such
information with the SEC for public availability or (ii) posting such
information on a website (which may be nonpublic and may be password-protected)
hosted by the Borrower or by a third party, in each case within the applicable
time periods specified herein.

(d)
To the extent that any information required by this Section 5.4 is not delivered
to the Administrative Agent within the applicable time periods specified herein
and such information is subsequently delivered, the Borrower will be deemed to
have satisfied its obligations under this Section 5.4 with respect to such
information and any CTA Default or CTA Event of Default with respect thereto
shall be deemed to have been cured and any acceleration of any First Lien
Obligations resulting therefrom shall be deemed to have been rescinded so long
as such rescission would not conflict with any applicable judgment or decree.

5.5
Debt Service Coverage Ratio

No later than 45 days after each Principal Repayment Date, Borrower shall
calculate and deliver to Administrative Agent the Debt Service Coverage Ratio
for the Calculation Period of such Principal Repayment Date.
5.6
Additional Consents

The Borrower and the Guarantors shall use commercially reasonably efforts to
obtain from each counterparty to each Major Project Contract that is in effect
as of the Closing Date a Consent within ninety days following the Closing Date.
Concurrently with or promptly after entering into any Replacement Major Project
Contract that is also a Major Project Contract after the Closing Date, the
Borrower or the Guarantor, as applicable, shall use commercially reasonable
efforts to obtain from the counterparty under such Replacement Major Project
Contract that is also a Major Project Contract, and deliver or cause to be
delivered to the First Lien Collateral Agent, a Consent.
5.7
Lender Meetings

Borrower shall, upon the request of Administrative Agent or Required Lenders,
participate in a meeting of Administrative Agent and Lenders (which, unless an
Event of Default has occurred and is continuing, shall be limited to no more
than once during each fiscal year) to be held telephonically at such time as may
be agreed to by Borrower and Administrative Agent.
5.8
Interest Rate Hedging

From and after the date that is twenty Banking Days following the Closing Date,
the Borrower shall, on each Principal Repayment Date until the Maturity Date,
have in effect one or more Interest Rate Agreements with respect to an effective
notional amount equal to at least 75% of the Projected Notional Principal Amount
of the sum of Term Loans and Additional Ratio Indebtedness (excluding any
Additional Ratio Indebtedness that bears interest at a fixed rate); provided,
that if, at any time, Borrower incurs any Incremental Term Loan Facility or such
Additional Ratio Indebtedness and, as a result of such incurrence, Borrower
would not be in compliance with the terms of this Section 5.8, then Borrower
shall be deemed not to be in default of this Section 5.8 so long as Borrower is
in compliance with the terms of this Section 5.8 within twenty Banking Days of
the incurrence of such Incremental Term Loan Facility. Interest Rate Agreements
with respect to Term Loans shall be entered into with Hedge Banks pursuant to
clause (a) of the definition thereof and Interest Rate Agreements with respect
to Additional Ratio Indebtedness shall be entered into with Hedge Banks.


57





--------------------------------------------------------------------------------





5.9
Insurance

Borrower shall maintain or cause to be maintained in all material respects on
its behalf in effect at all times the types of insurance required pursuant to
Exhibit K, in the amounts and on the terms and conditions specified therein,
from the quality of insurers specified in such Exhibit or other insurance
companies of recognized responsibility reasonably satisfactory to the
Administrative Agent.
5.10
Notices

Borrower shall promptly, upon acquiring notice or giving notice (except as
otherwise specified below), as the case may be, or obtaining knowledge thereof
(except as otherwise specified below), give written notice (with copies of any
underlying notices, papers, files or related documentation except as otherwise
specified below) to Administrative Agent of:
(a)
any litigation pending or, to any Obligor’s knowledge, threatened in writing
against any Obligor as to which an adverse determination is reasonably probable
and which involves material claims against any Obligor or the Projects in excess
of $10,000,000 individually or $50,000,000 in the aggregate per calendar year or
which could reasonably be expected to have a Material Adverse Effect, such
notice to include reasonable details about such litigation other than litigation
strategy and related documentation subject to attorney-client-privilege;

(b)
any dispute or disputes for which written notice has been received by any
Obligor which may exist between any Obligor and any Governmental Authority and
which involve (a) claims which could reasonably be expected to have a Material
Adverse Effect, or (b) revocation, modification, failure to renew or the like of
any Applicable Permit which could reasonably be expected to have a Material
Adverse Effect;

(c)
any Default, Event of Default, CTA Default or CTA Event of Default (together
with a statement of a Responsible Officer of Borrower setting forth the details
of such Default, Event of Default, CTA Default or CTA Event of Default and the
action which the applicable Obligor has taken and proposes to take with respect
thereto);

(d)
any casualty, damage or loss to the Projects, whether or not insured, through
fire, theft, other hazard or casualty, or any act or omission of (a) any
Obligor, its employees, agents, contractors, consultants or representatives for
which a mandatory prepayment is required in respect of the First Lien
Obligations or (b) to any Obligor’s knowledge, any other Person if such
casualty, damage or loss could reasonably be expected to have a Material Adverse
Effect;

(e)
any (i) early termination (other than expiration in accordance with its terms
and any applicable Consent) or default of which any Obligor has knowledge or
written notice thereof under any Major Project Contract which could reasonably
be expected to have a Material Adverse Effect and (ii) material Project Contract
Modification (with copies of all such Project Contract Modifications whether or
not requiring approval of Administrative Agent or the Required Lenders pursuant
to Section 6.2);

(f)
any written claim of events of force majeure under any Major Project Contract
which could reasonably be expected to have a Material Adverse Effect together
with reasonable details with respect to such claim;



58





--------------------------------------------------------------------------------





(g)
initiation of any condemnation proceedings involving a portion of (i) the
Projects or (ii) the Project Sites, in each case, which could reasonably be
expected to have a Material Adverse Effect;

(h)
promptly, but in no event later than fifteen Banking Days after any Obligor has
knowledge of the execution and delivery thereof, a copy of each Additional Major
Project Contracts;

(i)
promptly, but in no event later than thirty days after the receipt thereof by
any Obligor, copies of (i) any material amendment, supplement or other material
modification to any material Applicable Permit received by any Obligor, and (ii)
all notices relating to the Projects received by any Obligor from, or delivered
by any Obligor to, any Governmental Authority (other than routine correspondence
given or received in the ordinary course of business relating to routine aspects
of owning, financing, operating, maintaining or using the Projects) which could
reasonably be expected to have a Material Adverse Effect;

(j)
any unscheduled or forced outage of the Projects (taken as a whole) causing a
reduction of at least 50 MW of capacity, which continues for more than twenty
consecutive days;

(k)
the occurrence of any ERISA Event that, individually or together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(l)
the occurrence of any event or circumstance specific to any Obligor or the
Projects that is not a matter of general public knowledge and that could
reasonably be expected to have a Material Adverse Effect; provided, that, solely
for purposes of this Section 5.10(l), clause (ii) of the proviso in the
definition of Material Adverse Effect shall be disregarded.

In addition, Borrower shall provide, with reasonable promptness, to
Administrative Agent any other material information (other than litigation
strategy and related documentation subject to attorney-client-privilege) with
respect to any Obligor or the Projects as is reasonably requested by
Administrative Agent or any Lender (which request shall be made through
Administrative Agent).
6.    NEGATIVE COVENANTS
Each Obligor covenants and agrees that until the Discharge of First Lien
Obligations under this Agreement and the other Credit Documents (other than
those contingent First Lien Obligations that are intended to survive the
termination of this Agreement and the other applicable Credit Documents), it
shall perform or observe or cause to be performed or observed (as applicable)
each of the obligations set forth in Article 5 (Negative Covenants) of the First
Lien Common Terms Agreement and each of the following supplemental obligations
set forth in this Article 6:
6.1
Regulations

Borrower shall not directly or indirectly apply any part of the proceeds of any
Loan, any cash equity contributions received by Borrower or other funds or
revenues to the “buying”, “carrying” or “purchasing” of any margin stock within
the meaning of Regulations T, U or X of the Federal Reserve Board, or any
regulations, interpretations or rulings thereunder.
6.2
Amendments to Major Project Contracts

(a)
No Obligor shall, without the prior written consent of the Required Lenders,
(such consent not to be unreasonably withheld, conditioned or delayed), amend or
otherwise modify any Major Project Contract or give any consent, waiver or
approval (other than consents, waivers or approvals in the ordinary course of
business consistent with past practices, where



59





--------------------------------------------------------------------------------





applicable) (each such amendment or modification being referred to herein as a
“Project Contract Modification”) thereunder (including any waiver of any default
under or breach of any Major Project Contract), or agree in any manner to any
other amendment, modification or change of any term or condition of any Major
Project Contract; provided, that the foregoing shall not restrict any of the
following: (i) the extension of the term of a Major Project Contract on
substantially the same terms and conditions then in effect (or on more favorable
terms and conditions to such Obligor), (ii) ministerial or administrative
amendments, modifications, waivers, consents and approvals, (iii) replacement of
any Major Project Contract as permitted by Section 6.2(d) or (iv) any Project
Contract Modification that could not reasonably be expected to have a Material
Adverse Effect (as certified by the Borrower in an officer’s certificate of a
Responsible Officer).
(b)
No Obligor shall, without the prior written consent of Administrative Agent,
such consent not to be unreasonably withheld, amend, supplement, waive or
otherwise modify the organizational documents of such Obligor, if the result
could reasonably be expected to have a Material Adverse Effect on the Lenders or
their rights or remedies under the Credit Documents in any material respect.

(c)
If applicable, the Required Lenders and Administrative Agent shall use good
faith efforts to respond to each request pursuant to this Section 6.2 as soon as
possible and in all events within thirty days of its receipt of written
notification thereof.

(d)
No Obligor shall without the prior written consent of the Required Lenders
(acting in consultation with the Independent Engineer), such consent not to be
unreasonably withheld, conditioned or delayed, enter into any Additional Major
Project Contract; provided, that the foregoing shall not restrict the entry by
an Obligor into an Additional Major Project Contract so long as the entry by the
applicable Obligor into such Additional Major Project Contract could not
reasonably be expected to have a Material Adverse Effect (as certified by the
Borrower in an officer’s certificate signed by a Responsible Officer). In
connection with the entry by a Obligor into any Additional Major Project
Contract, the Obligor shall: (A) deliver copies of all such Additional Major
Project Contracts to the Administrative Agent prior to entering into such
Additional Major Project Contract and (B) (1) use commercially reasonable
efforts to enter into a Consent as specified in Section 5.6 and (2) deliver
copies of any such Consent to Administrative Agent and First Lien Collateral
Agent following the execution thereof.

7.    EVENTS OF DEFAULT; REMEDIES
7.1
Events of Default

The CTA Events of Default set forth in Article 6 (Events of Default) of the
First Lien Common Terms Agreement shall constitute Events of Default under this
Agreement, subject to all of the provisions of such Article 6 (Events of
Default) in the First Lien Common Terms Agreement, and each of the following
events or occurrences set forth in this Article 7 shall be a supplemental Event
of Default (each, an “Event of Default”) hereunder:
(a)
Failure to Make Payments. Borrower shall fail to pay, in accordance with the
terms of this Agreement (a) any principal on any Loan on the date that such sum
is due, (b) any interest on any Loan within five Banking Days after the date
such sum is due, (c) any scheduled fee, cost, charge or sum due hereunder within
five Banking Days of the date that such sum



60





--------------------------------------------------------------------------------





is due, or (d) any other fee, cost, charge or other sum due under this Agreement
within thirty days after written notice to Borrower that such sum is due.
(b)
Cross-Payment Default. An event of default (howsoever defined) shall occur with
respect to an Obligor which is caused by a failure to pay principal or interest
beyond the applicable grace period in respect of (i) any Indebtedness for
borrowed money of such Obligor, which would entitle the lender(s) under such
Indebtedness to cause the principal amounts in excess of $50,000,000 in the
aggregate to become immediately due or (ii) any Permitted Commodity Hedge
Agreement or Permitted Interest Rate Agreement of such Obligor and, in the case
of this clause (ii), which would entitle the counterparty under such agreement
to demand an early termination amount (howsoever defined in such Commodity Hedge
Agreement or Interest Rate Agreement) and such early termination amount that
would result from a liquidation, acceleration or early termination of such
Permitted Commodity Hedge Agreement or Permitted Interest Rate Agreement is in
excess of $50,000,000.

(c)
Cross-Acceleration.

(i)
An event of default (howsoever defined) shall occur with respect to any Obligor
under any Indebtedness for borrowed money of such Obligor, having drawn
principal amounts in excess of $50,000,000 in the aggregate and shall have
continued beyond the applicable grace period, the effect of which has been to
cause the entire amount of such Indebtedness to become due and such Indebtedness
remains unpaid or the acceleration of its stated maturity unrescinded.

(ii)
An event of default (howsoever defined) shall occur with respect to Any
Permitted Commodity Hedge Agreement or Permitted Interest Rate Agreement and,
after giving effect to any applicable notice requirement or grace period, such
default results in a liquidation of, an acceleration of obligations under, or an
early termination of, such Permitted Commodity Hedge Agreement or Permitted
Interest Rate Agreement, and, in addition, the early termination amount
(howsoever defined in such Permitted Commodity Hedge Agreement or Permitted
Interest Rate Agreement) resulting from the occurrence of such liquidation,
acceleration or early termination that is due and payable by Obligor (if any) is
in excess of $50,000,000.

(d)
ERISA Event. One or more ERISA Events shall have occurred that, when taken
together with any other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect;

(e)
Breach of Terms of Agreement.

(i)
Defaults without Cure Periods. Any Obligor shall fail to perform or observe any
of the covenants set forth in Sections 5.1, 5.10(c) (but excluding any
obligation thereunder in respect of any Default or CTA Default) or Article 6.



61





--------------------------------------------------------------------------------





(ii)
Defaults with Cure Periods. Any Obligor shall fail to perform or observe any of
the covenants set forth in (A) Section 5.9 and such failure shall continue
unremedied for a period of fifteen Banking Days after Borrower receives written
notice thereof from Administrative Agent or (B) Section 5.2 and such failure
shall continue unremedied for a period of thirty days after Borrower receives
written notice thereof from Administrative Agent.

(iii)
Other Defaults. Any Obligor shall fail to perform or observe any of its
covenants set forth hereunder not otherwise specifically provided for in
Section 7.1(e)(i), Section 7.1(e)(ii) or elsewhere in this Article 7, and such
failure shall continue unremedied for a period of thirty days after such Obligor
receives written notice thereof from Administrative Agent; provided, that if
(A) such failure cannot be cured within such thirty-day period, (B) such failure
is susceptible of cure within ninety days, (C) such Obligor is proceeding with
diligence and in good faith to cure such failure, (D) the existence of such
failure has not had and could not, after considering the nature of the cure, be
reasonably expected to have a Material Adverse Effect, and (E) Administrative
Agent shall have received an officer’s certificate signed by a Responsible
Officer to the effect of clauses (i), (ii), (iii), and (F) above and stating
what action such Obligor is taking to cure such failure, then such thirty-day
cure period shall be extended to such date, not to exceed a total of
ninety days, as shall be necessary for such Obligor diligently to cure such
failure.

(f)
Regulatory Status.

(i)
Any Obligor shall become a public utility under the laws of the State of
California as presently constituted and as construed by the courts of
California, and in each case, such event could reasonably be expected to have a
Material Adverse Effect.  

(ii)
FERC has issued an order determining that any Obligor that is a “public utility”
under the FPA is no longer entitled to make sales at wholesale of electric
energy, capacity and certain ancillary services at market-based rates and/or is
no longer entitled to associated waivers and blanket authorizations under FERC
regulations, including blanket authorization to issue securities and assume
liabilities pursuant to Section 204 of the FPA, if loss of such Obligor’s
authorization from FERC under the FPA to make sales at wholesale of electric
energy, capacity and certain ancillary services at market-based rates and/or
associated waivers and blanket authorizations under FERC regulations, including
blanket authorization to issue securities and assume liabilities pursuant to
Section 204 of the FPA, could reasonably be expected to have a Material Adverse
Effect.

(g)
Change of Control. A Change of Control shall have occurred.

(h)
Unenforceability. At any time after the execution and delivery thereof, any
material provision of this Agreement shall cease to be in full force and effect
(other than by reason of the satisfaction in full or release of Borrower’s First
Lien Obligations hereunder or any other termination of this Agreement in
accordance with the terms hereof) or this Agreement shall be declared null and
void by a Governmental Authority of competent jurisdiction.

(i)
Misstatements; Omissions. Any representation or warranty made or deemed made by
any Obligor in any Credit Document to which it is a party or in any separate
written statement or certificate required to be delivered to Administrative
Agent, Depositary Agent, First Lien



62





--------------------------------------------------------------------------------





Collateral Agent, or any Lender hereunder or under any other Credit Document to
which it is a party, shall be untrue in any material respect as of the time
made; provided, that misrepresentations which are capable of being remedied, are
made or deemed made after the Closing Date, the untruth of which could not
reasonably be expected to have a Material Adverse Effect, shall not be deemed to
be an Event of Default if such misrepresentation is cured, corrected or
otherwise remedied within thirty days (or if such incorrect representation,
warranty, written statement or certificate is not susceptible to cure within
thirty days, and such Obligor is proceeding with diligence and in good faith to
cure such default and such default is susceptible to cure, such thirty day cure
period shall be extended as may be necessary to cure such incorrect
representation, warranty, written statement or certificate, such extended period
not to exceed ninety days in the aggregate (inclusive of the original thirty-day
period)) from the date a Responsible Officer of Borrower acquires knowledge
thereof such that such representation or warranty (as cured, corrected or
remedied) has not resulted in a Material Adverse Effect, then such false or
incorrect representation, warranty, written statement or certification shall not
constitute a Default or an Event of Default for purposes of the Credit
Documents.
(j)
Specified Major Project Contract Defaults. (i) Any Specified Major Project
Contract shall terminate or shall be declared null and void (except (a) upon
fulfillment of the parties’ obligations thereunder or (b) upon the scheduled
expiration of the term of such Specified Major Project Contract) and such
termination is reasonably expected to have a Material Adverse Effect, (ii) any
provision in any Specified Major Project Contract shall for any reason cease to
be valid and binding on any party thereto (other than Borrower), other than any
such failure to be valid and binding which could not reasonably be expected to
have a Material Adverse Effect or (iii) performance shall be breached under any
Specified Major Project Contract and such breach is reasonably expected to have
a Material Adverse Effect except, in the case of the foregoing clauses (i),
(ii), or (iii) to the extent that (x) such provision is restored or replaced by
a replacement provision in form and substance reasonably acceptable to
Administrative Agent within a 120-day period thereafter, or (y) Borrower enters
into a Replacement Major Project Contract within 120 days thereafter.

7.2
Remedies

Subject to the terms and conditions of the Intercreditor Agreement, upon the
occurrence and during the continuation of an Event of Default, Administrative
Agent shall, upon the direction of the Required Lenders, without further notice
of default, presentment or demand for payment, protest or notice of non‑payment
or dishonor, or other notices or demands of any kind, all such notices and
demands (other than notices expressly required by the Credit Documents) being
waived, exercise any or all of the following rights and remedies, in any
combination or order that the Required Lenders may elect, in addition to such
other rights or remedies as the First Lien Secured Parties may have hereunder,
under the First Lien Collateral Documents or at law or in equity:
(a)
No Further Loans or Letters of Credit. Cancel all Commitments, refuse, and
Administrative Agent, the Issuing Banks and the Lenders shall not be obligated,
to continue any Loans, make any additional Loans, or make any payments, or
permit the making of payments, from any Depositary Account or any Loan proceeds
or other funds held by Administrative Agent or First Lien Collateral Agent under
the Credit Documents or on behalf of Borrower; provided, that in the case of an
Event of Default occurring under Section 6.1(i) (Bankruptcy) of the First Lien
Common Terms Agreement, all such Commitments shall be cancelled and



63





--------------------------------------------------------------------------------





terminated without further act of Administrative Agent, First Lien Collateral
Agent, or any First Lien Secured Party.
(b)
Cure by Agents. Without any obligation to do so, make disbursements or Loans to
or on behalf of Borrower or disburse amounts from any Depositary Account to cure
(i) any Default or Event of Default hereunder, and (ii) any default and render
any performance under any Major Project Contract as the Required Lenders in
their sole discretion may consider necessary or appropriate, whether to preserve
and protect the Collateral or the First Lien Secured Parties’ interests therein
or for any other reason. All sums so expended, together with interest on such
total amount at the Default Rate (but in no event shall the rate exceed the
maximum lawful rate), shall be repaid by Borrower to Administrative Agent or
First Lien Collateral Agent, as the case may be, on demand and shall be secured
by the Credit Documents, notwithstanding that such expenditures may, together
with amounts advanced under this Agreement, exceed the aggregate amount of the
Total Term Loan Commitment.

(c)
Acceleration. Declare and make all or a portion of the sums of accrued and
outstanding principal and accrued but unpaid interest remaining under this
Agreement, together with all unpaid fees, costs (including Liquidation Costs and
Hedge Breaking Fees) and charges due hereunder or under any other Credit
Document, immediately due and payable and require Borrower immediately, without
presentment, demand, protest or other notice of any kind, all of which Borrower
hereby expressly waives, to pay Administrative Agent or the First Lien Secured
Parties an amount in immediately available funds equal to the aggregate amount
of any outstanding First Lien Obligations of Borrower under this Agreement and
the other Credit Documents; provided, that in the event of an Event of Default
occurring under Section 6.1(i) (Bankruptcy) of the First Lien Common Terms
Agreement, all such amounts shall become immediately due and payable without
further act of Administrative Agent, the Issuing Banks, First Lien Collateral
Agent, or the First Lien Secured Parties.

(d)
Cash Collateral; Letters of Credit.

(i)
Pursuant to the terms of the First Lien Common Terms Agreement and the
Collateral and Intercreditor Agreement, vote in favor of the First Lien
Collateral Agent taking action to declare, apply or execute upon any amounts on
deposit in any Depositary Account, or any proceeds or any other moneys of
Borrower on deposit with Administrative Agent, First Lien Collateral Agent,
Depositary Agent or any First Lien Secured Party in the manner provided in the
UCC and other relevant statutes and decisions and interpretations thereunder
with respect to Cash Collateral; or draw upon any letter of credit held by First
Lien Collateral Agent as security. Without limiting the foregoing, each of
Administrative Agent, First Lien Collateral Agent and Depositary Agent shall
have all rights and powers with respect to the Loan proceeds, draws upon any
Letter of Credit, the Depositary Accounts and the contents of the Depositary
Accounts as it has with respect to any other Collateral and may apply, or cause
the application of, such amounts to the payment of interest, principal, fees,
costs, charges or other amounts due or payable to Administrative Agent, First
Lien Collateral Agent, Depositary Agent or the First Lien Secured Parties with
respect to the Loans in such order as the Required Lenders may elect in their
sole discretion. Borrower shall not have any rights or powers with respect to
such amounts.

(ii)
Make demand upon the Borrower to, and forthwith upon such demand the Borrower
shall, pay to the Administrative Agent on behalf of the Lenders in same day
funds



64





--------------------------------------------------------------------------------





at the Administrative Agent’s account, to the extent not already funded, an
amount equal to 102.5% of the aggregate LC Exposure; provided, that upon the
occurrence of any Default or Event of Default under Section 6.1(i) (Bankruptcy)
of the First Lien Common Terms Agreement, the Borrower shall be obligated to pay
to the Administrative Agent on behalf of the Lenders in same day funds at the
Administrative Agent’s account, to the extent not already funded, an amount
equal to 102.5% of the aggregate LC Exposure, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.
(e)
Possession of Projects. Pursuant to the terms of the First Lien Common Terms
Agreement and the Collateral and Intercreditor Agreement, vote in favor of the
First Lien Collateral Agent taking action to enter into possession of the
Projects or operate and maintain the Projects, and all sums expended by
Administrative Agent, First Lien Collateral Agent or Depositary Agent in so
doing, together with interest on such total amount at the Default Rate, shall be
repaid by Borrower to Administrative Agent, First Lien Collateral Agent or
Depositary Agent, as the case may be, upon demand and shall be secured by the
Credit Documents, notwithstanding that such expenditures may, together with
amounts advanced under this Agreement, exceed the aggregate amount of the Total
Term Loan Commitment.

(f)
Remedies under Credit Documents. Take (or vote in favor of the taking) other
action at law or in equity as may appear necessary or desirable to collect the
amounts then due and thereafter to become due, or to enforce performance and
observance of any obligation, agreement or covenant of the Borrower under this
Agreement and the other Credit Documents.

8.    SCOPE OF LIABILITY
Except as set forth in this Article 8, notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, none of the Lender
Parties shall have any claims with respect to the transactions contemplated by
the Credit Documents against Sponsor or any of its Affiliates (other than
Borrower or any other Obligor), shareholders, officers, directors or employees
(collectively, the “Non‑Recourse Persons”) and the Lender Parties’ recourse
against Borrower and the Non‑Recourse Persons shall be limited to the Obligors,
the Collateral, the Projects, all Project Revenues, all Loan proceeds, Insurance
Proceeds, Eminent Domain Proceeds, and all income or revenues of the foregoing
as and to the extent provided herein and in the First Lien Collateral Documents;
provided, that the foregoing provision of this Article 8 shall not
(a) constitute a waiver, release or discharge of any of the Indebtedness, or of
any of the terms, covenants, conditions, or provisions of this Agreement or any
other Credit Document and the same shall continue (but without personal
liability to the Non-Recourse Persons) until fully paid, discharged, observed,
or performed, (b) limit or restrict the right of Administrative Agent, First
Lien Collateral Agent or any other Lender Party (or any assignee, beneficiary or
successor to any of them) to name the Obligors or any other Person as a
defendant in any action or suit for a judicial foreclosure or for the exercise
of any other remedy under or with respect to this Agreement or any other
Collateral Document or Credit Document, or for injunction or specific
performance, so long as no judgment in the nature of a deficiency judgment shall
be enforced against any Non-Recourse Person, except as set forth in this Article
8, (c) in any way limit or restrict any right or remedy of Administrative Agent,
First Lien Collateral Agent or any other Lender Party (or any assignee or
beneficiary thereof or successor thereto) with respect to, and each of the
Non-Recourse Persons shall remain fully liable to the extent that it would
otherwise be liable for its own actions with respect to, any fraud, willful
misrepresentation (which shall not include innocent or negligent
misrepresentation), or misappropriation of Project Revenues, Loan proceeds,
Insurance Proceeds, Eminent Domain


65





--------------------------------------------------------------------------------





Proceeds or any other earnings, revenues, rents, issues, profits or proceeds
from or of the Collateral, that should or would have been paid as provided
herein or paid or delivered to Administrative Agent, First Lien Collateral Agent
or any other Lender Party (or any assignee or beneficiary thereof or successor
thereto) towards any payment required under this Agreement or any other Credit
Document, (d) affect or diminish or constitute a waiver, release or discharge of
any specific written obligation, covenant, or agreement in respect of the
transactions contemplated by the Credit Documents made by any of the
Non-Recourse Persons or any security granted by the Non-Recourse Persons in
support of the obligations of such Persons under any First Lien Collateral
Document or Project Contract (or as security for the obligations of any
Obligor), or (e) limit the liability of (i) any Person who is a party to any
Project Contract or has issued any certificate or other statement in connection
therewith with respect to such liability as may arise by reason of the terms and
conditions of such Project Contract (but subject to any limitation of liability
in such Project Contract), certificate or statement or (ii) any Person rendering
a legal opinion pursuant to this Agreement (including Section 3.1(h)), in each
case under this clause (e) relating solely to such liability of such Person as
may arise under such referenced agreement, instrument or opinion. The
limitations on recourse set forth in this Article 8 shall survive the
termination of this Agreement, the termination of all Commitments and the
Interest Rate Agreements to which any Lender Party is a party and the
indefeasible payment in full in cash and performance in full of Borrower’s First
Lien Obligations hereunder and under the other Credit Documents.
9.    AGENTS; SUBSTITUTION
9.1
Appointment, Powers and Immunities

(a)
In order to expedite the transactions contemplated by this Agreement, (i)
CoBank, ACB, Coöperatieve Rabobank, U.A., New York Branch and ING Capital LLC
are hereby appointed to act as the Joint Lead Arrangers, (ii) Mizuho Bank Ltd.,
National Bank of Canada and Sumitomo Mitsui Banking Corporation are hereby
appointed to act as the Coordinating Lead Arrangers and Bookrunners, (iii)
Crédit Agricole Corporate and Investment Bank and Natixis, New York Branch are
hereby appointed to act as the Green Loan Coordinators, (iv) BNP Paribas is
hereby appointed to act as the Syndication Agent, Coordinating Lead Arranger,
and Bookrunner, (v) MUFG Bank, Ltd. is hereby appointed to act as the
Administrative Agent (vi) MUFG Union Bank, N.A. is hereby appointed to act as
the Coordinating Lead Arranger, Bookrunner and First Lien Collateral Agent. None
of Administrative Agent, First Lien Collateral Agent, Coordinating Lead
Arrangers, Joint Lead Arrangers nor any of their respective Related Parties
shall have any duties or responsibilities except those expressly set forth in
this Agreement or in any other Credit Document, or be a trustee or a fiduciary
for any Lender Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into the Credit Documents or
otherwise exist against any Agent, Coordinating Lead Arranger, or Joint Lead
Arranger (other than those implied as a matter of applicable law that are not
capable of being waived). Notwithstanding anything to the contrary contained
herein, none of Administrative Agent, First Lien Collateral Agent, Coordinating
Lead Arrangers, Joint Lead Arrangers or any of their respective Related Parties
shall be liable as such for any action taken or omitted by any of them except
for its or their own gross negligence or willful misconduct, or required to take
any action which is contrary to this Agreement or any other Credit Documents or
any Legal Requirement or exposes Administrative Agent, First Lien Collateral
Agent, Coordinating Lead Arrangers, Joint Lead Arrangers or any of their
respective Related Parties (as the case may be) to any liability. None of the
Coordinating Lead Arrangers, Joint Lead Arrangers, First Lien Collateral Agent,
Administrative Agent, the Lenders nor any of their respective Related Parties
shall be required to ascertain or to make any inquiry concerning



66





--------------------------------------------------------------------------------





the performance or observance by the Obligors of any of the terms, conditions,
covenants or agreements contained in any Credit Document, or be responsible for
(x) any recitals, statements, representations or warranties made by any other
Person contained in this Agreement or the contents of any document delivered in
connection herewith, the other Credit Documents or in any certificate or other
document referred to or provided for in, or received by the Coordinating Lead
Arrangers, Joint Lead Arrangers, Administrative Agent, First Lien Collateral
Agent or any other Lender Party under this Agreement or any other Credit
Document, (y) any failure by any Obligor or its Affiliates to perform their
respective obligations hereunder or thereunder, or (z) the failure, delay in
performance or breach by any Lender or Issuing Bank of any of its obligations
hereunder or as a result of any information provided by any Lender or Issuing
Bank, or to any Lender or Issuing Bank on account of the failure of or delay in
performance or breach by any other Lender or Issuing Bank or any Obligor of any
of its obligations hereunder or in connection herewith. Each of Administrative
Agent, First Lien Collateral Agent, Coordinating Lead Arranger, and Joint Lead
Arranger may execute any and all duties hereunder by or through agents,
employees or any sub-agent appointed by it, and neither shall be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it with reasonable care.
(b)
Without limiting the generality of the foregoing, (i) Administrative Agent may
treat the payee of any Note as the holder thereof until Administrative Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to Administrative Agent, (ii) each of
Administrative Agent and First Lien Collateral Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
them in accordance with the advice of such counsel, accountants or experts,
(iii) none of First Lien Collateral Agent, Administrative Agent, Syndication
Agent, Bookrunners, Green Loan Coordinators, Coordinating Lead Arrangers, and
Joint Lead Arrangers makes any warranty or representation to any other Lender
Party for any statements, warranties or representations made in or in connection
with any Credit Document, (iv) none of First Lien Collateral Agent,
Administrative Agent, Syndication Agent, Bookrunners, Green Loan Coordinators,
Coordinating Lead Arrangers, and Joint Lead Arrangers shall have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Credit Document on the part of any party thereto,
to inspect the property (including the books and records) of the Obligors or any
other Person or to ascertain or determine whether a Material Adverse Effect
exists or is continuing, and (v) none of First Lien Collateral Agent,
Administrative Agent the Syndication Agent, Bookrunners, Green Loan
Coordinators, Coordinating Lead Arrangers, or Joint Lead Arrangers shall be
responsible to any other Lender Party for the due execution, legality, validity,
enforceability, effectiveness, genuineness, sufficiency or value of any Credit
Document or any other instrument or document furnished pursuant hereto. Except
as otherwise provided under this Agreement and the other Credit Documents, each
of Administrative Agent and First Lien Collateral Agent shall take such action
with respect to the Credit Documents as shall be directed by the Required
Lenders or, if expressly so provided, all Lenders, and shall exercise such
powers, rights and remedies hereunder and under the other Credit Documents as
are specifically delegated or granted to such Agent by the terms hereof and
thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. The Lenders hereby acknowledge that no Agent shall be under
any duty to take any discretionary action permitted to be taken by it pursuant
to the provisions of this Agreement unless it shall be requested in writing to
do so by the Required Lenders. The Lenders further acknowledge and agree that so
long as an Agent shall make any determination to be made by it hereunder



67





--------------------------------------------------------------------------------





or under any other Credit Document in good faith, such Agent shall have no
liability in respect of such determination to any Person.
(c)
No Agent shall have, by reason hereof or of any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or in any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or of
any of the other Credit Documents except as expressly set forth herein or
therein. Each Lender agrees to be bound by the terms and limitations of (i) any
“use of work products” or similar agreement entered into by the Administrative
Agent in connection with the Independent Consultant reports and reliance letters
delivered in connection therewith or (ii) any reliance letter required to be
countersigned by the Administrative Agent on behalf of the Lenders. In
connection with any direction by the Lenders of the First Lien Collateral Agent
under the Credit Documents, including but not limited to the Intercreditor
Agreement, the First Lien Collateral Agent may request the Administrative Agent
determine whether the Required Lenders (or other applicable requisite percentage
of First Lien Secured Parties under the Intercreditor Agreement) have consented
to any such direction or action of the First Lien Collateral Agent.

(d)
Each Agent may exercise such powers, rights and remedies and perform such duties
by or through its agents or employees, and may consult with the applicable
Independent Consultants in the exercise of such powers, rights and remedies and
the performance of such duties. To the extent of any conflict or inconsistencies
between the functions, responsibilities, duties, obligations or liabilities of
the Depositary Agent set forth in this Article 9 and those set forth in the
Depositary Agreement, the terms of the Depositary Agreement shall govern.

(e)
Any Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Credit Document by or through any
one or more sub-agents appointed by such Agent. Any such Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.1(e) and of Section 9.5
shall apply to any of the Affiliates of each Agent and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.1(e) and of Section‎ 9.5 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by an Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Obligors and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, (iii) such sub-agent
shall only have obligations to the applicable Agent and not to any Obligor,
Lender or any other Person, and no Obligor, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent, and (iv) the applicable Agent shall not be
responsible for the negligence or misconduct of any of its sub-agents except to
the extent that a court of competent jurisdiction determines in a final,
non-appealable judgment that such selecting Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.



68





--------------------------------------------------------------------------------





9.2
Reliance

Each of Administrative Agent, First Lien Collateral Agent, Coordinating Lead
Arranger, and Joint Lead Arranger, shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, facsimile,
electronic mail or telex) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by it. First Lien Collateral Agent, Administrative Agent,
Coordinating Lead Arrangers, and Joint Lead Arrangers shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided
herein or under the other Credit Documents) or otherwise, and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. As to any other
matters not expressly provided for by this Agreement, neither First Lien
Collateral Agent nor Administrative Agent shall be required to take any action
or exercise any discretion, but shall be required to act or to refrain from
acting upon instructions of the Required Lenders or, where expressly provided,
all Lenders (except that neither First Lien Collateral Agent nor Administrative
Agent shall be required to take any action which exposes First Lien Collateral
Agent or Administrative Agent (as the case may be) to personal liability or
which is contrary to this Agreement, any other Credit Document or any Legal
Requirement). Each of First Lien Collateral Agent and Administrative Agent shall
in all cases (including when any action by First Lien Collateral Agent or
Administrative Agent (as the case may be) alone is authorized hereunder, if
First Lien Collateral Agent or Administrative Agent (as the case may be) elects
in its sole discretion to obtain instructions from the Required Lenders) be
fully protected in acting, or in refraining from acting, hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders (or, where so expressly stated, all Lenders), and such instructions of
the Required Lenders (or all Lenders, where applicable) and any action taken or
failure to act pursuant thereto shall be binding on all of the Lender Parties.
9.3
Non‑Reliance

Each Lender represents that it has, independently and without reliance on the
Coordinating Lead Arrangers, Joint Lead Arrangers, First Lien Collateral Agent,
Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of the
financial condition and affairs of the Obligors and its own decision to enter
into this Agreement and agrees that it shall, independently and without reliance
upon the Coordinating Lead Arrangers, Joint Lead Arrangers, First Lien
Collateral Agent, Administrative Agent, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisals and decisions in taking or not taking action under this
Agreement. Each of Administrative Agent, Coordinating Lead Arrangers, Joint Lead
Arrangers, First Lien Collateral Agent and any Lender shall not be required to
keep informed as to the performance or observance by any Obligor or its
Affiliates under this Agreement or any other document referred to or provided
for herein or to make inquiry of, or to inspect the properties or books of any
Obligor or its Affiliates.
9.4
Defaults; Material Adverse Effect

None of the Coordinating Lead Arrangers, Joint Lead Arrangers, First Lien
Collateral Agent and Administrative Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, Event of Default or Material Adverse
Effect, unless such Person has received a notice from a Lender or Borrower,
referring to this Agreement, describing such Default, Event of Default or
Material Adverse Effect and indicating that such notice is a notice of the
occurrence of such Default, Event


69





--------------------------------------------------------------------------------





of Default or Material Adverse Effect (as the case may be). If Administrative
Agent receives such a notice of the occurrence of a Default, Event of Default or
Material Adverse Effect, Administrative Agent shall give notice thereof to the
Lenders. Each of First Lien Collateral Agent and Administrative Agent shall take
such action with respect to such Default, Event of Default or Material Adverse
Effect as is provided in Article 3, Article 7 or the terms of the Credit
Documents, including but not limited to the Intercreditor Agreement, or if not
provided for in Article 3, Article 7 or such Credit Documents, as the
Administrative Agent or First Lien Collateral Agent shall be reasonably directed
by the Required First Lien Secured Parties; provided, that unless and until
Administrative Agent or First Lien Collateral Agent shall have received such
directions, each of Administrative Agent and First Lien Collateral Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default, Event of Default or Material Adverse
Effect as it shall deem advisable in the best interest of the First Lien Secured
Parties.
9.5
Indemnification

Without limiting the First Lien Obligations of Borrower hereunder, each Lender
severally agrees to indemnify the Coordinating Lead Arrangers, Joint Lead
Arrangers, each Agent and their respective officers, directors, shareholders,
controlling Persons, employees, agents and servants, ratably in accordance with
their Proportionate Shares for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against such Agent, the Coordinating Lead Arrangers, Joint Lead
Arrangers, or such Person in any way relating to or arising out of this
Agreement or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof or of any such other documents, or any action taken or
omitted by it or any of them under this Agreement or any other Credit Document,
to the extent the same shall not have been reimbursed by Borrower; provided,
that no Lender shall be liable to an Agent the Syndication Agent, Bookrunners,
Coordinating Lead Arrangers, or Joint Lead Arrangers for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of such Agent, such Coordinating Lead
Arrangers, Joint Lead Arrangers or any of their Related Parties. The obligations
of the Lenders under this Section 9.5 shall survive payment of all First Lien
Obligations and the resignation or replacement of any Agent. An Agent or any
such Person shall be fully justified in refusing to take or to continue to take
any action hereunder or under any other Credit Document unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limitation of the foregoing, each Lender agrees to
reimburse each Agent, the Coordinating Lead Arrangers, Joint Lead Arrangers, or
any such Person promptly upon demand for its Proportionate Share of any
out‑of‑pocket expenses (including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, but
limited in the case of legal expenses, to the actual and reasonable and
documented expenses of one counsel for the Agents, and, if necessary, one firm
of local counsel in each appropriate jurisdiction where any action to realize
upon any part of the Collateral is necessary, in each case for the Agents (and,
in the case of an actual or perceived conflict of interest where the Agents
affected by such conflict informs the Borrower of such conflict, of another firm
of counsel for such affected Agent) incurred by such Agent, Coordinating Lead
Arrangers, Joint Lead Arrangers, or any such Person in connection with the
preparation, execution, administration or enforcement of, or legal advice in
respect of rights or responsibilities under, the Credit Documents, to the extent
that such Agent, Coordinating Lead Arrangers, Joint Lead Arrangers, or any such
Person is not reimbursed for such expenses by Borrower).


70





--------------------------------------------------------------------------------





9.6
Successor Agent

Any Agent may resign at any time by notifying the Lenders and Borrower, in
accordance with this Section 9.6 or the provisions of the Intercreditor
Agreement, as applicable. Upon any such resignation of either Administrative
Agent or First Lien Collateral Agent, the Required Lenders shall have the right,
with the consent of Borrower (such consent not to be unreasonably withheld or
delayed) to appoint a successor Administrative Agent or First Lien Collateral
Agent (as the case may be). Subject to the provisions of the Intercreditor
Agreement, if no successor Administrative Agent or First Lien Collateral Agent
(as the case may be) shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within fifteen days after the retiring
Administrative Agent’s or First Lien Collateral Agent’s (as the case may be)
giving of notice of resignation or the Lenders’ removal of the retiring
Administrative Agent or First Lien Collateral Agent (as the case may be), the
retiring Administrative Agent and First Lien Collateral Agent (as the case may
be) may, on behalf of the Lender Parties, with the consent of Borrower (such
consent not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent or First Lien Collateral Agent (as the case may be)
hereunder, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be a commercial bank having a combined capital and surplus of at
least $500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Administrative Agent or First Lien Collateral Agent (as the case
may be) under the Credit Documents by a successor Administrative Agent or First
Lien Collateral Agent (as the case may be), such successor Administrative Agent
or First Lien Collateral Agent (as the case may be) shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or First Lien Collateral Agent (as the case may
be), and the retiring Administrative Agent or First Lien Collateral Agent (as
the case may be) shall be discharged from its duties and obligations as
Administrative Agent or First Lien Collateral Agent (as the case may be) only
under the Credit Documents. After any retiring Administrative Agent’s or First
Lien Collateral Agent’s resignation hereunder as Administrative Agent or First
Lien Collateral Agent (as the case may be), the provisions of this Article 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent or First Lien Collateral Agent (as the case
may be) under the Credit Documents. In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, an Issuing Bank
may, upon prior written notice to Borrower and Administrative Agent, resign as
an Issuing Bank effective at the close of business New York time on a date
specified in such notice (which date may not be less than twenty Banking Days
after the date of such notice); provided, that such resignation by the
applicable Issuing Bank shall have no effect on the validity or enforceability
of any Letter of Credit then outstanding or on the obligations of Borrower or
any Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to such Issuing Bank. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is a Defaulting Lender, the Required Lenders
(determined after giving effect to Section 9.9) may by notice to Borrower and
such Person remove such Person as Administrative Agent and appoint a replacement
Administrative Agent hereunder. Such removal shall, to the fullest extent
permitted by applicable law, be effective on the earlier of (a) the date a
replacement Administrative Agent is appointed, and (b) the date which is five
Banking Days after the giving of such notice by the Required Lenders (regardless
of whether a replacement Administrative Agent has been appointed).


71





--------------------------------------------------------------------------------





9.7
Authorization

Each of the Lenders and each assignee of any such Lender hereby irrevocably
authorizes each of Administrative Agent, First Lien Collateral Agent, the
Coordinating Lead Arrangers, Joint Lead Arrangers, and Issuing Banks to take
such actions on behalf of such Lender or assignee and to exercise such powers as
are specifically delegated to such Person in such capacity by the terms and
provisions hereof and of the other Credit Documents, together with such actions
and powers as are reasonably incidental thereto, and each Lender and each
assignee or any such Lender hereby agrees to be bound by any such actions.
Without limiting the generality of the foregoing, Administrative Agent is hereby
expressly authorized by the Lenders and Issuing Banks, without hereby limiting
any implied authority, (a) to receive on behalf of the Lenders and the Issuing
Banks all payments of principal of and interest on the Loans, all payments in
respect of Drawing Payments and all other amounts due to the Lenders and the
Issuing Banks hereunder, and promptly to distribute to each Lender or Issuing
Bank its proper share of each payment so received (and any such payments not so
distributed by Administrative Agent within one Banking Day of receipt thereof
shall bear interest (at Administrative Agent’s expense) at a rate equal to the
greater of (i) the Federal Funds Rate, and (ii) a rate reasonably determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation); (b) to give notice on behalf of each of the Lenders of any Event
of Default specified in this Agreement of which Administrative Agent has actual
knowledge acquired in connection with the performance of its duties as
Administrative Agent hereunder; (c) to distribute to each Lender copies of all
notices, financial statements and other materials delivered by Borrower pursuant
to this Agreement as received by Administrative Agent; and (d) to enter into
(and each of the Lenders, Issuing Banks, Coordinating Lead Arrangers, and Joint
Lead Arrangers hereby agree to be bound by the terms of and direct the
Administrative Agent to enter into) a use of work product agreement in the form
of Exhibit J on behalf of each Lender, Issuing Banks, Coordinating Lead
Arrangers, and Joint Lead Arrangers. Each of Administrative Agent and First Lien
Collateral Agent is further authorized by the Lender Parties to release Liens on
property that the Obligors are permitted to sell or transfer pursuant to the
terms of this Agreement or the other Credit Documents and to enter into
agreements supplemental hereto for the purpose of curing any formal defect,
inconsistency, omission or ambiguity in this Agreement or any Credit Document to
which it is a party.
9.8
Other Roles

With respect to its Commitment, the Loans made by it and any Note issued to it,
each of the Coordinating Lead Arrangers, Joint Lead Arrangers, First Lien
Collateral Agent, Administrative Agent and Issuing Banks in its individual
capacity shall have the same rights and powers under the Credit Documents as any
other Lender and may exercise the same as though it were not a Coordinating Lead
Arranger, Joint Lead Arranger, First Lien Collateral Agent, Administrative Agent
or Issuing Bank. The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include each of the Coordinating Lead Arrangers, Joint Lead
Arrangers, First Lien Collateral Agent, Administrative Agent and Issuing Banks
in its individual capacity. Each of the Coordinating Lead Arrangers, Joint Lead
Arrangers, First Lien Collateral Agent, Administrative Agent, Issuing Banks and
their respective Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with Borrower or any other Person,
without any duty to account therefor to the Lenders. For the avoidance of doubt,
MUFG Union Bank, N.A. may act as both First Lien Collateral Agent and as
Depositary Agent, notwithstanding any potential or actual conflict of interest
presented by the foregoing. Each of the Lenders hereby waives any claim against
each of the Coordinating Lead Arrangers, Joint Lead Arrangers, First Lien
Collateral Agent, Administrative Agent, Issuing Banks, Borrower and any of their
respective Affiliates based upon any conflict of interest that such Coordinating
Lead Arrangers, Joint Lead Arrangers, First Lien Collateral Agent,
Administrative


72





--------------------------------------------------------------------------------





Agent, Issuing Bank or any of their respective Affiliates may have with regard
to acting as an agent, arranger or Issuing Bank hereunder and acting in such
other roles.
9.9
Amendments; Waivers

(a)
Unanimous Consent. Subject to the provisions of this Section 9.9, unless
otherwise specified in this Agreement or another Credit Document, the Required
Lenders (or Administrative Agent or First Lien Collateral Agent upon written
direction or consent of the Required Lenders) and the Obligors may enter into
agreements, waivers or supplements hereto for the purpose of adding, modifying
or waiving any provisions to the Credit Documents or changing in any manner the
rights of the Lenders or the Obligors hereunder or thereunder or waiving any
Default or Event of Default; provided, that notwithstanding anything to the
contrary set forth herein, any amendment modification, termination or consent
to, of or under any First Lien Collateral Document permitted pursuant to this
Section 9.9 shall be subject to the applicable terms of the Intercreditor
Agreement and no such supplemental agreement shall, without the consent of all
of the Lenders affected thereby or, with respect to clauses (i) and (iii), all
of the Lenders affected thereby and all of the Hedge Banks affected thereby:

(i)
increase the amount of the Commitment of any Lender hereunder;

(ii)
amend any provision of this Section 9.9;

(iii)
release (A) all or substantially all of the Collateral (other than (1) pursuant
to Section 5.9 (Limitation on Asset Dispositions) of the First Lien Common Terms
Agreement, (2) in respect of any Casualty Event or Event of Eminent Domain, or
(3) as otherwise expressly permitted hereby or under any other Credit Document)
from the Lien of any of the First Lien Collateral Documents or (B) release all
or substantially all of the guaranties of the Guarantors pursuant to the Credit
Documents (except as expressly permitted hereby or under any other Credit
Document);

(iv)
extend the Maturity Dates or reduce the principal amount of any outstanding
Loans or Notes or reduce the rate or change the time of payment of interest due
on any Loan; provided, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” contained in Section 2.4(c)
or to waive any obligation of Borrower to pay interest at the Default Rate;

(v)
reduce the amount or extend the payment date for any amount due, whether
principal or interest (but not prepayment);

(vi)
add, modify or waive any provisions to the Credit Documents so as to subordinate
the Loans to any other Indebtedness;

(vii)
amend or modify the definition of “Required First Lien Secured Parties” (as
defined in the Intercreditor Agreement); provided, that, additional extensions
of credit pursuant hereto (including any Incremental Term Loans) shall be
included in the definition of “Required First Lien Secured Parties” on
substantially the same basis as the Loans and Commitments included on the
Closing Date; or



73





--------------------------------------------------------------------------------





(viii)
modify the order of application of any prepayment of Term Loans or LC Loans from
the application thereof set forth in the applicable provisions of Section 2.1(h)
of this Agreement or Section 4.1 (Applications of Proceeds) of the Intercreditor
Agreement; provided, that the Required Lenders may waive, in whole or in part,
any prepayment so long as the application as between Loans, of any portion of
such prepayment which is still required to be made is not altered.

(b)
Affected Party Consent. Notwithstanding anything to the contrary herein, no
agreement, waiver or supplement hereto shall add, modify or waive any provisions
to the Credit Documents, or change in any manner the rights of the Lenders,
Hedge Banks or the Obligors hereunder or thereunder, so as to:

(i)
amend or modify any provision set forth in Sections 2.1(h)(i), 2.1(h)(ii),
2.1(h)(iii), 2.4(d)(i), 2.4(e), 2.5(a) or 2.5(b) in a manner that would alter
the pro rata sharing of payments with respect to the applicable Loan facility
without the prior written consent of each Lender adversely affected thereby;

(ii)
change the order of priority of payments set forth in Section 4.1 (Applications
of Proceeds) of the Intercreditor Agreement or Section 3.1(b) (Revenue Account
Waterfall) of the Depositary Agreement, without the prior written consent of
each Lender adversely affected thereby;

(iii)
amend, modify or otherwise affect the rights or duties of Administrative Agent,
First Lien Collateral Agent, Depositary Agent or an Issuing Bank without the
prior written consent of Administrative Agent, Depositary Agent, First Lien
Collateral Agent or such Issuing Bank, as applicable, acting as such at the
effective date of such agreement;

(iv)
amend the definition of “Lenders” or reduce the percentage specified in the
definition “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
prior written consent of each Lender adversely affected thereby;

(v)
change the relative priority or the extent of the security interest granted in
favor of any Lender or Hedge Bank as compared to the priority or the extent of
the security interest granted in favor of any other Lender or Hedge Bank,
without the prior written consent of each Lender or Hedge Bank adversely
affected thereby; or

(vi)
otherwise subordinate the First Lien Obligations of Borrower in respect of the
Interest Rate Agreements to any other First Lien Obligations of Borrower
hereunder, without the prior written consent of each Hedge Bank adversely
affected thereby.

Notwithstanding the foregoing, without the consent of any Lender or Issuing
Bank, the Administrative Agent may enter into amendments in connection with
Incremental Term Loan Facilities as set forth in Section 2.1(b).
(c)
Defaulting Lenders. Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender shall not be entitled to vote in respect of
amendments and waivers hereunder and



74





--------------------------------------------------------------------------------





the Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder shall not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” shall
automatically be deemed modified accordingly for the duration of such period),
except that (i)  without the consent of such Defaulting Lender (A) the
Commitment of any Defaulting Lender may not be increased or extended, (B) any
amount due to any Defaulting Lender, whether principal or interest, may not be
reduced, and (C) the payment date for any amount due to such Defaulting Lender,
whether principal or interest, may not be extended, and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
(d)
Minor Defects. Notwithstanding the other provisions of this Section 9.9,
Borrower, Administrative Agent and First Lien Collateral Agent may (but shall
have no obligation to) amend or supplement the Credit Documents without the
consent of any other Lender Party for the purpose of (i) curing any ambiguity,
defect or inconsistency, (ii) making any change that would provide any
additional rights or benefits to the Lender Parties or that does not adversely
affect the legal rights hereunder of any Lender Party, and (iii) making,
completing or confirming any grant of Collateral permitted or required by this
Agreement, any of the Credit Documents or the Intercreditor Agreement or any
release of any Collateral that is otherwise permitted under the terms of this
Agreement and the Credit Documents.

9.10
Withholding Tax

Each Lender Party shall severally indemnify the Administrative Agent, within ten
days after demand therefor, for (a) any taxes (including any interest, additions
to tax or penalties applicable thereto) attributable to such Lender Party for
whatever reason (but, if such taxes are Indemnified Taxes and Other Taxes, only
to the extent that Borrower has not already indemnified the Administrative Agent
for such taxes and without limiting the obligation of Borrower to do so), and
(b) any taxes (including any interest, additions to tax or penalties applicable
thereto) attributable to such Lender Party’s failure to comply with the
provisions of Section 9.13 relating to the maintenance of a Participant Register
(as defined in Section 9.13 below), in each case, that are payable or paid by
the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Credit Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Administrative Agent under this Section 9.10. The obligations
of the Lender Parties under this Section 9.10 shall survive the payment of all
First Lien Obligations and the resignation or replacement of Administrative
Agent.
If any Lender or Issuing Bank sells, assigns, grants participation in, or
otherwise transfers its rights under this Agreement, the purchaser, assignee,
Participant or transferee, as applicable, shall comply and be bound by the terms
of Section 2.4(f) and this Section 9.10 as though it were such Lender or Issuing
Bank.
9.11
General Provisions as to Payments



75





--------------------------------------------------------------------------------





Administrative Agent shall promptly distribute to each Lender, subject to the
terms of any separate agreement between Administrative Agent and such Lender,
its pro rata share of each payment of principal and interest payable to the
Lenders on the Loans and of fees hereunder received by Administrative Agent for
the account of the Lenders and of any other amounts owing under the Loans. The
payments made for the account of each Lender shall be made, and distributed to
it, for the account of (a) its domestic Lending Office in the case of payments
of principal of, and interest on, its Base Rate Loans, (b) its domestic or
foreign Lending Office, as each Lender may designate in writing to
Administrative Agent, in the case of LIBOR Loans, and (c) its domestic Lending
Office, or such other Lending Office as it may designate for the purpose from
time to time, in the case of payments of fees and other amounts payable
hereunder.
9.12
Substitution of Lender

Should any Lender fail to make a Loan in violation of its obligations under this
Agreement (a “Non‑Advancing Bank”), Administrative Agent shall (a) in its sole
discretion fund the Loan on behalf of the Non‑Advancing Bank, or (b) cooperate
and consult with Borrower or any other Lender to find another Person that shall
be acceptable to Administrative Agent and that shall be willing to assume the
Non‑Advancing Bank’s obligations under this Agreement (including the obligation
to make the Loan which the Non‑Advancing Bank failed to make but without
assuming any liability for damages for failing to have made such Loan or any
previously required Loan). Subject to the provisions of the next following
sentence, such Person shall be substituted for the Non‑Advancing Bank hereunder
upon execution and delivery to Administrative Agent of an agreement acceptable
to Administrative Agent by such Person assuming the Non‑Advancing Bank’s
obligations (including its Commitments) under this Agreement, and all interest
and fees which would otherwise have been payable to the Non‑Advancing Bank shall
thereafter be payable to such Person. Nothing in (and no action taken pursuant
to) this Section 9.12 shall relieve the Non‑Advancing Bank from any liability it
might have to Borrower or to the other Lenders as a result of its failure to
make any Loan.
9.13
Participation.

Any Lender may, without the consent of Borrower, Administrative Agent or any
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans and
Drawing Payments owing to it); provided, that (a) no such sale of a
participation shall alter such Lender’s or Borrower’s obligations hereunder,
(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (c) Borrower and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (d) any agreement or instrument
(oral or written) pursuant to which any Lender may grant a participation in its
rights with respect to its Commitment (or Loans made hereunder) shall provide
that, with respect to such Commitment (or Loans made hereunder), subject to the
following proviso, such Lender shall retain the sole right and responsibility to
exercise the rights of such Lender, and enforce the obligations of Borrower
relating to such Commitment (or Loans made hereunder), including the right to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document and the right to take action to have the First Lien
Obligations hereunder (or any portion thereof) declared due and payable pursuant
to Article 7; provided, that (e) such agreement may provide that the participant
may have rights to approve or disapprove decreases in Loans, interest rates or
fees, lengthening of maturity of any Loans, extending the payment date for any
amount due under Article 2 or releasing all or a material portion of the
Collateral (other than (i) pursuant to Section 5.9 (Limitation on Asset
Dispositions) of the First Lien Common Terms Agreement, (ii) in respect of any
Casualty Event or Event of Eminent Domain, or (iii) as otherwise expressly
permitted hereby


76





--------------------------------------------------------------------------------





or under any other Credit Document), and (w) no other agreement (oral or
written) with respect to such Participant may exist between such Lender and such
Participant. Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.6, 2.7, and 2.4(d) (subject to the requirements and
limitations therein, including the requirements under Section 2.4(f) (it being
understood that the documentation required under Section 2.4(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.14;
provided, that such Participant (x) agrees to be subject to the provisions of
Section 2.8 as if it were an assignee under this Section 9.13; and (y) shall not
be entitled to receive any greater payment under Sections 2.6, 2.7 and 2.4(d),
with respect to any participation, than its participating Lender would have been
entitled to receive. No recipient of a participation in any Commitment or Loans
of any Lender shall have any rights under this Agreement or shall be entitled to
any reimbursement for Indemnified Taxes, Other Taxes, increased costs or reserve
requirements under Sections 2.6 or 2.7 or any other indemnity or payment rights
against Borrower (but shall be permitted to receive from the Lender granting
such participation a proportionate amount which would have been payable to the
Lender from whom such Person acquired its participation as provided in this
Section 9.13). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the United States Proposed Treasury Regulations (or any
amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
9.14
Transfer of Commitment

(a)
Notwithstanding anything else herein to the contrary, any Lender, after
receiving Administrative Agent’s prior written consent (such consent not to be
unreasonably withheld) and (so long as no Event of Default has occurred and is
continuing) after receiving Borrower’s prior written consent (such consent not
to be unreasonably withheld solely with respect to a sale, assignment, transfer,
negotiation or disposal to a commercial bank, financial institution or an
insurance company but such consent may be withheld in Borrower’s sole discretion
with respect to a sale, assignment, transfer, negotiation or disposal to any
other Eligible Assignee), may from time to time, at its option, sell, assign,
transfer, negotiate or otherwise dispose of a portion of one or more of its
Commitments (including, for purposes of this Section 9.14, Loans made hereunder)
(including the Lender’s interest in this Agreement and the other Credit
Documents) to one or more banks, financial institutions, or Eligible Assignees;
provided, that (i) no Lender (including any assignee of any Lender) may assign
any portion of its Commitment (including Loans) (A) in an amount less than
$5,000,000 (unless to another Lender), or (B) in an amount which leaves the
assigning Lender with a Commitment (including Loans) of less than $5,000,000 (in
each case based on the original principal amount of the Commitment assigned)
after giving effect to such assignment and all previous assignments (except that
a Lender may be left with no



77





--------------------------------------------------------------------------------





Commitment or Loans if it assigns its entire Commitment); (ii) without the
consent of the Borrower or any other Party, any Lender may assign all or any
portion of its Commitments to another Lender, an Affiliate of a Lender; (iii) no
consent of the Borrower shall be required in the case of primary syndication of
the Loans and Commitments within sixty days after the Closing Date, to
institutions that have been identified by the Syndication Agent and accepted by
the Borrower (in its reasonable discretion) prior to the Closing Date and
(iv) Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
Banking Days after having received notice thereof. An assignee shall not be
entitled to receive any greater payment under any of Sections 2.4(d), 2.6 and
2.7.
(b)
No such assignment shall be made to (i) Borrower or any of Borrower’s Affiliates
or Subsidiaries, or (ii) any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof. In the event of any such assignment, (A) the
assigning Lender’s Proportionate Share shall be reduced and its obligations
hereunder released by the amount of the Proportionate Share assigned to the new
Lender, (B) the parties to such assignment shall execute and deliver an
appropriate agreement evidencing such sale, assignment, transfer or other
disposition, in form and substance reasonably satisfactory to Administrative
Agent and Borrower, (C) the parties to the sale, assignment, transfer or other
disposition, excluding Borrower, shall collectively pay to Administrative Agent
an administrative fee of $3,500; provided, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment, (D) at the assigning Lender’s option, Borrower shall
execute and deliver, to such new Lender, Notes in the forms attached hereto as
Exhibit B‑1, as requested, in a principal amount equal to such new Lender’s
Commitment, but only if it shall also be executing and exchanging with the
assigning Lender a replacement note for any Note in an amount equal to the
Commitment retained by the assigning Lender, if any; provided, that Borrower
shall have received for cancellation the existing Note held by such assigning
Lender, and (E) Administrative Agent shall amend Schedule 2.2(a) to reflect the
Proportionate Shares of the Lenders following such assignment. Thereafter, such
new Lender shall be deemed to be a Lender and shall have all of the rights and
duties of a Lender (except as otherwise provided in this Article 9), in
accordance with its Proportionate Share, under each of the Credit Documents. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in Section 2.1(i).

(c)
Disqualified Institution. Any assignments and participations to Disqualified
Institutions are void ab initio unless such assignment or participation, as the
case may be, has been approved by the Borrower, in which case such assignee or
participant shall not be considered a Disqualified Institutions solely for such
particular assignment or participation, as the case may be. In case of such
assignments not approved by the Borrower, the assignee who is a Disqualified
Institutions shall be deleted from the Register upon written notification from
the Borrower. Except for notifying the Lenders with a list of Disqualified
Institutions, Administrative Agent shall have no responsibility or liability to
monitor or enforce such list of Disqualified Institutions.

9.15
Laws

Notwithstanding the foregoing provisions of this Article 9, no sale, assignment,
transfer, negotiation or other disposition of the interests of any Lender
hereunder or under the other Credit Documents shall be allowed if it would
require registration under the federal Securities Act of 1933, as then


78





--------------------------------------------------------------------------------





amended, any other federal securities laws or regulations or the securities laws
or regulations of any applicable jurisdiction. Borrower shall, from time to time
at the request and expense of Administrative Agent, execute and deliver to
Administrative Agent, or to such party or parties as Administrative Agent may
designate, any and all further instruments as may in the opinion of
Administrative Agent be reasonably necessary or advisable to give full force and
effect to such sale, assignment, transfer, negotiation or disposition which
would not require any such registration.
9.16
Assignability as Collateral

Notwithstanding any other provision contained in this Agreement or any other
Credit Document to the contrary, any Lender may assign all or any portion of the
Loans or Notes held by it to the Federal Reserve Bank, any other central banking
authorities in accordance with applicable law and the United States Treasury as
collateral security; provided, that any payment in respect of such assigned
Loans or Notes made by Borrower to or for the account of the assigning or
pledging Lender in accordance with the terms of this Agreement shall satisfy
Borrower’s obligations hereunder in respect of such assigned Loans or Notes to
the extent of such payment. No such assignment shall release the assigning
Lender from its obligations hereunder and in no event shall the Federal Reserve
Bank, any other central banking authorities in accordance with applicable law or
the United States Treasury be considered a “Lender” hereunder.
9.17
Notices to Lenders

Administrative Agent promptly shall deliver all material documents, instruments
and notices that it receives hereunder and under the other Credit Documents to
each Lender. Except as expressly provided in this Agreement or the other Credit
Documents, Borrower shall not be required to deliver any documents, instruments
or notices directly to the Lenders.
9.18
First Lien Collateral Agent

First Lien Collateral Agent shall: (a) forward promptly to Administrative Agent
any notice delivered to First Lien Collateral Agent pursuant to any Consent; (b)
have the right, but not the obligation, to (i) refuse any item for credit to any
Depositary Account except as required by the terms of the Credit Documents,
(ii) refuse to honor any request for transfer in relation to any Depositary
Account that is not consistent with the Credit Documents, (iii) charge to any
Depositary Account all applicable charges related to maintaining such Depositary
Accounts, and (iv) pay fees, interest and other charges owing by the Obligors as
provided herein and in the other Credit Documents; (c) except as otherwise
provided herein and in the Depositary Agreement (including by the provision of
standing instructions therein), take all actions and make all determinations
with respect to the Collateral, the First Lien Collateral Documents (including
as to the advisability of taking additional steps to perfect, or cause the
perfection of, any security interest) and the other Credit Documents to which it
is a party as directed in writing by Administrative Agent (acting in accordance
with Section 9.7); and (d) have the right at any time to seek clarification and
instructions concerning the administration of the Credit Documents from
Administrative Agent, legal counsel selected by it in good faith with reasonable
care or any court of competent jurisdiction and shall be fully protected in
relying upon such instructions.
9.19
Right to Realize on Collateral

Notwithstanding anything contained in any of the Credit Documents to the
contrary notwithstanding, the Obligors, the Administrative Agent, the First Lien
Collateral Agent and each Lender hereby agree that: (a) no Lender or Agent shall
have any right individually to realize upon any of the Collateral,


79





--------------------------------------------------------------------------------





it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Administrative Agent, on behalf of Lenders, in
accordance with the terms hereof, and all powers, rights and remedies under the
First Lien Collateral Documents may be exercised solely by the First Lien
Collateral Agent, on behalf of the First Lien Secured Parties and (b) in the
event of a foreclosure by the First Lien Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the First
Lien Collateral Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the First Lien
Collateral Agent, as agent for and representative of the First Lien Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the First Lien Obligations as a credit on account
of the purchase price for any Collateral payable by the First Lien Collateral
Agent at such sale or other disposition.
9.20
Depositary AgentThe Depositary Agent is an intended third party beneficiary of,
and entitled to enforce on its respective behalf and for its own benefit and, if
applicable, the benefit of the other First Lien Secured Parties, the provisions
of this Agreement that purport to grant the Depositary Agent rights, privileges
and benefits, entitlements, immunities, indemnities and/or benefits. Each Lender
hereby (a) acknowledges that it has received and reviewed a copy of the
Depositary Agreement and agrees to be bound by the terms thereof, and (b)
authorizes and directs (i) the appointment of MUFG Union Bank, N.A. to act as
the initial depositary agent under the Credit Documents, and (ii) the Depositary
Agent to execute the Depositary Agreement and to take such actions as are
contemplated by the terms of the Depositary Agreement. The Depositary Agent has,
and shall have, no obligations under this Agreement.

10.    INDEPENDENT CONSULTANTS
10.1
Removal and Fees

Administrative Agent, in its reasonable discretion, may remove from time to
time, any one or more of the Independent Consultants (other than the Independent
Engineer) and Administrative Agent may appoint replacements, which, so long as
no Default or Event of Default shall have occurred and be continuing, shall be
reasonably acceptable to Borrower. Notice of any replacement such Independent
Consultant shall be given by Administrative Agent to Borrower, the Lenders and
to the Independent Consultant being replaced. All reasonable fees and expenses
of the Independent Consultants (whether the original ones or replacements) shall
be paid by Borrower pursuant to agreements reasonably acceptable to Borrower;
provided, that no such acceptance shall be required at any time an Event of
Default shall have occurred and be continuing.
10.2
Certification of Dates

Administrative Agent will request that the Independent Consultants act
diligently in the issuance of all letters required to be delivered by the
Independent Consultants hereunder, if their issuance is appropriate. Borrower
shall provide the Independent Consultants with reasonable notice of the expected
occurrence of any dates or events requiring the issuance of such letters.








80





--------------------------------------------------------------------------------







11.    MISCELLANEOUS
11.1
Addresses

Any communications between the parties hereto or notices provided herein to be
given may be given to the following addresses:
If to Administrative Agent:    


MUFG Bank, Ltd., as Administrative Agent
1221 Avenue of the Americas, 6th Floor
New York, NY 10020
Attention: Lawrence Blat / Peter Chi
Telephone: (212) 405-6621 / (213) 236-4128
E-mail: lawrence.blat@mufgsecurities.com; agencydesk@us.sc.mufg.jp
With a copy to: PChi@us.mufg.jp


If to First Lien Collateral Agent:




MUFG Union Bank, N.A.,
350 California Street, 17th Floor
San Francisco, CA 94104
Attention: Corporate Trust
Email: SFCT@unionbank.com,
Cc: sonia.flores@unionbank.com
If to Borrower:    


Geysers Power Company, LLC
717 Texas Avenue, Suite 11.043C
Houston, Texas 77002
Telephone: (832) 325-1581
Facsimile: (832) 325-1582
Attn: Chief Legal Officer
If to Holdings:    


Geysers Intermediate Holdings LLC
717 Texas Avenue, Suite 11.059C
Houston, Texas 77002
Telephone: (832) 325-5039
Facsimile: (832) 325-5040
Attn: Chief Legal Officer
If to Geysers Company:    


Geysers Company, LLC
717 Texas Avenue, Suite 11.059A
Houston, Texas 77002


81





--------------------------------------------------------------------------------





Telephone: (832) 325-5045
Facsimile: (832) 325-5046
Attn: Chief Legal Officer
If to Calistoga:    


Calistoga Holdings, LLC
717 Texas Avenue, Suite 11.059B
Houston, Texas 77002
Telephone: (832) 325-5031
Facsimile: (832) 325-5032
Attn: Chief Legal Officer
If to Wild Horse:    


Wild Horse Geothermal, LLC
717 Texas Avenue, Suite 11.050B
Houston, Texas 77002
Telephone: (832) 325-5063
Facsimile: (832) 325-5064
Attn: Chief Legal Officer
All such notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered as properly given (a) if
delivered in person, (b) if sent by overnight delivery service (including
Federal Express, UPS, DHL and other similar overnight delivery services), (c) if
mailed by first class United States mail, postage prepaid, registered or
certified with return receipt requested, (d) if sent by facsimile with receipt
confirmed by telephone, or (e) by Electronic Transmission (as defined below).
Notice so given shall be effective upon receipt by the addressee, except that
communication or notice so transmitted by facsimile or other direct written
electronic means shall be deemed to have been validly and effectively given on
the day (if a Banking Day and, if not, on the next following Banking Day) on
which it is transmitted if transmitted before 4:00 p.m., recipient’s time, and
if transmitted after that time, on the next following Banking Day; provided,
that if any notice is tendered to an addressee and the delivery thereof is
refused by such addressee, such notice shall be effective upon such tender. Any
party shall have the right to change its address for notice hereunder to any
other location within the continental United States by giving of thirty days’
notice to the other parties in the manner set forth above.
Borrower may deliver to Administrative Agent, First Lien Collateral Agent or
Depositary Agent, as the case may be, any Borrowing certificate, collateral
report or other material that Borrower is required to deliver to Administrative
Agent, First Lien Collateral Agent or Depositary Agent (as the case may be)
hereunder or under the other Credit Documents, by e‑mail or other electronic
transmission.
11.2
Right to Set‑Off

If an Event of Default shall have occurred and be continuing, subject to the
Intercreditor Agreement (which may limit the rights specified in this
Section 11.2), each Lender Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Lender Party to or
for the credit or the account of Borrower, against any and all obligations of
Borrower, now or hereafter existing under this Agreement or any


82





--------------------------------------------------------------------------------





other Credit Document held by such Lender Party, irrespective of whether or not
such Lender Party shall have made any demand under this Agreement or such other
Credit Document and although the obligations may be unmatured; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.4(g) and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Banks, and the Lenders, and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the First Lien Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender Party
under this Section 11.2 are in addition to other rights and remedies (including
other rights of set-off) that such Lender Party may have.
11.3
Delay and Waiver

No delay or omission to exercise any right, power or remedy accruing to the
Lender Parties upon the occurrence of any Default, Event of Default or Material
Adverse Effect or any breach or Default of Borrower or any other Obligor or
unsatisfied condition precedent under this Agreement or any other Credit
Document shall impair any such right, power or remedy of the Lender Parties, nor
shall it be construed to be a waiver of any such breach or Default or
unsatisfied condition precedent, or an acquiescence therein, or of or in any
similar breach or Default or unsatisfied condition precedent thereafter
occurring, nor shall any waiver of any single Default, Event of Default,
Material Adverse Effect or other breach or Default or unsatisfied condition
precedent be deemed a waiver of any other Default, Event of Default, Material
Adverse Effect or other breach or Default or unsatisfied condition precedent
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of Administrative Agent, First Lien Collateral
Agent or any other Lender Party of any Default, Event of Default, Material
Adverse Effect or other breach or default or unsatisfied condition precedent
under this Agreement or any other Credit Document, or any waiver on the part of
Administrative Agent, First Lien Collateral Agent or any other Lender Party of
any provision or condition of this Agreement or any other Credit Document, must
be in writing and shall be effective only to the extent in such writing
specifically set forth. All remedies, either under this Agreement or any other
Credit Document or by law or otherwise afforded to Administrative Agent, First
Lien Collateral Agent, Issuing Banks or any other Lender Party, shall be
cumulative and not alternative.
11.4
Costs, Expenses and Attorneys’ Fees; Syndication.

Borrower shall pay to each of the Agents, Coordinating Lead Arrangers, and Joint
Lead Arrangers all of their respective actual, reasonable and documented
out-of-pocket costs and expenses (net of any costs and expenses paid prior to
the Closing Date), in connection with the preparation, negotiation, closing and
administering of this Agreement and the documents contemplated hereby but
limited, in the case of legal expenses, to the actual, reasonable and documented
expenses of Latham & Watkins LLP (or in the case of an actual or perceived
conflict of interest, such other counsel reasonably acceptable to the Required
Lenders and, prior to the delivery of a notice of a Trigger Event that has not
been withdrawn, reasonably acceptable to the Borrower) for all Agents,
Coordinating Lead Arrangers, and Joint Lead Arrangers taken as a whole and, if
necessary, one firm in the State of California for all Agents, Coordinating Lead
Arrangers, and Joint Lead Arrangers taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Agent, Coordinating Lead
Arranger, or Joint Lead Arranger affected by such conflict informs the Borrower
of such conflict, of another firm of counsel for such affected Agent,
Coordinating Lead Arranger, or Joint Lead Arranger); provided, that Borrower
shall not be required to pay the fees of the other


83





--------------------------------------------------------------------------------





attorneys of the Agents, Coordinating Lead Arrangers, and Joint Lead Arrangers).
Borrower shall reimburse the Agents for all costs and expenses, including
actual, reasonable and documented attorneys’ fees and actual, reasonable and
documented expert, consultant and advisor fees and expenses, expended or
incurred by the Agents for their actual, reasonable and documented out-of-pocket
expenses, but limited, in the case of legal expenses, to the actual, reasonable
and documented expenses of Latham & Watkins LLP (or in the case of an actual or
perceived conflict of interest, such other counsel reasonably acceptable to the
Required Lenders and, prior to the delivery of a notice of a Trigger Event that
has not been withdrawn, reasonably acceptable to the Borrower) for all Agents
taken as a whole and, if necessary, one firm of local counsel in the State of
California, in each case for all Agents taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Agent affected by such
conflict informs the Borrower of such conflict, of another firm of counsel for
such affected Agent), in enforcing this Agreement or the other Credit Documents
in connection with a Default or Event of Default, in actions for declaratory
relief in any way related to this Agreement, protecting its rights and interests
under any First Lien Collateral Document, in collecting any sum which becomes
due on the Notes or under the Credit Documents, in any restructuring of the
Loans or otherwise relating to the occurrence of any Default or Event of
Default.
11.5
Entire Agreement

This Agreement and any agreement, document or instrument attached hereto or
referred to herein integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral negotiations and prior writings in
respect to the subject matter hereof. Except as otherwise expressly provided, in
the event of any conflict between the terms, conditions and provisions of this
Agreement and any such agreement, document or instrument, the terms, conditions
and provisions of this Agreement shall prevail.
11.6
Governing Law

THIS AGREEMENT AND ANY OTHER CREDIT DOCUMENT (UNLESS OTHERWISE EXPRESSLY
PROVIDED FOR THEREIN), SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN
SECTIONS 5‑1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
11.7
Severability

In case any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
11.8
Headings

Article, Section and Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such headings
are not a part of this Agreement and shall not be used in the interpretation of
any provision of this Agreement.
11.9
Accounting Terms

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP and practices consistent with those applied in the
preparation of the financial statements submitted


84





--------------------------------------------------------------------------------





by Borrower to Administrative Agent, and all financial data submitted pursuant
to this Agreement shall be prepared in accordance with such principles and
practices.
11.10
No Partnership, Etc.

Neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to any Obligor arising out of or in connection with this Agreement
or any of the other Credit Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and Borrower, on the other hand,
in connection herewith or therewith shall be solely that of creditor and debtor.
Nothing contained in this Agreement, the Notes or in any of the other Credit
Documents shall be deemed or construed to create a partnership,
tenancy‑in‑common, joint tenancy, joint venture or co‑ownership by or between
the Lenders and Borrower or any other Person. None of the Coordinating Lead
Arrangers, Joint Lead Arrangers, Administrative Agent, First Lien Collateral
Agent or the Lenders shall be in any way responsible or liable for the debts,
losses, obligations or duties of Borrower or any other Person with respect to
the Projects or otherwise. All obligations to pay real property or other taxes,
assessments, insurance premiums, and all other fees and charges arising from the
ownership, operation or occupancy of the Projects (if any) and to perform all
obligations and other agreements and contracts relating to the Projects shall be
the sole responsibility of the Obligors.
11.11
Mortgage/Collateral Documents

Certain guaranties of the Loans shall be secured in part by the Mortgages
encumbering certain properties in the State of California solely to the extent
provided therein. Reference is hereby made to the Mortgages and the other First
Lien Collateral Documents for the provisions, among others, relating to the
nature and extent of the security provided thereunder, the rights, duties and
obligations of the Obligors and the rights of Administrative Agent, First Lien
Collateral Agent and the other Lender Parties with respect to such security.
11.12
Limitation on Liability

No claim shall be made by any Obligor against the Coordinating Lead Arrangers,
Joint Lead Arrangers, Green Loan Coordinators, Administrative Agent, First Lien
Collateral Agent, Depositary Agent, the Lenders, Issuing Banks or any of their
respective Affiliates, directors, employees, attorneys or agents for any loss of
profits, business or anticipated savings, special or punitive damages or any
indirect or consequential loss whatsoever in respect of any breach or wrongful
conduct (whether or not the claim therefor is based on contract, tort or duty
imposed by law), in connection with, arising out of or in any way related to the
transactions contemplated by this Agreement or the other Credit Documents or any
act or omission or event occurring in connection therewith, and each Obligor
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor, in each case, except to the extent such claim is based on gross
negligence or willful misconduct of such Person. No claim shall be made by any
Syndication Agent, Bookrunners, Green Loan Coordinator, Coordinating Lead
Arranger, Joint Lead Arranger, Administrative Agent, First Lien Collateral
Agent, Depositary Agent, Lender or Issuing Bank against any Obligor or any of
their respective Affiliates, directors, employees, attorneys or agents for any
loss of profits, business or anticipated savings, special or punitive damages or
any indirect or consequential loss whatsoever in respect of any breach or
wrongful conduct (whether or not the claim therefor is based on contract, tort
or duty imposed by law), in connection with, arising out of or in any way
related to the transactions contemplated by this Agreement or the other Credit
Documents or any act or omission or event occurring in connection therewith, and
each of the Syndication Agent, Bookrunner, Green Loan Coordinator, Coordinating


85





--------------------------------------------------------------------------------





Lead Arranger, Joint Lead Arranger, Administrative Agent, First Lien Collateral
Agent, Depositary Agent, the Lenders and Issuing Banks hereby waives, releases
and agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor, in each
case, except to the extent such claim is based on gross negligence or willful
misconduct of such Person.
11.13
Indemnity

Borrower agrees to indemnify the Coordinating Lead Arrangers, Joint Lead
Arrangers, and the Agents, the Lenders, Issuing Banks and each of their
respective directors, trustees, officers, employees, Affiliates, and agents
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (other than Taxes), including reasonable and documented counsel
fees, charges and disbursements, but limited, in the case of legal expenses, to
the actual, reasonable and documented expenses of one counsel for the
Indemnitees taken as a whole, and, if necessary, one firm of local counsel in
each material jurisdiction, in each case for the Indemnitees taken as a whole
(and in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict, of
another firm of counsel for such affected Indemnitee), incurred by or asserted
against any Indemnitee (collectively, “Subject Claims”) arising out of, in any
way connected with, or as a result of (a) the execution or delivery of this
Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations hereunder or thereunder or the
consummation of the other transactions contemplated hereby, (b) the use of the
proceeds of the Loans or the use of any Letter of Credit, or (c) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (other than claims solely as
between the Indemnitees); provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that (i) the applicable Subject Claim
results from the gross negligence or willful misconduct of such Indemnitee, as
determined by the final judgment of a court of competent jurisdiction, or (ii)
such Subject Claims arise out of any dispute solely among Indemnitees (other
than claims against any Indemnitee in its capacity or in fulfilling its role as
Agent under this Agreement and the other Credit Documents, and other than any
claims involving any act or omission on the part of the Borrower or any
Guarantor). Subject to and without limiting the generality of the foregoing
sentence, Borrower agrees to indemnify each Indemnitee against, and hold each
Indemnitee harmless from, any and all Subject Claims arising out of, in any way
connected with, or as a result of (x) any claim or enforcement action under
Environmental Laws alleging a violation of Environmental Laws issued to or
against Obligors or the Projects, or (y) any Release or threatened Release of
Hazardous Substances at, under, on or from the Projects, or, to the extent
related in any way to any Project, any property to which any Obligor has sent
Hazardous Substances for treatment, storage or disposal; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that the
applicable Subject Claim results from (i) the gross negligence or willful
misconduct of such Indemnitee or any of its Affiliates employees, or agents, as
determined by the final judgment of a court of competent jurisdiction or (ii)
any act or omission by any Indemnitee or any of its Affiliates, employees, or
agents, occurring on or after the date of foreclosure on any Collateral. The
provisions of this Section 11.13 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the First Lien Obligations under this Agreement or any other Credit Document,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Credit Document, or any investigation made by or on behalf of any
Indemnitee. All amounts due under this Section 11.13 shall be payable within
thirty days at the written demand therefor


86





--------------------------------------------------------------------------------





accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested. This Section 11.13 shall not apply to
Taxes. Each of the Indemnitees, on behalf of itself and its respective
directors, trustees, officers, employees, Affiliates, and agents, agrees to
provide Borrower with written notice of a proposed compromise or settlement of
any Subject Claim specifying in detail the nature and amount of such proposed
settlement or compromise. Each such Indemnitee shall consult with Borrower
before compromising or settling such Subject Claim for at least thirty days
after Borrower receives such notice of intended compromise or settlement and
shall take into consideration any views or issues communicated by Borrower in
connection with such compromise or settlement. Such Indemnitee shall act in good
faith and reasonably, taking into account the interests of Borrower, in agreeing
to any compromise or settlement.
11.14
Waiver of Jury Trial

ADMINISTRATIVE AGENT, FIRST LIEN COLLATERAL AGENT, THE LENDERS, THE HEDGE BANKS,
THE ISSUING BANKS AND THE OBLIGORS HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ADMINISTRATIVE
AGENT, FIRST LIEN COLLATERAL AGENT, THE LENDERS, THE HEDGE BANKS, THE ISSUING
BANKS, OR THE OBLIGORS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
OBLIGORS, ADMINISTRATIVE AGENT, FIRST LIEN COLLATERAL AGENT, THE LENDERS, THE
HEDGE BANKS AND THE ISSUING BANKS TO ENTER INTO THIS AGREEMENT.
11.15
Consent to Jurisdiction

Administrative Agent, First Lien Collateral Agent, the Lenders, the Hedge Banks,
the Issuing Banks and the Obligors agree that any legal action or proceeding by
or against any Obligor or with respect to or arising out of this Agreement, the
Notes, or any other Credit Document may be brought in or removed to the courts
of the State of New York, in and for the County of New York, or of the United
States of America for the Southern District of New York, as Administrative Agent
may elect. By execution and delivery of this Agreement, the Lenders, the Hedge
Banks, the Issuing Banks, Administrative Agent, First Lien Collateral Agent and
the Obligors accept, for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Administrative
Agent, First Lien Collateral Agent, the Lenders, the Hedge Banks, the Issuing
Banks and the Obligors irrevocably consent to the service of process out of any
of the aforementioned courts in any manner permitted by law. Nothing herein
shall affect the right of Administrative Agent to bring legal action or
proceedings in any other competent jurisdiction, including judicial or
non‑judicial foreclosure of the Mortgages. Administrative Agent, First Lien
Collateral Agent, the Lenders, the Hedge Banks, the Issuing Banks and the
Obligors further agree that the aforesaid courts of the State of New York and of
the United States of America shall have exclusive jurisdiction with respect to
any claim or counterclaim of any Obligor based upon the assertion that the rate
of interest charged by the Lenders on or under this Agreement, the Loans or the
other Credit Documents is usurious. Administrative Agent, First Lien Collateral
Agent, the Lenders, the Hedge Banks, the Issuing Banks and the Obligors hereby
waive any right to stay or dismiss any action or proceeding under or in
connection with the Projects, this Agreement or any other Credit Document
brought before the foregoing courts on the basis of forum non‑conveniens.


87





--------------------------------------------------------------------------------





11.16
Knowledge and Attribution

References in this Agreement and the other Credit Documents to the “knowledge”,
“best knowledge” or facts and circumstances “known to” the Obligors, and all
like references, mean facts or circumstances of which a Responsible Officer of
the applicable Obligor has actual knowledge.
11.17
Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Borrower may
not assign or otherwise transfer any of its rights under this Agreement, and the
Lenders may not assign or otherwise transfer any of their rights under this
Agreement except as provided in Article 9.
11.18
Counterparts

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in one or more duplicate counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart to this Agreement by facsimile
transmission or electric transmission in “.pdf” format shall be as effective as
delivery of a manually signed original.
11.19
Usury

Nothing contained in this Agreement or the Notes shall be deemed to require the
payment of interest or other charges by Borrower or any other Person in excess
of the amount which the holders of the Notes may lawfully charge under
applicable usury laws. In the event that the Lenders shall collect moneys which
are deemed to constitute interest which would increase the effective Interest
Rate to a rate in excess of that permitted to be charged by applicable Legal
Requirements, all such sums deemed to constitute interest in excess of the legal
rate shall, upon such determination, at the option of the Lenders, be returned
to Borrower or credited against the principal balance then outstanding.
11.20
Survival

All representations, warranties, covenants and agreements made herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Credit Documents shall be considered to have been
relied upon by the parties hereto and shall survive the execution and delivery
of this Agreement, the other Credit Documents and the making of the Loans.
Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Obligors set forth in Sections 2.1(f), 2.4(d), 2.6(c),
2.6(d), 11.4, 11.13 and 11.22 and the agreements of the Lenders set forth in
Sections 9.1, 9.5, 9.8 and 11.22 shall survive the payment and performance of
the Loans and the other First Lien Obligations under this Agreement and the
other Credit Documents and the reimbursement of any amounts drawn hereunder, and
the termination of this Agreement.
11.21
Patriot Act Notice

Each Lender, First Lien Collateral Agent (for itself and not on behalf of any
other Person, including any Lender), Administrative Agent (for itself and not on
behalf of any other Person, including any Lender) and Issuing Bank (for itself
and not on behalf of any other Person, including any Lender)


88





--------------------------------------------------------------------------------





hereby notifies the Obligors and Sponsor that, pursuant to the requirements of
the USA Patriot Act (2001 H.R. 3162 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Obligors and Sponsor which information includes the name,
address, the tax identification number and other identifying information that
shall allow such Lender, First Lien Collateral Agent, Administrative Agent or
Issuing Bank, as applicable, to identify the Obligors and Sponsor in accordance
with the Patriot Act.
11.22
Treatment of Certain Information; Confidentiality

Each Lender, each Hedge Bank and each Agent agrees (on behalf of itself and each
of its Affiliates, directors, officers, members, employees, agents and third
party service providers and representatives) to keep confidential any nonpublic
information supplied to it by Borrower or any other Obligor; provided, that
nothing herein shall limit the disclosure of any such information: (a) to the
extent such information is required to be disclosed by any Governmental Rule or
judicial or administrative process, or to any Governmental Authority in
connection with a tax audit or dispute or otherwise; (b) to counsel for any of
the Lenders or any Agent; (c) to banking, securities exchange or other
regulatory or supervisory authorities, auditors or accountants having proper
jurisdiction and authority to require such disclosure; (d) to any Agent or any
other Lender; (e) to any entity in connection with a securitization or proposed
securitization of, among other things, all or a part of any amounts payable to
or for the benefit of any Lender or its Affiliates under the Credit Documents so
long as such entity agrees to keep such information confidential in a manner
consistent with this Section 11.22; (f) in connection with the exercise of any
remedies hereunder or under any of the other Credit Documents, including without
limitation upon the occurrence of any Event of Default and any enforcement or
collection proceedings resulting therefrom or in connection with the negotiation
of any restructuring or “work-out”, whether or not consummated, of the
obligations of Borrower under this Agreement or the obligations of any Obligor
or Major Project Participant under any other Credit Document or any suit, action
or proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, so long as such Major Project
Participant agrees to keep such information confidential in a manner consistent
with this Section 11.22; (g) to the Independent Engineer, the Market Consultant,
the Reserve Consultant, the Insurance Consultant, the Environmental Consultant
or to other experts engaged by Administrative Agent or any Lender in accordance
with the provisions of this Agreement and in connection with the transactions
contemplated hereby so long as such expert agrees to keep such information
confidential in a manner consistent with this Section 11.22; (h) to any assignee
or Participant (or prospective assignee or Participant) so long as such assignee
or Participant (or prospective assignee or Participant) agrees to keep such
information confidential in a manner consistent with this Section 11.22, (i)
with the consent of Borrower or the relevant Obligor; (j) in connection with the
collateral assignment of all or any portion of the Loans or Notes held by it to
the Federal Reserve Bank, any other central banking authorities in accordance
with applicable law and the United States Treasury as collateral security; or
(k) to credit insurers of the Lenders in connection with the transactions
contemplated hereby so long as such credit insurers agree to keep such
information confidential in a manner consistent with this Section 11.22. In no
event shall any Lender, Administrative Agent or First Lien Collateral Agent be
obligated or required to return any materials furnished by Borrower.
Notwithstanding the foregoing provisions of this Section 11.22, the foregoing
obligation of confidentiality shall not apply to any such information that
(x) was known to any Lender or Agent prior to the time it received such
confidential information from Borrower or its Affiliates, (y) becomes part of
the public domain independently of any act of any Lender or Agent not permitted
hereunder (through publication or otherwise), or (z) is received by any Lender
or any Agent, as applicable, without restriction as to its disclosure or use,
from a Person other than an Obligor. Notwithstanding anything to the contrary
set forth herein or in any other agreement to which the parties hereto are
parties or by which they are


89





--------------------------------------------------------------------------------





bound, any obligations of confidentiality contained herein and therein, as they
relate to the transactions contemplated by this Agreement (the “Loan
Transactions”), shall not apply to the federal tax structure or federal tax
treatment of the Loan Transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
Persons, without limitation of any kind, the federal tax structure and federal
tax treatment of the Loan Transactions. The preceding sentence is intended to
cause the Loan Transactions not to be treated as having been offered under
conditions of confidentiality for purposes of Section 1.6011‑4(b)(3) (or any
successor provision) of the Treasury Regulations promulgated under Section 6011
of the Code and shall be construed in a manner consistent with such purpose. In
addition, each party hereto acknowledges that it has no proprietary or exclusive
rights to any tax concept, tax matter or tax idea related to the Loan
Transactions. Nothing herein shall permit the disclosure of such confidential
information to Disqualified Institutions by any party under the Agreement (or
any Person receiving information under this Section 11.22) unless agreed to by
Borrower.
11.23
Communications

(a)
Delivery.

(i)
Each Obligor hereby agrees that it shall use all reasonable efforts to provide
to Administrative Agent all information, documents and other materials that it
is obligated to furnish to Administrative Agent pursuant to this Agreement and
any other Credit Document, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials (collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
Administrative Agent at the address referenced on Section 11.1. Nothing in this
Section 11.23 shall prejudice the right of the Coordinating Lead Arrangers,
Joint Lead Arrangers, any Lender or Borrower to give any notice or other
communication pursuant to this Agreement or any other Credit Document in any
other manner specified in this Agreement or any other Credit Document.

(ii)
Administrative Agent agrees that receipt of the Communications by Administrative
Agent at the email address referenced in Section 11.1 shall constitute effective
delivery of the Communications to Administrative Agent for purposes of the
Credit Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
(as defined below) shall constitute effective delivery of the Communications to
such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify Administrative Agent in writing (including by electronic communication)
from time to time of such Lender’s email address to which the foregoing notice
may be sent by electronic transmission, and (B) that the foregoing notice may be
sent to such email address.

(b)
Posting. Borrower further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar electronic transmission system
(the “Platform”).

(c)
The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Communications
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or



90





--------------------------------------------------------------------------------





freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall
Administrative Agent, Collateral Agent, Syndication Agent, any other Agent,
Coordinating Lead Arranger, or Joint Lead Arrangers or any of their Affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, the “Agent Parties”) have any liability to any
Obligor, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of such
Obligor’s or such Person’s transmission of Communications through the internet,
except to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.
11.24
Acknowledgement and Consent to Bail-In of Affected Financial Institutions

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)
the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership shall be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of the applicable Resolution Authority.

11.25
Certain ERISA Matters

(a)
Each Lender (x) represents and warrants, as of the date such Person became a
Lender hereto, to, and (y) covenants, from the date such Person became a Lender
hereto to the date such Person ceases being a Lender hereto, for the benefit of,
the Administrative Agent and its Affiliates and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
shall be true:

(i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
of one or more Benefit Plans in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement;



91





--------------------------------------------------------------------------------





(ii)
the prohibited transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of sub-section (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)
In addition, unless either (i) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (A) represents and
warrants, as of the date such Person became a Lender hereto, and (B) covenants,
from the date such Person became a Lender hereto to the date such Person ceases
being a Lender hereto, for the benefit of, the Administrative Agent and its
Affiliates and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).

11.26
Keepwell

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations to (a) the First Lien Secured Parties under the First Lien
Collateral Documents in respect of Swap Obligations that are First Lien
Obligations and (b) the guaranty provided within the Intercreditor Agreement;
provided, that each Qualified ECP Guarantor shall only be liable under this
Section 11.26 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.26, or
otherwise under the First Lien Collateral Documents, voidable under applicable
law relating to fraudulent


92





--------------------------------------------------------------------------------





conveyance or fraudulent transfer, and not for any greater amount. The
obligations of each Qualified ECP Guarantor under this Section 11.26 shall
remain in full force and effect until the termination of this Agreement. Each
Qualified ECP Guarantor intends that this Section 11.26 constitute, and this
Section 11.26 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Obligor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
11.27
Security Agreement and Intercreditor Agreement

Each Lender hereby acknowledges and agrees on behalf of itself that the Lien
priorities and other matters related to the Credit Documents and the Collateral
are subject to and governed by the Security Agreement, Intercreditor Agreement
and the other First Lien Collateral Documents. Each Lender, by delivering its
signature page hereto, funding its Loans on the Closing Date and/or executing an
assignment and assumption agreement, in form and substance reasonably
satisfactory to the Administrative Agent, (as applicable) shall be deemed to
have (a) acknowledged receipt of, consented to and approved of the Security
Agreement, the Intercreditor Agreement, the Depositary Agreement and the other
First Lien Collateral Documents and (b) authorized and directed the
Administrative Agent and the First Lien Collateral Agent to perform their
respective obligations thereunder.
11.28
Acknowledgement Regarding Any Supported QFCs

To the extent that the Financing Documents provide support, through a guarantee
or otherwise, for a Swap Obligation or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Financing
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party shall be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Financing Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Financing Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


93





--------------------------------------------------------------------------------





11.29
Climate Bonds Standard and Certification Scheme

The Obligors will use commercially reasonable efforts to (a) obtain on or prior
to the Closing Date certification of the Term Loans under the applicable
standards of the Climate Bonds Standard and Certification Scheme and, within
twelve months after the Closing Date, obtain a post-issuance certification of
the Term Loans under the applicable standards of the Climate Bonds Standard and
Certification Scheme and (b) comply in all material respects with the reporting
requirements set forth in Section 2.4 of the Green Financing Framework;
provided, that, notwithstanding the foregoing or anything in this Agreement or
any other Financing Document to the contrary, no failure by any Obligor to
comply with this Section 11.29, any terms of the Climate Bonds Standard and
Certification Scheme or any reporting requirements or any other terms of the
Green Financing Framework shall (i) constitute a Default, a CTA Default, an
Event of Default or a CTA Event of Default under this Agreement or any other
Financing Document, (ii) give rise to any claim, liability, remedy or other
cause of action (including any remedy of specific performance), (iii) operate in
any matter to limit, restrict or otherwise affect the use of proceeds of the
Term Loans or (iv) otherwise affect Obligor’s right or ability to take any
actions otherwise permitted under this Agreement or any other Financing
Document.
11.30
Electronic Execution

The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
assignments, amendments or other Notices of Borrowing, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
11.31
Climate Loan Disclaimer

The certification of the Loans by the Climate Bonds Initiative is based solely
on the Climate Bond Standard and Certification and does not, and is not intended
to, make any representation or give any assurance with respect to any other
matter relating to the Loans or any Project. The certification of the Loans by
the Climate Bonds Initiative was addressed solely to the board of directors of
the Borrower and is not a recommendation to any person to purchase, hold or sell
the Loans and such certification does not address the market price or
suitability of the Loans for a particular investor. The certification also does
not address the merits of the decision by the Borrower or any third party to
participate in any Project and does not express and should not be deemed to be
an expression of an opinion as to the Borrower or any aspect of any Project
(including but not limited to the financial viability of any Project). The
Climate Bonds Initiative does not assume or accept any responsibility to any
person for independently verifying (and it has not verified) any information
received by it or to undertake (and it has not undertaken) any independent
evaluation of any Project or the Borrower. In addition, the Climate Bonds
Initiative does not assume any obligation to conduct (and it has not conducted)
any physical inspection of any Project. The certification does not and is not in
any way intended to address the likelihood of timely payment of interest when
due on the Loans and/or the payment of principal at maturity or any other date.
The certification may be withdrawn at any time in the Climate Bonds Initiative's
sole and absolute discretion and there can be no assurance that such
certification will not be withdrawn. References to Loans certified by the
Climate Bonds Initiatives


94





--------------------------------------------------------------------------------





do not imply that the Loans and First Lien Obligations hereunder are a
“security” and it is the intent of the parties to treat Loans hereunder as
loans.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]










95





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first written.
 
 
GEYSERS POWER COMPANY, LLC,
 
 
a Delaware limited liability company,
 
as Borrower
 
 
By:
/s/ ZAMIR RAUF
 
Name: Zamir Rauf
Title: Chief Financial Officer
 
 
 
 
 
 

 
 
GEYSERS INTERMEDIATE HOLDINGS LLC,
 
 
a Delaware limited liability company,
 
as Guarantor
 
 
By:
/s/ ZAMIR RAUF
 
Name: Zamir Rauf
Title: Chief Financial Officer
 
 
 
 
 
 

 
 
GEYSERS COMPANY, LLC,
 
 
a Delaware limited liability company,
 
as Guarantor
 
 
By:
/s/ ZAMIR RAUF
 
Name: Zamir Rauf
Title: Chief Financial Officer
 
 
 
 
 
 
 
 



 
 
WILD HORSE GEOTHERMAL, LLC,
 
 
a Delaware limited liability company,
 
as Guarantor
 
 
By:
/s/ ZAMIR RAUF
 
Name: Zamir Rauf
Title: Chief Financial Officer
 
 
 
 
 
 





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







 
 
CALISTOGA HOLDINGS, LLC,
 
 
a Delaware limited liability company,
 
as Guarantor
 
 
By:
/s/ ZAMIR RAUF
 
Name: Zamir Rauf
Title: Chief Financial Officer
 
 
 
 
 
 



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------











 
MUFG BANK, LTD.,
 
as Administrative Agent
 
 
 
 
 
 
By:
/s/ LAWRENCE BLAT
 
 
Name: Lawrence Blat
Title: Authorized Signatory



















































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------











 
MUFG UNION BANK, N.A.,
 
as First Lien Collateral Agent
 
 
 
 
 
 
By:
/s/ SONIA N. FLORES
 
 
Name: Sonia N. Flores
Title: Vice President























































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
MUFG UNION BANK, N.A.,
 
as a Lender
 
 
 
 
 
 
By:
/s/ PASCAL UTTINGER
 
 
Name: Pascal Uttinger
Title: Managing Director





















































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







 
MUFG BANK, LTD.,
 
as a Lender
 
 
 
 
 
 
By:
/s/ LAWRENCE BLAT
 
 
Name: Lawrence Blat
Title: Authorized Signatory



























































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







 
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
 
as a Lender
 
 
 
 
 
 
By:
/s/ CLAUS HERTEL
 
 
Name: Claus Hertel
Title: Managing Director
 
 
 
 
By:
/s/ GREGORY HUTTON
 
 
Name: Gregory Hutton
Title: Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
 
 
 
By:
/s/ JUAN KREUTZ
 
 
Name: Juan Kreutz
Title: Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
BNP PARIBAS,
 
as a Lender
 
 
 
 
 
 
By:
/s/ TIMOTHY CHIN
 
 
Name: Timothy Chin
Title: Managing Director
 
 
 
 
By:
/s/ FRANK DELANEY
 
 
Name: Frank DeLaney
Title: Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK
 
as a Lender
 
 
 
 
 
 
By:
/s/ DEBORAH KROSS
 
 
Name: Deborah Kross
Title: Managing Director
 
 
 
 
By:
/s/ KENNETH RICCIARDI
 
 
Name: Kenneth Ricciardi
Title: Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
COBANK, ACB,
 
as a Lender
 
 
 
 
 
 
By:
/s/ JUSTIN MERKOWITZ
 
 
Name: Justin Merkowitz
Title: Vice President





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







 
NATIXIS, NEW YORK BRANCH,
 
as a Lender
 
 
 
 
 
 
By:
/s/ JAMES KAISER
 
 
Name: James Kaiser
Title: Managing Director Head of Infrastructure Finance, North America
 
 
 
 
By:
/s/ DAMIEN AUGUSTE
 
 
Name: Damien Auguste
Title: Director Infrastructure Finance, Americas



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
MIZUHO BANK, LTD.,
 
as a Lender
 
 
 
 
 
 
By:
/s/ CHRISTOPHER STOLARSKI
 
 
Name: Christopher Stolarski
Title: Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
NATIONAL BANK OF CANADA
 
as a Lender
 
 
 
 
 
 
By:
/s/ RAHUL RAHUL
 
 
Name: Rahul Rahul
Title: Authorized Signatory
 
 
 
 
By:
/s/ MARK WILLIAMSON
 
 
Name: Mark Williamson
Title: Authorized Signatory



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
ING CAPITAL LLC,
 
as a Lender
 
 
 
 
 
 
By:
/s/ SCOTT HANCOCK
 
 
Name: Scott Hancock
Title: Director
 
 
 
 
By:
/s/ STEFANO PALOMBO
 
 
Name: Stefano Palombo
Title: Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
TRUST BANK,
 
as a Lender
 
 
 
 
 
 
By:
/s/ MICHAEL CANAVAN
 
 
Name: Michael Canavan
Title: Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









 
DZ BANK AG DEUTSCHE ZENTRAL- GENOSSENSCHAFTSBANK, NEW YORK
 
as a Lender
 
 
 
 
 
 
By:
/s/ STEVEN L BISSONNETTE
 
 
Name: Steven L Bissonnette
Title: Director
 
 
 
 
By:
/s/ JUDSON HORN
 
 
Name: Judson Horn
Title: Vice President







[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








SCHEDULE 2.2(a)
to Credit Agreement


LENDERS; PROPORTIONATE SHARES


Lender/ Issuing Bank
Term Loan Commitments
Revolving LC Commitments
DSR LC Commitments
PPA LC Commitments
Totals
MUFG Union Bank, N.A.
76,250,000
20,000,000
—
—
96,250,000
MUFG Bank, Ltd.
20,000,000
—
—
—
20,000,000
BNP Paribas
116,250,000
—
—
—
116,250,000
Crédit Agricole Corporate & Investment Bank
68,750,000
21,405,500
6,094,500
—
96,250,000
Mizuho Bank, Ltd.
68,750,000
21,405,500
6,094,500
—
96,250,000
National Bank of Canada
68,750,000
21,405,500
6,094,500
—
96,250,000
Natixis, New York Branch
68,750,000
21,405,500
6,094,500
—
96,250,000
Sumitomo Mitsui Banking Corporation
96,250,000
—
—
—
96,250,000
Truist Bank
86,250,000
—
10,000,000
—
96,250,000
Coöperatieve Rabobank U.A., New York Branch
70,000,000
—
8,622,000
16,378,000
95,000,000
CoBank, ACB
85,000,000
—
—
—
85,000,000
ING CAPITAL LLC
50,000,000
15,000,000
10,000,000
—
75,000,000
DZ BANK AG Deutsche Zentral-Genossenschaftsbank, New York Branch
25,000,000
10,000,000
—
—
35,000,000
Total
$900,000,000
$130,622,000
$53,000,000
$16,378,000
$1,100,000,000







Debtor(s) First Lien Secured Party Granting Document Filing Office
























Schedule 2.2(a)-1

--------------------------------------------------------------------------------










SCHEDULE 2.1(b)(ii)(C)
to Credit Agreement




AMORTIZATION SCHEDULE




[Attached.]




Schedule 2.1(b)(ii)(C)-1

--------------------------------------------------------------------------------










Geysers Power Company, LLC
Amortization Schedule
Period End
Beginning Balance
Ending Balance
Amortization
Amortization%
Cumulative Amortization %
6/30/2020
900,000,000.00


900,000,000.00


—


—
%
—
%
9/30/2020
900,000,000.00


881,665,223.45


18,334,776.55


2.04
%
2.04
%
12/31/2020
881,665,223.45


871,601,519.44


10,063,704.01


1.12
%
3.16
%
3/31/2021
871,601,519.44


854,090,356.49


17,511,162.95


1.95
%
5.11
%
6/30/2021
854,090,356.49


851,453,601.15


2,636,755.34


0.29
%
5.39
%
9/30/2021
851,453,601.15


839,915,308.38


11,538,292.77


1.28
%
6.68
%
12/31/2021
839,915,308.38


823,518,284.31


16,397,024.07


1.82
%
8.50
%
3/31/2022
823,518,284.31


810,647,944.33


12,870,339.98


1.43
%
9.93
%
6/30/2022
810,647,944.33


801,018,947.33


9,628,997.00


1.07
%
11.00
%
9/30/2022
801,018,947.33


783,203,707.10


17,815,240.23


1.98
%
12.98
%
12/31/2022
783,203,707.10


773,169,345.06


10,034,362.04


1.11
%
14.09
%
3/31/2023
773,169,345.06


760,183,160.04


12,986,185.02


1.44
%
15.54
%
6/30/2023
760,183,160.04


750,736,849.28


9,446,310.76


1.05
%
16.58
%
9/30/2023
750,736,849.28


733,489,698.47


17,247,150.81


1.92
%
18.50
%
12/31/2023
733,489,698.47


723,729,118.99


9,760,579.48


1.08
%
19.59
%
3/31/2024
723,729,118.99


705,188,415.16


18,540,703.83


2.06
%
21.65
%
6/30/2024
705,188,415.16


689,965,621.76


15,222,793.40


1.69
%
23.34
%
9/30/2024
689,965,621.76


665,918,899.20


24,046,722.57


2.67
%
26.01
%
12/31/2024
665,918,899.20


649,653,276.25


16,265,622.95


1.81
%
27.82
%
3/31/2025
649,653,276.25


631,350,993.60


18,302,282.65


2.03
%
29.85
%
6/30/2025
631,350,993.60


616,348,086.68


15,002,906.92


1.67
%
31.52
%
9/30/2025
616,348,086.68


592,420,507.33


23,927,579.35


2.66
%
34.18
%
12/31/2025
592,420,507.33


576,331,633.00


16,088,874.33


1.79
%
35.96
%
3/31/2026
576,331,633.00


557,988,875.32


18,342,757.68


2.04
%
38.00
%
6/30/2026
557,988,875.32


542,997,086.40


14,991,788.92


1.67
%
39.67
%
9/30/2026
542,997,086.40


519,831,621.11


23,165,465.29


2.57
%
42.24
%
12/31/2026
519,831,621.11


504,881,691.26


14,949,929.85


1.66
%
43.90
%
3/31/2027
504,881,691.26


487,017,983.92


17,863,707.34


1.98
%
45.89
%
6/9/2027
487,017,983.92


472,499,999.99


14,517,983.93


1.61
%
47.50
%









--------------------------------------------------------------------------------








SCHEDULE 3.1(o)
to Credit Agreement


BASE CASE PROJECTIONS


Shared separately as the Excel document entitled “Geysers TLA Model_Syndications
v6.4.20 v2”




Schedule 3.1(o)-1

--------------------------------------------------------------------------------










SCHEDULE 3.1(p)
to Credit Agreement


POST-REORGANIZATION STRUCTURE CHART


postreorgstructurechart.jpg [postreorgstructurechart.jpg]




Schedule 3.1(p)-1

--------------------------------------------------------------------------------








SCHEDULE 4.9
to Credit Agreement


NON-COMPLIANCES WITH ENVIRONMENTAL LAW




None.




Schedule 4.9-1

--------------------------------------------------------------------------------








SCHEDULE 4.10(a)
to Credit Agreement


PENDING LITIGATION




None.




Schedule 4.10(a)-1

--------------------------------------------------------------------------------








SCHEDULE 4.10(b)
to Credit Agreement


Order, Judgement, and Decrees




None.




Schedule 4.10(b)-1

--------------------------------------------------------------------------------








SCHEDULE 4.21
to Credit Agreement


INTELLECTUAL PROPERTY




None.




Schedule 4.21-1

--------------------------------------------------------------------------------








SCHEDULE 4.22
to Credit Agreement


SCHEDULE OF SECURITY FILINGS


KEY TO ABBREVIATIONS


The abbreviations and words listed below when used herein have the meanings
assigned to them below:


“First Lien        = MUFG Union Bank, N.A.
Collateral Agent”
    
“DSS”             = The Office of the Delaware Secretary of State


“CSS”             = The Office of the California Secretary of State


“Holdings”         = Geysers Intermediate Holdings LLC, a Delaware limited
liability company


“Borrower”         = Geysers Power Company, LLC, a Delaware limited liability
company


“Geysers        = Geysers Company, LLC, a Delaware limited liability company
Company”


“Wild Horse”         = Wild Horse Geothermal, LLC, a Delaware limited liability
company


“Calistoga”         = Calistoga Holdings, LLC, a Delaware limited liability
company


UCC FINANCING STATEMENTS
Debtor(s)
First Lien Secured Party
Granting Document
Filing Office
Holdings
First Lien Collateral Agent (on behalf of the First Lien Secured Parties)


Pledge and Security Agreement
DSS
Geysers Company
First Lien Collateral Agent (on behalf of the First Lien Secured Parties)
Pledge and Security Agreement
DSS
Wild Horse
First Lien Collateral Agent (on behalf of the First Lien Secured Parties)
Pledge and Security Agreement
DSS, CSS
Calistoga
First Lien Collateral Agent (on behalf of the First Lien Secured Parties)
Pledge and Security Agreement
DSS, CSS
Borrower
First Lien Collateral Agent (on behalf of the First Lien Secured Parties)
Pledge and Security Agreement, Depositary Agreement
DSS, CSS





Schedule 4.22-1

--------------------------------------------------------------------------------








EXHIBIT A
to Credit Agreement
DEFINITIONS
“Additional Major Project Contract” has the meaning given in the First Lien
Common Terms Agreement.
“Administrative Agent” has the meaning given in the preamble hereto.
“Administrative Services Agreement” has the meaning given in the First Lien
Common Terms Agreement.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” has the meaning given in the Intercreditor Agreement.
“Agency Fee Letter” means that certain letter agreement regarding fees, dated
June 9, 2020, by and among Administrative Agent and Borrower.
“Agent(s)” means the Administrative Agent, the First Lien Collateral Agent and
the Depositary Agent.
“Agent Parties” has the meaning given in Section 11.23(c).
“Agreement” has the meaning given in the preamble hereto.
“Annual Operating Budget” has the meaning given in Section 5.3(a).
“Anti-Corruption Laws” has the meaning given in Section 4.23(b).
“Anti-Money Laundering Laws” has the meaning given in Section 4.23(b).
“Applicable Margin” means, for any period, in respect of Base Rate Loans and
respect of LIBOR Loans, the applicable rate per annum set forth below in respect
of such period.
Term Period
Base Rate Loans
LIBOR Loans
From the Closing Date until the third anniversary of the Closing Date
1.00
%
2.00
%
From the third anniversary of the Closing Date until the sixth anniversary of
the Closing Date
1.125
%
2.125
%
From and after the sixth anniversary of the Closing Date
1.250
%
2.250
%



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the


A-1



--------------------------------------------------------------------------------







implementing law, regulation rule or requirement for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule and
(b) with respect to the United Kingdom, Part I of the United Kingdom Banking Act
2009 (as amended from time to time) and any other law, regulation or rule
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).
“Banking Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are or Administrative Agent is authorized or required to be
closed in the State of California or the State of New York and, where such term
is used in any respect relating to a LIBOR Loan, which is also a day on which
dealings in U.S. Dollar deposits are carried out in the London interbank market
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Base Case Projections” means a projection of operating results for the
Projects, showing at a minimum Borrower’s reasonable good faith estimates, as of
the Closing Date, of revenues, O&M Costs, Major Maintenance, Capital
Expenditures, the Debt Service Coverage Ratio, and sources and uses of revenues
over the forecast period, which projection is attached as Schedule 3.1(o).
“Base Rate” means, for any day, the greatest of (a) the prime rate published in
the Wall Street Journal, (b) the Federal Funds Rate for such day plus 0.50%, and
(c) 1.00%. Any change in the Base Rate due to a change in the prime rate, bank
prime rate or the Federal Funds Rate shall be effective from and including the
effective date of such change in the prime rate, bank prime rate, the Federal
Funds Rate, as the case may be.
“Base Rate LC Loan” means an LC Loan that shall bear interest at the rate set
forth in Section 2.1(c)(i)(D).
“Base Rate Loans” means, collectively, the Base Rate Term Loans and the Base
Rate LC Loans.
“Base Rate Term Loan” means a Term Loan which bears interest as provided in
Section 2.1(c)(i)(A).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected and agreed by both the
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the relevant Governmental Authority or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to LIBO Rate for both U.S. Dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided, that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected and agreed by both the Administrative Agent and the Borrower
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the relevant Governmental Authority or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread


A-2



--------------------------------------------------------------------------------







adjustment, for the replacement of LIBO Rate with the applicable Unadjusted
Benchmark Replacement for U.S. Dollar-denominated syndicated credit facilities
at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides, with the
consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed), may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides, with the consent of the Borrower (not to be unreasonably
withheld, conditioned or delayed), is reasonably necessary in connection with
the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a)
in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

(b)
in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a)
a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely; provided,
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b)
a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely; provided, that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBO Rate;
or

(c)
a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth day prior to the expected
date of such event as of such public statement or publication of information (or
if the expected date of such prospective event is fewer than ninety days after
such statement or publication, the date of such statement


A-3



--------------------------------------------------------------------------------







or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable,
with the consent of the Borrower (not to be unreasonably withheld, conditioned
or delayed), by notice to the Borrower, the Administrative Agent (in the case of
such notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Sections
2.6(a)(i) through 2.6(a)(iv) and (b) ending at the time that a Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder pursuant to
Sections 2.6(a)(i) through 2.6(a)(iv).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficially Owns” shall have the corresponding meaning to the term “Beneficial
Owner” as defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Bona Fide Debt Fund” means any fund or investment vehicle that is primarily
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and other similar extensions of credit or securities in the
ordinary course.
“Bookrunner” means MUFG Union Bank, N.A., BNP Paribas, Crédit Agricole Corporate
and Investment Bank, Mizuho Bank Ltd., Natixis, New York Branch, National Bank
of Canada, SunTrust Robinson Humphrey, Inc. and Sumitomo Mitsui Banking
Corporation, each acting in its capacity as a Bookrunner under this Agreement.
“Borrower” has the meaning given in the preamble hereto.
“Borrowing” means a borrowing by Borrower of any Loan.
“Borrowing Date” has the meaning given in Section 3.2.
“Calculation Period” has the meaning given in the First Lien Common Terms
Agreement.
“Calistoga” has the meaning given in the preamble hereto.
“Capital Expenditures” has the meaning given in the First Lien Common Terms
Agreement.
“Cash Collateralize” means, with respect to any Letter of Credit or any other
First Lien Obligation, the deposit of immediately available funds into a cash
collateral account maintained with (or on behalf of) the applicable Issuing Bank
on terms reasonably satisfactory to such Issuing Bank in an amount equal to


A-4



--------------------------------------------------------------------------------







102.5% of the Stated Amount of such Letter of Credit or such other First Lien
Obligation. “Cash Collateral”, “Cash Collateralized”, and “Cash
Collateralization” shall have correlative meanings.
“Casualty Event” has the meaning given in the First Lien Common Terms Agreement.
“Change in Law” has the meaning given in Section 2.6(b).
“Change of Control” means the occurrence of one or more of the following events:
(a)
the Borrower ceases to Beneficially Own 100% of the Equity Interests of the
Project Companies on a fully diluted basis (except as permitted by the Financing
Documents);

(b)
the Sponsor ceases to own, directly or indirectly, at least 20% of the Equity
Interests in the Borrower on a fully diluted basis;

(c)
the Sponsor ceases to maintain, directly or indirectly, day-to-day operational
control of the Borrower; or

(d)
Holdings ceases to own, directly, 100% of the Equity Interests in the Borrower
on a fully diluted basis;

provided, that no Change of Control will be deemed to have occurred in the case
of clauses (b) or (c) above if the Borrower (x) is directly or indirectly
controlled by one or more Persons, at least one of which (i) either (A) is a
Qualified Operator or (B) has engaged the Sponsor or another Qualified Operator
to operate the Projects; and (ii) has a tangible net worth (or has an Affiliate
that has a tangible net worth) of at least $750,000,000); (y) obtains a ratings
reaffirmation of at least two of the then-current ratings of any
then-outstanding First Lien Secured Bond Debt in the capital markets (or, if
such First Lien Secured Bond Debt has a rating at such time that is higher than
the lowest Investment Grade rating, confirmation by at least two of S&P, Fitch,
and Moody’s that after such giving effect to the transaction such indebtedness
has an Investment Grade rating); provided, that this clause (y) shall only apply
if the Borrower has incurred First Lien Secured Bond Debt in the capital markets
which requires such ratings reaffirmation, and (z) shall have provided the
Administrative Agent with all information reasonably necessary for the Lenders
and Issuing Banks to identify the Qualified Operator in accordance with the
requirements of the PATRIOT Act (including applicable, and uniformly applied,
“know your customer” regulations) and all other applicable anti-money laundering
laws and anti-terrorism laws.
“Climate Bonds Standard and Certification Scheme” means a labelling scheme for
bonds, loans and other debt instruments under the Climate Bonds Standard V2.1,
published by the Climate Bonds Initiative and as in effect on the Closing Date.
“Closing Date” has the meaning given in Section 3.1.
“Closing Date Credit Document” means any Credit Document to be entered into on
the Closing Date.
“Collateral” has the meaning given in the Intercreditor Agreement.
“Collateral Agents” has the meaning given in the Intercreditor Agreement.
“Commitments” means, with respect to each Lender, such Lender’s Term Loan
Commitment, Revolving LC Commitment, PPA LC Commitment, DSR LC Commitment and
Incremental Term Loan Commitment and with respect to all Lenders, the Total Term
Loan Commitment, the Total Revolving LC


A-5



--------------------------------------------------------------------------------







Commitment, the Total PPA LC Commitment, the Total DSR LC Commitment and the
total Incremental Term Loan Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning given in Section 11.23(a).
“Confirmation of Interest Period Selection” has the meaning given in Section
2.1(e)(iii)(B).
“Consent” means (a) the consents to collateral assignment entered into on the
Closing Date pursuant to Section 3.1(y) and (b) the consents to collateral
assignment entered into after the Closing Date from the counterparties to all
Major Project Contracts, in each case, to the extent required by the Credit
Documents and in substantially the form of Exhibit E, with such changes as are
reasonably acceptable to Administrative Agent.
“Coordinating Lead Arrangers” means MUFG Union Bank, N.A., Mizuho Bank Ltd.,
National Bank of Canada, Sumitomo Mitsui Banking Corporation, SunTrust Robinson
Humphrey, Inc., Crédit Agricole Corporate and Investment Bank, and Natixis New
York Branch.
“Covered Entity” means any of the following:
(a)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(c)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning given in Section 11.28.
“Credit Document” means (a) the First Lien Common Terms Agreement, (b) this
Agreement, (c) the First Lien Collateral Documents, (d) the other financing and
security agreements, documents and instruments delivered in connection with this
Agreement (excluding, for the avoidance of doubt, (A) any Permitted Interest
Rate Agreements and any Permitted Commodity Hedge Agreements and (B) any Second
Lien Documents (other than the Intercreditor Agreement and the Depositary
Agreement)), and (e) each other document designated as a Credit Document by the
Borrower and the Administrative Agent.
“Credit Event” means the making or continuation of Term Loans in accordance with
Section 2.1 or the issuance, amendment, renewal or extension of a Letter of
Credit.
“CTA Default” has the meaning given in the First Lien Common Terms Agreement.
“CTA Event of Default” has the meaning given in the First Lien Common Terms
Agreement.
“Debt Service” has the meaning given in the First Lien Common Terms Agreement.
“Debt Service Coverage Ratio” has the meaning given in the First Lien Common
Terms Agreement.
“Debt Service Reserve Account” has the meaning given in the Depositary
Agreement.
“Debt Service Reserve Requirement” means, as of any date, an amount equal to the
amount of interest and commitment fees, and required amortization payments in
respect of the Term Loans (net of any


A-6



--------------------------------------------------------------------------------







ordinary course hedge payments to be made under the Permitted Interest Rate
Agreements with respect to the Term Loans) reasonably anticipated to be payable
over the next six-month period (other than the final principal payment of the
Loans on the final Maturity Date and excluding, for the avoidance of doubt, any
principal required to be repaid pursuant to Section 2.1(h)(iii)).
“Default” means any event that is, or with the passage of time or the giving of
notice or both, would be, an Event of Default.
“Default Rate” has the meaning given in Section 2.4(c).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.4(g)(vi), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Banking Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Banking Days of the date
when due, (b) has become the subject of a Bail-In Action, (c) has notified
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (d) has
failed, within three Banking Days after written request by the Administrative
Agent or Borrower, to confirm in writing to the Administrative Agent and
Borrower that it shall comply with its prospective funding obligations
hereunder; provided, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon receipt of such written confirmation by the
Administrative Agent and Borrower, or (e) has, or has a direct or indirect
parent company that has, other than via an Undisclosed Administration, (i)
become the subject of a proceeding under any Bankruptcy Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal or national
regulatory authority acting in such a capacity; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.4(g)(vi) upon delivery of
written notice of such determination to Borrower and each Lender).
“Depositary Accounts” has the meaning given in the Depositary Agreement.
“Depositary Agent” means MUFG Union Bank, N.A., not in its individual capacity
but solely as depositary agent, bank and securities intermediary under the
Depositary Agreement and its permitted successors and assigns.


A-7



--------------------------------------------------------------------------------







“Depositary Agreement” has the meaning given in the Intercreditor Agreement and
is substantially in the form of Exhibit D-2.
“Depositary and Collateral Agency Fee Letter” has the meaning given in Section
2.3(a).
“Discharge of First Lien Obligations” has the meaning given in the Intercreditor
Agreement.
“Disqualified Institutions” means (a) those Persons identified by the Borrower
or the Sponsor to the Administrative Agent in writing prior to the Closing Date
(and such Persons’ Affiliates clearly identifiable as such solely on the basis
of their names (other than an Affiliate that is a Bona Fide Debt Fund)), (b)
competitors of any Obligor separately identified by the Borrower or the Sponsor
to the Administrative Agent in writing from time to time and (c) any Affiliate
of any competitor described in clause (b) that is identified by the Borrower or
the Sponsor to the Administrative Agent in writing from time to time or clearly
identifiable solely by name as an Affiliate of such Person, other than an
Affiliate of such Person that is a Bona Fide Debt Fund; provided, that no
updates to the Disqualified Institution list shall be deemed to retroactively
disqualify any parties that have previously acquired an assignment or
participation in respect of the Loans or Commitments from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Disqualified Institutions. Any supplement
to the list of Disqualified Institutions pursuant to clause (b) or (c) above
shall be made by the Borrower to the Administrative Agent in writing (including
by email) and such supplement shall take effect three Banking Days after such
notice is received by the Administrative Agent. The list of Disqualified
Institutions shall be made available to any Lender, any Participant, prospective
Lender or prospective Participant upon request to the Administrative Agent,
subject to customary confidentiality requirements.
“Division” means the division of a limited liability company into two or more
limited liability companies pursuant to a “plan of division” or similar method
within the meaning of the Delaware Limited Liability Company Act.
“Drawing Payment” means any payment by an Issuing Bank honoring a drawing under
a Letter of Credit.
“DSR Issuing Bank” means each Lender listed on Schedule 2.2(a) holding DSR LC
Commitments and each other Lender designated as DSR Issuing Bank pursuant to
Section 2.2(g), in each case in its capacity as an issuer of any DSR Letter of
Credit hereunder, and its successors in such capacity pursuant to
Section 2.2(i). A DSR Issuing Bank may, in its discretion, arrange for any DSR
Letter of Credit to be issued by an Affiliate of such DSR Issuing Bank, in which
case the term “DSR Issuing Bank” shall include any such Affiliate with respect
to DSR Letters of Credit issued by such Affiliate.
“DSR LC Commitments” has the meaning given in the Recitals.
“DSR LC Exposure” means, with respect to any DSR Issuing Bank, at any time the
sum of a) the aggregate principal amount of all DSR LC Loans owing to such DSR
Issuing Bank in its capacity as a Lender, b) any unreimbursed drawing under any
DSR Letter of Credit issued by such DSR Issuing Bank that have not yet been
reimbursed at such time from the proceeds of DSR LC Loans or otherwise, and c)
the Stated Amount of all DSR Letters of Credit issued by such DSR Issuing Bank
outstanding at such time.
“DSR LC Facility” has the meaning given in the Recitals.
“DSR LC Fee” has the meaning given in Section 2.3(f).
“DSR LC Lender” has the meaning given in Section 2.2(b).
“DSR LC Loan(s)” has the meaning given in Section 2.2(b)(ii)(A).


A-8



--------------------------------------------------------------------------------







“DSR LC Note” has the meaning given in Section 2.1(f).
“DSR LC Reimbursement Obligation” means the obligation of the Borrower to repay
any Drawing Payments relating to any DSR Letter of Credit.
“DSR Letter of Credit” has the meaning given in Section 2.2(b).
“DSR Maturity Date” means June 9, 2027.
“Early Opt-in Election” means the occurrence of:
(a)
(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. Dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.6(a) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBO Rate; and

(b)
(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders, in each case, with the consent of the Borrower (not to be
unreasonably withheld, conditioned or delayed), to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a), or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Transmission” has the meaning given in Section 11.1.
“Eligible Assignee” means a commercial bank, financial institution, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course of business.
“Eminent Domain Proceeds” has the meaning given in the Depositary Agreement.
“Environmental Consultant” means West Yost Associates.
“Environmental Law” has the meaning given in the Intercreditor Agreement.
“Equity Interests” has the meaning given in the Intercreditor Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


A-9



--------------------------------------------------------------------------------







“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) under common control with any of the Borrower or Guarantors within
the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) the occurrence of any “reportable event” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the thirty-day notice period has been waived, with respect to
an ERISA Plan, (b) any failure by any ERISA Plan to satisfy the minimum funding
standard (within the meaning of Section 412 or 430 of the Code or Section 302 of
ERISA) applicable to such ERISA Plan, in each case, whether or not waived,
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any ERISA Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any ERISA Plan or the failure to make
any required contribution to a Multiemployer Plan, (d) a determination that any
ERISA Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by the Borrower or any Guarantor or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any ERISA Plan, (f) the
receipt by the Borrower or any Guarantor or any ERISA Affiliate from the Pension
Benefit Guaranty Corporation or a plan administrator of any notice relating to
an intention to terminate any ERISA Plan or to appoint a trustee to administer
any ERISA Plan under Section 4042 of ERISA, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any ERISA
Plan, (g) the incurrence by the Borrower or any Guarantor or any ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any ERISA Plan or Multiemployer Plan, (h) the receipt by the Borrower or
any Guarantor or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any Guarantor or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, or in endangered
or critical status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (i) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to the Borrower or any Guarantor.
“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) that is maintained or is contributed to by the Borrower or any Guarantor
or any ERISA Affiliate and is covered by Title IV of ERISA or is subject to
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and in respect of which the Borrower, the Guarantors or any ERISA Affiliate is
(or if such plan were terminated the Borrower or any Guarantor would, under
Section 4069 of ERISA, be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning given in Section 7.1.
“Event of Eminent Domain” has the meaning given in the Depositary Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender Party or required to be withheld or deducted from a payment to a Lender
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise and branch profits taxes, which include Taxes imposed on or measured
by the net income, net profits or capital of such Lender Party by any
jurisdiction or any political


A-10



--------------------------------------------------------------------------------







subdivision or taxing authority thereof or therein as a result of a connection
between such Lender Party and such jurisdiction or political subdivision, unless
such connection results solely from such Lender Party’s executing, delivering or
performing its obligations or receiving a payment under, or enforcing, this
Agreement or any Note, (b) any withholding Tax imposed by the United States that
is in effect and would apply to amounts payable hereunder to such Lender Party
at the time such Lender Party becomes a party to this Agreement (other than
pursuant to an assignment request by Borrower under Section 2.8(b)) or at the
time such Lender Party designates a new Lending Office (except to the extent
that such Lender or other Lender Party (or its assignor, if any) was entitled,
at the time of the designation of a new Lending Office (or assignment) to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section ‎2.4(d)(i)), (c) Taxes attributable to such Lender Party’s
failure to comply with Section ‎2.4(f), and (d) any withholding taxes imposed
under FATCA.
“Exempt Wholesale Generator” means an “exempt wholesale generator” under PUHCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FCPA” has the meaning given in Section 4.23(b).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Banking Day next succeeding such day; provided,
that (a) if such day is not a Banking Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Banking Day as so
published on the next succeeding Banking Day, and (b) if no such rate is so
published on such next succeeding Banking Day, the Federal Funds Rate for such
day shall be the average rate charged to Administrative Agent on such day on
such transactions as determined by Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“FERC” means the Federal Energy Regulatory Commission and its successors.
“First Lien Collateral Agent” has the meaning given in the preamble hereto.
“First Lien Collateral Documents” has the meaning given in the Intercreditor
Agreement.
“First Lien Common Terms Agreement” means the First Lien Common Terms Agreement,
to be dated the Closing Date (as amended, amended and restated, supplemented or
otherwise modified from time to time), among the Obligors, the First Lien
Secured Debt Representative and the First Lien Collateral Agent.
“First Lien Secured Debt Representative” has the meaning given in the
Intercreditor Agreement.
“First Lien Secured Parties” has the meaning given in the Intercreditor
Agreement.
“Fitch” has the meaning given in the First Lien Common Terms Agreement.
“FPA” means the Federal Power Act and rules and regulations promulgated by FERC
thereunder.


A-11



--------------------------------------------------------------------------------







“Funds Flow Memorandum” means the memorandum, dated as of June 9, 2020,
delivered by Borrower to the Administrative Agent and the Depositary Agent with
respect to the disbursement of funds on the Closing Date, attached to a letter
of direction executed by the Borrower.
“Geysers Company” has the meaning given in the preamble hereto.
“Governmental Authority” has the meaning given in the Intercreditor Agreement.
“Governmental Rule” has the meaning given in the Intercreditor Agreement.
“Green Financing Framework” means the Borrower’s Green Financing Framework,
dated as of June 2020.
“Green Loan Coordinators” means Crédit Agricole Corporate and Investment Bank,
Natixis, New York Branch, each acting in its capacity as a Green Loan
Coordinator under this Agreement.
“Guarantor(s)” has the meaning given in the preamble hereto.
“Hazardous Substances” means substances and materials regulated as hazardous,
toxic, pollutants, or contaminants under Environmental Law.
“Hedge Bank” means (a) any Person that was, at the time of entering into an
Interest Rate Agreement, an Agent, Coordinating Lead Arranger, Joint Lead
Arranger, Term Lender, Revolving LC Lender, or any Affiliate thereof or (b) any
other Person (other than any Affiliate of an Obligor) that was, at the time of
entering into an Interest Rate Agreement, a commercial bank, investment bank,
swap dealer, insurance company or any other financial institution, or any
Affiliate thereof, whose long-term senior unsecured debt is rated at least BBB+
by S&P and Baa1 by Moody’s.
“Hedge Breaking Fee” means all costs, fees and expenses incurred by any Obligor
in connection with any unwinding, breach or termination of any Permitted
Commodity Hedge Agreements and Permitted Interest Rate Agreements
“Holdings” has the meaning given in the preamble hereto.
“Incremental Term Loan Cap” means, at any time after the Closing Date, an amount
equal to (a) (i) $1,000,000,000 multiplied by (ii) a fraction (A) the numerator
of which is equal to the then-current principal balance of the Term Loans and
(B) the denominator of which is the Term Loans incurred on the Closing Date
minus (b) the aggregate principal amount of all Term Loans and Incremental Term
Loans outstanding at such time.
“Incremental Term Loan Commitment” has the meaning given in Section 2.1(b)(i).
“Incremental Term Loan Facility” has the meaning given in Section 2.1(b)(i).
“Incremental Term Loan Lenders” means the lender providing Incremental Term Loan
Commitments pursuant to Section 2.1(b)(i).
“Incremental Term Loans” has the meaning given in Section 2.1(b)(i).
“Indebtedness” has the meaning given in the Intercreditor Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Obligors under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.


A-12



--------------------------------------------------------------------------------







“Indemnitee” has the meaning given in Section 11.13.
“Independent Consultants” means, collectively, the Market Consultant, the
Environmental Consultant, the Insurance Consultant, and the Independent
Engineer.
“Independent Engineer” has the meaning given in the First Lien Common Terms
Agreement.
“Insurance Consultant” means Aon Risk Consultants, Inc.
“Intellectual Property Rights” has the meaning given in Section 4.21.
“Intercreditor Agreement” has the meaning given in the First Lien Common Terms
Agreement and is substantially in the form of Exhibit D-3.
“Interest Period” means, with respect to any LIBOR Loan, the time period
selected by Borrower or provided for pursuant this Agreement which commences on
the first day of such Loan, or the effective date of any conversion (as the case
may be) and ends on the last day of such time period.
“Interest Rate” means the Base Rate or the LIBO Rate, as the case may be.
“Interest Rate Agreement” has the meaning given in the Intercreditor Agreement.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Banking Day prior to the first day of such Interest Period.
“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of the Loans; and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of the Loans, each as of approximately 11:00 a.m. (London,
England time) on the Interest Rate Determination Date prior to the commencement
of such Interest Period of the Loans.
“Issuing Bank” means, collectively, the DSR Issuing Bank, PPA Issuing Bank, and
Revolving Issuing Bank, as applicable.
“Joint Lead Arrangers” means Cobank, ACB, Coöperatieve Rabobank, U.A., New York
Branch and ING Capital LLC, each acting in its capacity as a Joint Lead Arranger
under this Agreement.
“LC Commitments” has the meaning given in the Recitals.
“LC Exposure” means, collectively, the Revolving LC Exposure, the PPA LC
Exposure, and the DSR LC Exposure.
“LC Fees” means, collectively, the Revolving LC Fees, the DSR LC Fees, and the
PPA LC Fees.
“LC Lenders” has the meaning given in Section 2.2(c).
“LC Loans” means, collectively, the Revolving LC Loans, the DSR LC Loans, and
the PPA LC Loans.
“LC Maturity Date” means, the Revolving Maturity Date, the DSR Maturity Date and
the PPA Maturity Date, as applicable.
“Legal Requirements” has the meaning given in the Intercreditor Agreement.


A-13



--------------------------------------------------------------------------------







“Lender Joinder Agreement” has the meaning given in Section 2.1(b)(iii).
“Lender Parties” means the Administrative Agent, Coordinating Lead Arrangers,
Joint Lead Arrangers, the First Lien Collateral Agent, the Depositary Agent, any
Issuing Bank, each Lender and each of their respective successors, transferees
and assigns; provided, that no Affiliate of Sponsor shall be a “Lender Party”
hereunder or under any other Credit Document.
“Lender(s)” has the meaning given in the preamble hereto.
“Lending Office” means, with respect to any Lender, the office designated in
writing as such to Administrative Agent and Borrower from time to time.
“Letter of Credit” means a Revolving Letter of Credit, DSR Letter of Credit, or
the PPA Letter of Credit, as applicable.
“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, the
rate per annum determined by Administrative Agent at approximately 11:00 a.m.
(London time) on the Interest Rate Determination Date by reference to London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate) (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or, if the agreed page is replaced
or service ceased to be available, Administrative Agent may specify another page
or service displaying the appropriate rate after consultation with Borrower and
the Lenders) for a period equal to such Interest Period; provided, that (a) to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such Interest Period to major
banks in the London interbank market in London, England by Administrative Agent
at approximately 11:00 a.m. (London time) on the Interest Rate Determination
Date or, in the case of the borrowing of Term Loans on the Closing Date, the
Interpolated Rate and (b) in no event shall the LIBO Rate be less than zero.
“LIBOR LC Loan” means an LC Loan that shall bear interest at the rate set forth
in Section 2.1(c)(i)(D).
“LIBOR Loans” means the Loans, the interest in respect of which is determined by
reference to the LIBO Rate.
“LIBOR Term Loan” means a Term Loan that bears interest as provided in
Section 2.1(c)(i)(C).
“Lien” has the meaning given in the Intercreditor Agreement.
“Liquidation Costs” has the meaning given in Section 2.7.
“Loan Transactions” has the meaning given in Section 11.22.
“Loans” means the Term Loans and LC Loans.
“Major Maintenance” has the meaning given in the Depositary Agreement.
“Major Maintenance Reserve Account” has the meaning given in the Depositary
Agreement.
“Major Project Participants” means any counterparty to a Major Project Contract.
“Mandatory Prepayment” has the meaning given in Section 2.1(h)(iii).


A-14



--------------------------------------------------------------------------------







“Market Consultant” means PA Consulting Group, Inc.
“Maturity Dates” means, collectively, the Term Maturity Date, the Revolving
Maturity Date, the PPA Maturity Date and the DSR Maturity Date.
“Minimum Notice Period” means (a) at least three Banking Days before the date of
any Borrowing, continuation or conversion of a Type of Loan resulting in whole
or in part in one or more LIBOR Term Loans, and (b) at least one Banking Day
before any Borrowing or conversion of a Type of Loan resulting in whole or in
part in one or more Base Rate Term Loans.
“Moody’s” has the meaning given in the Intercreditor Agreement.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA subject to the provisions of Title IV of ERISA and in respect of which
the Borrower and Guarantors or any ERISA Affiliate is an “employer” as defined
in Section 3(5) of ERISA.
“Non-Advancing Bank” has the meaning given in Section 9.12.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Persons” has the meaning given in Article 8.
“Non-U.S. Lender Party” means each Lender or Issuing Bank, as applicable, that
is not a U.S. Person.
“Notes” means, collectively, any Term Notes and any Revolving LC Notes.
“Notice of Borrowing” has the meaning given in Section 2.1(a)(ii).
“Notice of Conversion of Loan Type” has the meaning given in Section 2.1(g).
“Notice of LC Activity” means a request by Borrower in accordance with the terms
of Section 2.2 and substantially in the form of Exhibit C-4.
“O&M Costs” has the meaning given in the First Lien Common Terms Agreement.
“Obligors” has the meaning given in the Intercreditor Agreement.
“Optional Prepayment” has the meaning given in Section 2.1(h)(ii).
“Other Taxes” means any present or future stamp, recording or documentary taxes
and any other excise or property taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) (not including income, branch
profits or franchise taxes) that arise from any payment made hereunder or under
any other Credit Document or from the execution or delivery or otherwise with
respect to this Agreement or any other Credit Document.
“Participant” has the meaning given in Section 9.13.
“Participant Register” has the meaning given in Section 9.13.
“PATRIOT Act” has the meaning given in Section 11.21.
“Payment Period” means the three-month period commencing on a Quarterly Date and
ending on the day prior to the next Quarterly Date.


A-15



--------------------------------------------------------------------------------







“Permit” has the meaning given in the Intercreditor Agreement.
“Permitted Commodity Hedge Agreement” has the meaning given in the Intercreditor
Agreement.
“Permitted Debt” has the meaning given in the First Lien Common Terms Agreement.
“Permitted Interest Rate Agreement” has the meaning given in the First Lien
Common Terms Agreement.
“Permitted Investments” has the meaning given in the First Lien Common Terms
Agreement.
“Permitted Liens” has the meaning given in the First Lien Common Terms
Agreement.
“Person” has the meaning given in the Intercreditor Agreement.
“Platform” has the meaning given in Section 11.23(b).
“PPA” has the meaning given in the First Lien Common Terms Agreement.
“PPA Issuing Bank” means Coöperatieve Rabobank U.A., New York Branch and each
other Lender designated as PPA Issuing Bank pursuant to Section 2.2(g), in each
case in its capacity as an issuer of any PPA Letter of Credit hereunder, and its
successors in such capacity pursuant to Section 2.2(i). A PPA Issuing Bank may,
in its discretion, arrange for any PPA Letter of Credit to be issued by an
Affiliate of such PPA Issuing Bank, in which case the term “PPA Issuing Bank”
shall include any such Affiliate with respect to PPA Letters of Credit issued by
such Affiliate.
“PPA LC Commitments” has the meaning given in the Recitals.
“PPA LC Exposure” means, with respect to the PPA Issuing Bank, at any time the
sum of a) the aggregate principal amount of all PPA LC Loans owing the PPA
Issuing Bank in its capacity as a Lender, b) any unreimbursed drawing under any
PPA Letter of Credit issued by such PPA Issuing Bank that have not yet been
reimbursed at such time from the proceeds of PPA LC Loans or otherwise, and c)
the Stated Amount of all PPA Letters of Credit issued by such PPA Issuing Bank
outstanding at such time.
“PPA LC Facility” has the meaning given in the Recitals.
“PPA LC Fee” has the meaning given in Section 2.3(h).
“PPA LC Lender” has the meaning given in Section 2.2(c).
“PPA LC Loan(s)” has the meaning given in the Section 2.2(c)(ii)(A).
“PPA LC Note” has the meaning given in Section 2.1(f).
“PPA LC Reimbursement Obligation” means the obligation of the Borrower to repay
any Drawing Payments relating to any PPA Letter of Credit.
“PPA Letter of Credit” has the meaning given in Section 2.2(c).
“PPA Maturity Date” means June 9, 2027.
“Principal Repayment Dates” means (a) each Quarterly Date, and (b) the Maturity
Date.
“Project Companies” means, collectively, Calistoga Holdings, LLC, a Delaware
limited liability company, Geysers Company, LLC, a Delaware limited liability
company, and Wild Horse Geothermal, LLC,


A-16



--------------------------------------------------------------------------------







a Delaware limited liability company, any other Person owning a Project, and
their respective successors and assigns.
“Project Contract Modification” has the meaning given in Section 6.2(a).
“Project Revenue” has the meaning given in the Depositary Agreement.
“Projected Notional Principal Amount” means, with respect to any date, the
aggregate principal amount of the Term Loans and Additional Ratio Indebtedness
(excluding any Additional Ratio Indebtedness that bears interest at a fixed
rate) that is projected to be outstanding through the Term Maturity Date on such
date, as set forth in the Base Case Projections or in any projections delivered
by the Borrower in connection with any Incremental Term Loan Facility or such
Additional Ratio Indebtedness, after giving effect to any prepayments made since
the delivery of the applicable projections.
“Projects” has the meaning give in the Intercreditor Agreement.
“Proportionate Share” means (a) in the context of voting in matters requiring
the vote of all or a percentage of the Lenders and indemnification obligations
of the Lenders under Section 9.5, with respect to each Lender at any time, a
percentage equal to the quotient of (i) the sum of (A) the percentage interest
of such Lender in the aggregate amount of all Commitments(as may be amended
pursuant to Article 9), multiplied by the aggregate amount of all Commitments
plus (B) (1) prior to the termination of the transactions under the Interest
Rate Agreement, zero, and (2) thereafter, the percentage interest of such Lender
(or its Affiliate) in the Interest Rate Agreements (as communicated in a written
notice by such Lender to the Administrative Agent), multiplied by the Hedge
Breaking Fees actually payable (and not on a “marked to market” basis) at such
time (reasonably determined upon the close of the applicable voting period in
accordance with the terms of such Interest Rate Agreement), divided by (ii) the
sum of (A) the aggregate amount of all Commitments plus (B) (1) prior to the
termination of the transactions under the Interest Rate Agreement, zero, and
(2) thereafter, the Hedge Breaking Fees actually payable (and not on a “marked
to market” basis) at such time (reasonably determined upon the close of the
applicable voting period in accordance with the terms of such Interest Rate
Agreement), and (b) with respect to each Lender at any time in the context of
funding Loans, receiving payments, or any purpose under this Agreement other
than as set forth in clause (a) above, the percentage participation of such
Lender in the Total Term Loan Commitment, Total Revolving LC Commitment, Total
PPA LC Commitment or Total DSR LC Commitment, respectively, as set forth on
Schedule 2.2(a) (as may be amended pursuant to Article 9).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“PUHCA” has the meaning given in the First Lien Common Terms Agreement.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning given in Section 11.28.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the relevant guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


A-17



--------------------------------------------------------------------------------







“Qualified Operator” means any Person that has substantial (prior or current)
experience as an owner, operator, or manager of power generation facilities
totaling at least 1000 MW; provided, that, if the ratings reaffirmation
requirement in clause (y) of the definition of “Change of Control” is not
applicable as provided in the proviso therein, “Qualified Operator” shall mean
any Person that either (x) has substantial (prior or current) experience as an
owner, operator, or manager of geothermal facilities totaling at least 100 MW or
(y) has engaged at least half of the individuals who, immediately prior to the
occurrence of the event that would otherwise constitute a Change of Control,
held the title of “Area Operator” in connection with the operation of the
Projects.
“Quarterly Date” means the last Banking Day of each December, March, June, and
September.
“Recipient” means any Lender Party.
“Register” has the meaning given in Section 2.1(i).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System (or any successor).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing in the
environment.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Replacement Major Project Contract” has the meaning given in the First Lien
Common Terms Agreement.
“Required First Lien Secured Parties” has the meaning given in the Intercreditor
Agreement.
“Required Lenders” means, at any time, Lenders having Proportionate Shares which
in the aggregate exceed 50%. A Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Reserve Consultant” means GeothermEx, Inc.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” has the meaning given in the First Lien Common Terms
Agreement.
“Revenue Account” has the meaning given in the Depositary Agreement.
“Revolving Issuing Bank” means Natixis, New York Branch in its capacity as an
issuer of any Revolving Letter of Credit hereunder, and its successors in such
capacity pursuant to Section 2.2(i). A Revolving Issuing Bank may, in its
discretion, arrange for any Revolving Letter of Credit to be issued by an
Affiliate of such Revolving Issuing Bank, in which case the term “Revolving
Issuing Bank” shall include any such Affiliate with respect to Revolving Letters
of Credit issued by such Affiliate.
“Revolving LC Commitments” has the meaning given in the Recitals.


A-18



--------------------------------------------------------------------------------







“Revolving LC Exposure” means, with respect to any Revolving Issuing Bank, at
any time the sum of a) the aggregate principal amount of all Revolving LC Loans
owing to such Revolving Issuing Bank in its capacity as a Lender, b) any
unreimbursed drawing under any Revolving Letter of Credit issued by such
Revolving Issuing Bank that have not yet been reimbursed at such time from the
proceeds of Revolving LC Loans or otherwise, and c) the Stated Amount of all
Revolving Letters of Credit issued by such Revolving Issuing Bank outstanding at
such time.
“Revolving LC Facility” has the meaning given in the Recitals.
“Revolving LC Fee” has the meaning given in Section 2.3(c).
“Revolving LC Lender” has the meaning given in Section 2.2(a).
“Revolving LC Loan(s)” has the meaning given in the Recitals.
“Revolving LC Note” has the meaning given in Section 2.1(f).
“Revolving LC Reimbursement Obligation” means the obligation of the Borrower to
repay any Drawing Payments relating to any Revolving Letter of Credit.
“Revolving Letter of Credit” has the meaning given in Section 2.2(a).
“Revolving Letter of Credit Fronting Fee” has the meaning given in Section
2.3(d).
“Revolving Maturity Date” means June 9, 2027.
“Sanctioned Country” has the meaning given in Section 4.23(a).
“Sanctioned Persons” has the meaning given in Section 4.23(a).
“Sanctions” has the meaning given in Section 4.23(a).
“Second Lien Documents” has the meaning given in the Intercreditor Agreement.
“Security Agreement” means the First Lien Pledge and Security Agreement, dated
as of the Closing Date, substantially in the form of Exhibit D‑1, among the
Obligors and First Lien Collateral Agent.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Specified Major Project Contract” means, at any time, a Material Water Supply
Agreement and/ or PPA that is a Major Project Contract at such time.
“Sponsor” has the meaning given in the Intercreditor Agreement.
“Stated Amount” means with respect to the Letters of Credit, the total amount
available to be drawn thereunder at the time in question in accordance with the
terms of the Letters of Credit. The Stated Amount of any Letter of Credit shall
be reduced by the amount of Drawing Payments made in respect thereof.
“Subject Claims” has the meaning given in Section 11.13.
“Subsidiary” has the meaning given in the Intercreditor Agreement.
“Supported QFC” has the meaning given in Section 11.28.


A-19



--------------------------------------------------------------------------------







“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.
“Syndication Agent” means BNP Paribas, acting in its capacity as a Syndication
Agent under this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Template Operating Report” means an operating report required by Section
5.3(b), in substantially the form of Exhibit G‑1.
“Term Lender” has the meaning given in Section 2.1(a)(i).
“Term Loan” has the meaning given in the Recitals.
“Term Loan Commitment” means, at any time with respect to each Lender, such
Lender’s Proportionate Share of the Total Term Loan Commitment at such time.
“Term Maturity Date” means June 9, 2027.
“Term Note” has the meaning given in Section 2.1(f).
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Third Amended and Restated Power Purchase and Sale Agreement” has the meaning
given in the First Lien Common Terms Agreement.
“Total DSR LC Commitment” has the meaning given in Section 2.2(b).
“Total PPA LC Commitment” has the meaning given in Section 2.2(c).
“Total Revolving LC Commitment” has the meaning given in Section 2.2(a).
“Total Term Loan Commitment” has the meaning given in Section 2.1(a)2.1(a)(i).
“Transferee Hedge Provider” has the meaning given in Section 2.4(g)(v).
“Transferor Hedge Provider” has the meaning given in Section 2.4(g)(v).
“Type” means the type of Loan, whether a Base Rate Loan or LIBOR Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


A-20



--------------------------------------------------------------------------------







“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
“U.S. Special Resolution Regime” has the meaning given in Section 11.28.
“U.S. Tax Compliance Certificates” has the meaning given in Section
2.4(f)(ii)(B)(3).
“Wild Horse” has the meaning given in the preamble hereto.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


A-21



--------------------------------------------------------------------------------







RULES OF INTERPRETATION
1.The singular includes the plural and the plural includes the singular.
2.    “or” is not exclusive.
3.    A reference to a Governmental Rule includes any amendment or modification
to such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.
4.    A reference to a Person includes its permitted successors, permitted
replacements and permitted assigns.
5.    Accounting terms have the meanings assigned to them by GAAP, as applied by
the accounting entity to which they refer.
6.    The words “include”, “includes” and “including” are not limiting.
7.    A reference in a document to an Article, Section, Exhibit, Schedule, Annex
or Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document. In the event of any conflict between the provisions of this Agreement
(exclusive of the Exhibits, Schedules, Annexes and Appendices thereto) and any
Exhibit, Schedule, Annex or Appendix thereto, the provisions this Agreement
shall control.
8.    Unless otherwise expressly provided, references to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
amended and restated, modified and supplemented from time to time and in effect
at any given time.
9.    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in any document shall refer to such document as a whole and not to any
particular provision of such document.
10.    References to “days” means calendar days, unless the term “Banking Days”
shall be used. References to a time of day means such time in New York,
New York, unless otherwise specified.
11.    The time period specified in Section 5.6, shall be extended (a)
automatically to account for any period during which any applicable Obligor is
unable, after exercising commercially reasonable efforts, to perform its
obligations under such Section due to any circumstances existing in connection
with the COVID-19 pandemic, or (b) as may otherwise be agreed by the
Administrative Agent, acting reasonably.
12.    If, at any time after the Closing Date, Moody’s or S&P shall change its
respective system of classifications, then any Moody’s or S&P “rating” referred
to herein shall be considered to be at or above a specified level if it is at or
above the new rating which most closely corresponds to the specified level under
the old rating system.
13.    The Credit Documents are the result of negotiations between, and have
been reviewed by the Obligors, each Affiliate of each Obligor, Administrative
Agent, Coordinating Lead Arrangers, Joint Lead Arrangers, each Lender and their
respective counsel. Accordingly, the Credit Documents shall be deemed to be the
product of all parties thereto, and no ambiguity shall be construed in favor of
or against the Obligors, any Affiliate of the Obligors, Administrative Agent or
any Lender solely as a result of any such party having drafted or proposed the
ambiguous provision.


A-22



--------------------------------------------------------------------------------







14.    For all purposes under the Credit Documents, in connection with any
Division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.




A-23

